

EXHIBIT 10.16
Execution Version








Portions of this Exhibit have been omitted based upon a request for confidential
treatment. This Exhibit, including the non-public information, has been filed
separately with the Securities and Exchange Commission. "[*]" designates
portions of this document that have been redacted pursuant to the request for
confidential treatment filed with the Securities and Exchange Commission.


FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
BETWEEN
AUTOMOTIVE FINANCE CANADA INC.
- and -
KAR AUCTION SERVICES, INC.
- and -
PRECISION TRUST




Dated as of December 20, 2016


BENNETT JONES LLP






WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








TABLE OF CONTENTS


ARTICLE 1 INTERPRETATION
2
1.1
Definitions
2
1.2
Headings
20
1.3
Number, Gender, Etc
20
1.4
Non-Business Days
20
1.5
Governing Law
21
1.6
References to Statutes
21
1.7
Severability
21
1.8
Currency
21
1.9
Schedules
21
ARTICLE 2 PURCHASES AND INCREASES
22
2.1
Purchase Request and Increase
22
2.2
Purchase and Sale
23
2.3
Ownership Interests
23
2.4
Transfer From Deposit Accounts to Collection Account
24
2.5
Allocations of Seller's Share of Collections Before the Termination Date
24
2.6
Allocation of Trust's Share of Collections Before the Termination Date
24
2.7
Payments from Collection Account
25
2.8
Allocation and Payment of Seller's Share of Collections After a Termination Date
26
2.9
Allocation of Trust's Share of Collections After a Termination Date
26
2.10
Payments from Collection Account After a Termination Date
27
2.11
Purchases Limited by Program Limit
27
2.12
Program Limit
28
2.13
Voluntary Paydown of Investment
28
2.14
Cash Reserve Account
28
2.15
Calculations
29
2.16
Specified Ineligible Receivables
29
2.17
Collection Account
29
ARTICLE 3 CONDITIONS PRECEDENT
30
3.1
Conditions Precedent for the Initial Purchase
30
3.2
Conditions Precedent in Favour of the Trust for Purchase/All Increases
31
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
32
4.1
General Representations and Warranties of the Seller
32
4.2
Survival
35
4.3
Representations and Warranties of the Trust
35
4.4
Survival
36
ARTICLE 5 ADMINISTRATION
36
5.1
Designation of the Servicer
36
5.2
Standard of Care
36





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







5.3
Authorization of Servicer
36
5.4
Enforcement of Contracts
37
5.5
Assignment for Purpose of Enforcement
37
5.6
Deposit of Collections
37
5.7
Description of Services
37
5.8
Affirmative Covenants of the Servicer
39
5.9
Reporting Requirements of the Servicer
42
5.10
Negative Covenants of the Servicer
43
5.11
Servicer Termination Events
44
5.12
Effecting a Servicer Transfer
46
5.13
Appointment of Replacement Servicer
46
5.14
Additional Servicer Covenants Following a Servicer Transfer
46
5.15
Trust Rights Following a Servicer Transfer
47
5.16
Power of Attorney; Further Assurances
47
5.17
Deemed Collections
48
ARTICLE 6 TRIGGER EVENTS
49
6.1
Meaning of Trigger Event
49
6.2
Action Upon Occurrence of a Trigger Event
53
6.3
Optional Repurchase of Pool Receivables
53
ARTICLE 7 GENERAL COVENANTS AND POWER OF ATTORNEY
53
7.1
Affirmative Covenants of the Seller
53
7.2
Reporting Requirements of the Seller
55
7.3
Negative Covenants of the Seller
56
7.4
Covenants of the Trust
57
ARTICLE 8 PERFORMANCE GUARANTEE
57
8.1
Performance Guarantee
57
8.2
Guarantee Unconditional
58
8.3
Recourse against Servicer
59
8.4
Authorization by the Performance Guarantor
59
8.5
No Subrogation
59
8.6
Stay of Acceleration
59
8.7
Representations and Warranties
60
8.8
Payments
61
ARTICLE 9 INDEMNIFICATION
62
9.1
Indemnification by the Seller
62
9.2
Notification of Potential Liability
64
9.3
Litigation
64
9.4
Tax Indemnity
64
9.5
Tax Credit
65
ARTICLE 10 MISCELLANEOUS
66
10.1
Liability of the Trust and the Securitization Agent
66
10.2
Delegation in Favour of Securitization Agent
66
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







10.3
Change in Circumstances
66
10.4
Amendments, Waivers, Etc.
68
10.5
Notices, Etc.
68
10.6
No Waiver; Remedies
68
10.7
Binding Effect; Assignability
68
10.8
Costs and Expenses
68
10.9
Confidentiality
69
10.10
Effect of Agreement
69
10.11
Agreement Non-Exclusive
69
10.12
No Set-off
69
10.13
Termination
69
10.14
Discharge of Certain Registrations in the Province of Quebec
70
10.15
Execution in Counterparts
70
10.16
Amendment and Restatement
70



Schedule "A"    Form of Purchase Request
Schedule "B"    Location of Records
Schedule "C"    Form of Servicer Report
Schedule "D"    Form of Portfolio Certificate
Schedule "E"    Deposit Accounts
Schedule "F" Form of Increase Request
Schedule "G" Form of Quebec Assignment
Schedule "H" Net Receivables Pool Balance Calculation








WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
MEMORANDUM OF AGREEMENT dated as of December 20, 2016.
B E T W E E N:
AUTOMOTIVE FINANCE CANADA INC.,
a corporation incorporated under the laws of the Province of Ontario,
(hereinafter referred to as the "Seller" and the initial "Servicer"),
- and -
KAR AUCTION SERVICES, INC.,
a corporation incorporated under the laws of Delaware,
(hereinafter referred to as the "Performance Guarantor" or "KAR"),
- and -
BNY TRUST COMPANY OF CANADA,
a trust company incorporated under the laws of Canada and licensed to carry on
business as a trustee in each of the provinces of Canada, in its capacity as
trustee of Precision Trust, a trust established pursuant to the laws of the
Province of Ontario,
(hereinafter referred to as the "Trust"),
WHEREAS the Seller, the Performance Guarantor and the Trust entered into a third
amended and restated receivables purchase agreement dated as of June 16, 2015
(the "Amended and Restated RPA") pursuant to which from time to time the Seller
sold to the Trust and the Trust purchased from the Seller, an undivided
co-ownership interest in the Seller's present and future Receivables and the
Related Security related thereto on a fully serviced basis, all in accordance
with the terms of the Amended and Restated RPA;
AND WHEREAS the Performance Guarantor agreed to guarantee the obligations of the
Servicer under the Amended and Restated RPA in accordance with the terms
thereof;
AND WHEREAS the parties to the Amended and Restated RPA now desire to amend and
restate the Amended and Restated RPA on the terms and conditions set out herein;
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








ARTICLE 1
INTERPRETATION
1.1    Definitions
In this Agreement, unless the context requires otherwise, the following terms
shall have the following meanings:
"Adjusted Net Spread Amount" means, on any date on which the amount deposited in
the Cash Reserve Account equals or exceeds the Cash Reserve Required Amount, an
amount, determined at the option of the Seller to be included in the calculation
of Net Spread in respect of a Collection Period, equal to or less than the
Supplemental Yield Reserve Amount on such date, provided that the aggregate
amounts so determined by the Seller in respect of the three most recent
Collection Periods prior to such date may not exceed the Supplemental Yield
Reserve Amount on such date;
"AFC" means Automotive Finance Corporation, an Indiana corporation;
"Affected Person" has the meaning ascribed thereto in Section 10.3(b);
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person;
"Agreement" means this agreement as amended, restated, supplemented or otherwise
modified from time to time;
"Auction Credit" means a Receivable pursuant to which a wholesale auction has
granted credit for the purpose of a float sale agreement with dealers, provided
that the wholesale auction shall be the "Obligor" of such Receivable and shall
be subject to the Normal Concentration Percentage and the Special Concentration
Percentage, as applicable;
"Backup Servicer" means Wells Fargo Bank, National Association, and any other
backup servicer subsequently appointed pursuant to the terms of the Backup
Servicing Agreement;
"Backup Servicing Agreement" means (i) the backup servicing agreement dated May
24, 2011 between the Servicer, Wells Fargo Bank, National Association and the
Trust; and (ii) any replacement backup servicing agreement entered into from
time to time with the prior written consent of the Trust, in each case as such
agreements may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof;
"Backup Servicing Fee Letter" means (i) the fee letter dated October 20, 2010
setting forth the Backup Servicing Fees payable to the Backup Servicer and (ii)
any replacement backup servicing fee letter entered into from time to time with
the prior written consent of the Trust, in each case as such letters may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof;




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







"Backup Servicing Fees" means all fees and reimbursable expenses (excluding
Transition Expenses) payable pursuant to the Backup Servicing Agreement or the
Backup Servicing Fee Letter (for the avoidance of doubt, prior to the Backup
Servicer assuming the role of Servicer);
"Blocked Account Agreement" means the blocked account agreements referred to in
Section 3.1(l);
"Blocked Account Claims" means any Security Interest in favour of a bank or
other financial institution under a Blocked Account Agreement;
"BMONB" means BMO Nesbitt Burns Inc.;
"Business Day" means any day (other than a Saturday, Sunday or public holiday)
on which banks are open for business in Toronto, Ontario, but excluding any
public holiday in the United States identified by the Seller as not constituting
a "Business Day" for the purposes of this Agreement;
"Buyer’s Fees" means the fees paid by an Obligor to an auction or other
commercial inventory source in connection with a purchase of a vehicle by such
Obligor;
"Carry Costs" means, with respect to any Collection Period, the sum of the
amounts of the following items that accrued or were incurred during such
Collection Period: (a) the Funding Discount, (b) the Standby Fee, (c) the
Replacement Servicer Fee, or, to the extent no Replacement Servicer Fee is
payable during such Collection Period, the Notional Servicer Fee, (d) the Backup
Servicing Fees and (e) all other expenses and fees payable by the Seller under
this Agreement;
"Cash Deposit Amount" means, with respect to the Purchase or any Increase, an
amount sufficient to ensure that after effecting such Purchase or Increase, the
amount contained in the Cash Reserve Account is equal to the Cash Reserve
Required Amount;
"Cash Payment" means, in respect of the Purchase the amount set forth in the
Purchase Request as the "Cash Payment" and, in respect of each Increase, the
amount set forth in the related Increase Request as the "Cash Payment";
"Cash Reserve Account" means an Eligible Deposit Account established in the name
of the Trust and designated as the Cash Reserve Account for the purposes hereof,
the balance of which shall be subject to the control of the Trust for the
benefit of the Trust and the Seller and applied in accordance with the terms
hereof, which account shall bear interest and shall initially be account number
[*], maintained at [*];
"Cash Reserve Event" means as of any Settlement Date, (i) the arithmetic average
of the Net Spread for [*], (ii) the Delinquency Ratio is greater than [*] or
(iii) the average Payment Rate for [*]; provided, however, that following each
occurrence of a Cash Reserve Event, such trigger shall remain in effect until
[*];






WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







"Cash Reserve Excess Amount" means, on any Remittance Date, the amount of cash
on deposit in the Cash Reserve Account after giving effect to any payments into
and from the Cash Reserve Account on such Remittance Date in excess of the Cash
Reserve Required Amount;
"Cash Reserve Required Amount" means, on any day the sum of (a) (i) after the
occurrence and during the continuation of a Cash Reserve Event, [*] of the
Investment on such day, and (ii) on any other day, 1.0% of the Investment on
such day, plus (b) the Supplemental Yield Reserve Amount;
"CDOR" means, on any day and for any Tranche Period, the annual rate of interest
equal to the average discount rate (rounded upwards, if necessary, to the
nearest 0.00001%) of 1-month Canadian dollar bankers' acceptances as displayed
on the "Bloomberg Screen CDOR Page" as at approximately 10:00 a.m. (Toronto
time) on the first day of such applicable Tranche Period (or, if such day is not
a Business Day, on the preceding Business Day), provided, however, that if such
rate does not appear on the Bloomberg Screen CDOR Page on such day as
contemplated, then the CDOR rate on such day shall be calculated as the average
of the rates for such period applicable to Canadian dollar bankers' acceptances
quoted by the banks listed on Schedule I of the Bank Act (Canada) as at
approximately 10:00 a.m. (Toronto time) on such day (or, if such day is not a
Business Day, on the preceding Business Day);
"Closing Date" means December 20, 2016, or such other date as may be mutually
agreed between the parties;
"Collection Account" means an Eligible Deposit Account established in the name
of the Trust, in trust for and on behalf of the Trust and the Seller, which
account shall initially be account number [*] maintained at [*];
"Collection Costs" means, in respect of a Collection Period, all reasonable
out-of-pocket costs and expenses of the Servicer (if other than the Seller, the
Backup Servicer or any Affiliate thereof) and the Trust in administering the
Pool Assets and collecting amounts payable thereunder and enforcing the Related
Security related thereto, including reasonable legal expenses of the Servicer or
the Trust;
"Collection Period" means the period from and including the first day of a
calendar month to and including the last day of such calendar month, provided
that the first Collection Period will begin at the close of business on February
9, 2010 and end on (and include) February 28, 2010 and the last Collection
Period will be the Collection Period in which the Final Termination Date occurs;
"Collections" means, with respect to the Pool Receivables, (a) all funds which
are received by the Seller, the Servicer or the Trust in payment of any amounts
owed in respect of such Receivables (including, without limitation, principal
payments, finance charges, floorplan fees, curtailment fees, interest and all
other charges), or applied (or to be applied) to amounts owed in respect of such
Receivables (including, without limitation, insurance payments and net proceeds
of the sale or other disposition of vehicles or other collateral or property of
the related Obligors or any other Person directly or indirectly liable for the
payment of Pool Receivables applied (or to be applied) thereto), (b) all
Collections deemed to have been received pursuant to Section




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







5.17, (c) all other proceeds of such Receivables, and (d) without duplication,
all other amounts deposited to the Deposit Accounts or the Collection Account
hereunder;
"Contract" means, with respect to any Obligor, collectively, the Dealer Note
issued by such Obligor, or similar agreement between such Obligor and the
Seller, any guarantee issued in connection therewith and each other agreement or
instrument executed by an Obligor pursuant to or in connection with any of the
foregoing, the purpose of which is to evidence, secure or support such Obligor's
obligations to the Seller under such Dealer Note or other similar agreement,
forms of all such Dealer Notes and other agreement forms having been delivered
to and approved by the Trust;
"Credit and Collection Policies" means those receivables credit and collection
policies and procedures of the Servicer in effect on the date of this Agreement
and provided to the Trust (including the core policies and procedures manuals
and the credit policy manual), as modified in compliance with this Agreement;
"Curtailment Date" means, with respect to any Receivable, the date specified as
such in the Contract for such Receivable;
"DBRS" means DBRS Limited and its successors;
"Dealer Note" means a note and security agreement substantially in the form of
the Seller's standard form demand promissory note and security agreement and any
other promissory note issued, or agreement made by, an Obligor in favor of the
Seller;
"Default Ratio" means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of each Settlement Date by dividing (i)
the aggregate Principal Balance of all Receivables (other than Specified
Ineligible Receivables) that became Defaulted Receivables during the related
Collection Period plus the aggregate amount of non-cash adjustments that reduced
the Principal Balance of any Receivable during such Collection Period (other
than a Receivable that became a Defaulted Receivable during such Collection
Period) by (ii) the aggregate amount of Receivables (other than Specified
Ineligible Receivables) that were generated by the Seller during the Collection
Period that occurred five calendar months prior to the Collection Period ending
on such Settlement Date;
"Defaulted Receivable" means a Pool Receivable:
(a)
as to which any payment, or part thereof, remains unpaid for more than 90 days
after the due date for such payment;

(b)
which, consistent with the Credit and Collection Polices, would be written off
the Seller's books as uncollectible; or

(c)
which is converted to a long term payment plan in the form of a note or other
similar document;

"Deferred Increase Date" has the meaning ascribed thereto in Section 2.1(c);




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







"Deferred Purchase Price" means the aggregate of amounts paid to the Seller in
respect of the Deferred Purchase Price pursuant to Sections 2.7(f), 2.10(f) and
2.14;
"Delinquency Ratio" means the ratio (expressed as a percentage and rounded
upward to the nearest 1/100 of 1%) computed as of each Settlement Date by
dividing (i) the aggregate Principal Balance of all Receivables (other than
Specified Ineligible Receivables) that were Delinquent Receivables on such
Settlement Date, by (ii) the Pool Balance (less the aggregate Principal Balance
of all Specified Ineligible Receivables) on such Settlement Date;
"Delinquent Receivable" means a Pool Receivable which is not a Defaulted
Receivable (i) as to which any payment, or part thereof, remains unpaid for more
than 30 days after the due date for such payment, or (ii) which, consistent with
the Credit and Collection Policies, would be classified as delinquent by the
Seller;
"Deposit Accounts" means the Eligible Deposit Accounts established in the name
of the Servicer, in trust for and on behalf of the Trust and the Seller, which
accounts shall be separate and segregated from the Servicer's own assets and
shall initially be the accounts listed in Schedule "E", as such Schedule may be
updated from time to time by the Servicer with the approval of the Trust;
"Eligible Deposit Account" means either (a) a deposit account with an Eligible
Institution, or (b) a segregated trust account with the corporate trust
department of a depositary institution organized under the laws of Canada or a
province thereof and authorized to act as a trustee for funds deposited in such
account, so long as any of the securities of such depositary institution shall
have a credit rating from DBRS in one or more of its generic credit rating
categories which signifies investment grade;
"Eligible Institution" means a depositary institution which (x) at all times (a)
has either (i) a long-term unsecured debt rating not lower than AA (low) by
DBRS, or (ii) a short-term rating not lower than R-1 (middle) by DBRS, or (b)
has its obligations with respect to the relevant matter guaranteed by an
institution with either of the ratings referred to in (a), or (y) has been
approved in writing by DBRS;
"Eligible Investments" means, at any particular date, book-based securities,
negotiable instruments or securities, in each case maturing not later than the
Business Day preceding the next succeeding Remittance Date after such date
represented by instruments in bearer or registered form which evidence any of:
(a)
direct obligations of, or obligations fully guaranteed as to the timely payment
of principal and interest by, the Government of Canada or the government of
British Columbia, Alberta or Ontario, provided any such government is rated not
less than R-1 (middle) by DBRS;

(b)
any security having a rating of at least R-1 (middle) from DBRS, or, in the case
of asset backed commercial paper, a rating of a least R-1 (high) from DBRS, but
for greater certainty, excluding commercial paper that is extendable by its
terms;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(c)
any other class of investments approved in writing by the Trust (other than
those set out in (a) and (b) above); and

(d)
without limiting the generality of the foregoing, if qualified under (b) or (c)
above, securities of the Bank of Montreal and any Affiliate thereof may be
considered Eligible Investments for the purposes of this definition;

"Eligible Receivable" means, at any time, a Receivable:
(a)
the Obligor of which (i) is a Person that is a resident of Canada and located in
a province or territory of Canada, or is a co-signer or guarantor of the such
Receivable and is resident in the United States, (ii) is not the Government of
Canada or any agency or instrumentality thereof or any federal crown
corporation, and (iii) is not any provincial or territorial government or agency
thereof;

(b)
that is not a Defaulted Receivable or Delinquent Receivable;

(c)
which is denominated and payable to the Seller only in Canadian dollars in
Canada;

(d)
which, together with the related Contract and Related Security, has been
originated or acquired in Canada by the Seller in the ordinary course of
business;

(e)
which arises under a Contract which, together with such Receivable and the
Related Security in respect thereof, is in full force and effect and constitutes
the legal, valid and binding obligation of the Obligor thereof, enforceable by
the Seller and its assigns against such Obligor in accordance with its terms
subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors' rights generally and to equitable principles
of general application;

(f)
which is secured by the Related Security which contains customary and
enforceable provisions such that the rights and remedies of the Seller and its
assigns are adequate for realization against the collateral of the benefits of
the security, including the Related Security of such Receivable, subject to the
limitations on enforceability in (e) above;

(g)
in respect of which the Related Vehicle and Proceeds Security, as against
creditors of the applicable Obligor, is a perfected, valid, subsisting and
enforceable Security Interest in the Financed Vehicle in favour of the Seller,
perfected by all necessary or appropriate filings, registrations, recordings or
other actions in each jurisdiction necessary to ensure the perfection of such
Security Interest for the term thereof and which, in respect of the Related
Vehicle Security, is subject only to Security Interests in favour of other
Persons which are subordinate in priority to the Related Vehicle Security,
Operation of Law Claims and Government and Employee Claims, and provided that,
to the knowledge of the Seller at such time, no enforcement or collection
proceedings have been





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







commenced in respect of any such Security Interest, Operation of Law Claim or
Government and Employee Claim;
(h)
for which the interest of the Seller in the Receivable and the Related Security
related thereto and the Contract giving rise thereto, as against creditors of
the Seller, is free and clear of all Security Interests and rights of others,
other than Government and Employee Claims, Operation of Law Claims, Blocked
Account Claims and those created pursuant to this Agreement;

(i)
upon the purchase of an interest in such Receivable and the Related Security in
respect thereof by the Trust, the Trust will obtain good and marketable title to
the Trust's Co-Ownership Interest therein free and clear of any Security
Interest created by, or arising through, the Seller (as opposed to a Security
Interest created by, or arising through an Obligor) other than Blocked Account
Claims;

(j)
the sale of which pursuant to the terms hereof does not contravene or conflict
with any law, rules or regulations applicable thereto, or require the consent of
the Obligor or any other Person;

(k)
in respect of which, to the knowledge of the Seller, no enforcement action,
whether by repossession or otherwise, has been taken by any Person in respect of
the related Financed Vehicle;

(l)
there is no federal, provincial or local law or ordinance under which such
Receivable or the Related Security is subject to any Taxes, nor will any payment
or remittance to be made by or on behalf of the Seller on its own behalf or on
behalf of any Obligor under this Agreement be subject to any Taxes; provided,
however, that this statement shall not extend to any Taxes payable by, or
required to be withheld by the Seller on account of Taxes payable on the income
or capital of the Trust or Taxes payable in respect of GST or PST payable by
Obligors;

(m)
(i) which satisfies all applicable requirements of the Credit and Collection
Policies, (ii) other than with respect to a Rental Receivable, whose terms
require a minimum principal payment of not less than [*] plus accrued interest
and, if applicable, payment of the applicable floorplan fees or curtailment
fees, on each Curtailment Date, provided that, subject to a Special
Concentration Percentage, such minimum principal payment for a Receivable may be
less than [*] so long as it is at least [*], (iii) for which all payments
required to be made pursuant to the related Contract in connection with any
Curtailment Date extension have not been waived and have been made within [*] of
each such extension, (iv) whose terms, including the due date thereof have not
otherwise been amended or modified in any material respect, and [*];

(n)
which is payable on demand and which the related Contract requires repayment on
the earlier of (i) [*] following the sale of the related Financed Vehicle, and
(ii) the Curtailment Date for such Receivable;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(o)
which arises from the making of a loan to finance the purchase of (i) an
automobile or light duty truck, driven or drawn by mechanical power,
manufactured primarily for use on the public streets, roads or highways, with
two axles or (ii) a Specialty Vehicle;

(p)
where not more than [*] of the aggregate Principal Balance of all Receivables of
the Obligor of such Receivable and its Affiliates are Defaulted Receivables;

(q)
the Obligor of which is not an Affiliate of the Seller or the Performance
Guarantor, an Excluded Obligor or a father, mother, son or daughter (or any
Affiliate thereof) of any officer or director of the Seller or its Affiliates;

(r)
the Obligor of which is not, to the knowledge of the Seller, subject to any
proceedings of the type described in Sections 5.11(g) or 5.11(h);

(s)
which is guaranteed by the related Obligor's parent, general partner or owners,
provided that, in the Servicer's discretion, guarantees shall not be required
from (i) public companies, (ii) private equity firms or other similar entities,
or (iii) passive partners or minority partners when an operating partner has
provided a guarantee;

(t)
which is not a Specified Ineligible Receivable or an Excluded Receivable;

(u)
with respect to which the Trust has not given Seller at least five (5) Business
Days notice that such Receivable will not be an Eligible Receivable hereunder,
provided that such designation is in good faith and based on a reasonable
business judgement by the Trust that such Receivable should not be considered an
Eligible Receivable;

(v)
for which the Obligor has not "short-paid" the Receivables or paid with
non-sufficient funds;

(w)
if the Receivable is an Auction Credit, then (i) the wholesale auction is not
fronting for a government or a governmental subdivision or agency, (ii) the
Servicer has received a bill of sale evidencing the transaction between the
wholesale auction and purchasing dealer, (iii) the wholesale auction has been
underwritten in accordance with the Credit and Collection Policies’ requirements
for platinum dealers, (iv) a PPSA financing statement or equivalent has been
filed against the wholesale auction, and (v) clauses (e) and (s) above shall be
deemed to be satisfied if the wholesale auction, rather than the applicable
dealer, signs the applicable Contract; and

(x)
(i) except for any Contract which has been executed electronically, there is
only one original, executed copy of such Contract held by the Seller and (ii)
for any Contract which has been executed electronically, such Contact has been
executed in compliance with all applicable e-sign laws and the Seller has access
to an electronic copy of such Contract executed by all parties thereto which can
be printed and used to enforce such Contract;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







"ETA" means Part IX of the Excise Tax Act (Canada);
"Excluded Obligor" means an Obligor so designated in writing as such by the
Trust in a notice to the Seller in good faith and in the Trust's reasonable
judgment relating to credit considerations from time to time, it being
understood that from time to time such notice may be revoked by written notice
to the Seller;
"Excluded Receivable" means any Receivable that is clearly not contemplated by
this Agreement due to size, terms, ineligibility or commingling concerns. The
Trust has no ownership or other interest in any Excluded Receivables. For the
avoidance of doubt, as required by Sections 5.7(o) and 7.2(j), the Seller and
the Servicer shall maintain a complete list of Excluded Receivables at all times
and shall provide notice to the Trust promptly following any changes thereto;
"Final Termination Date" means the first Remittance Date following the
Termination Date on which the Investment is reduced to zero and all Replacement
Servicer Fees, Collection Costs, Funding Discounts, Backup Servicing Fees,
Transition Expenses, indemnified amounts and Standby Fees have been paid in
full;
"Finance Charge and Floorplan Fee Collections" means, with respect to any
Collection Period, any Collections applied by the Servicer in such Collection
Period in respect of interest and finance charges and any other amount (other
than principal) owed under a Contract;
"Financed Vehicle" means [*];
"Funding Discount" means, for each day during a Tranche Period, the amount
determined pursuant to the following formula:
TA x TR
365



Where:
"TA" means the Tranche Amount outstanding on such day; and
"TR" means the Tranche Rate on such day;
"GAAP" means generally accepted accounting principles and practices in the
United States, consistently applied;
"Government and Employee Claim" means, in respect of any Person, liens or deemed
trusts for taxes, assessments, employee claims or similar governmental or
employee charges or levies affecting such Person or its property and, in the
case of the Seller, incurred in the ordinary course of business that are not yet
due and payable or as to which any applicable grace period shall not have
expired, or that are being contested in good faith by proper proceedings and for
which adequate reserves have been established, but only so long as foreclosure
with respect to such a lien is not imminent and the use and value of the
property to which the Security Interest attaches is not impaired during the
pendency of such proceeding;




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







"Governmental Authority" means the government of any sovereign state or any
political subdivision thereof, or of any political subdivision of a political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, administrative or other functions of or pertaining to government;
"Gross-up" has the meaning ascribed thereto in Section 9.5;
"Grossed-up Payment" has the meaning ascribed thereto in Section 9.5;
"GST" means all amounts payable under the ETA or pursuant to any similar value
added tax legislation in any other jurisdiction of Canada that is stated to be
harmonized with the GST, and any similar tax payable under the laws of the
Province of Quebec;
"Heavy Duty Truck" means [*];
"Increase" means an increase in the Investment pursuant to Section 2.1(b)
hereof;
"Increase Request" means the written request sent to the Trust by the Seller
pursuant to Section 2.1(b) in the form annexed hereto as Schedule "F";
"Indebtedness" means, without duplication:
(a)
indebtedness for borrowed money (including, without limitation, amounts payable
to Affiliates);

(b)
obligations evidenced by bonds, debentures, notes or other similar instruments;

(c)
the redemption price of any redeemable preference shares;

(d)
obligations in respect of letters of credit or similar instruments issued or
accepted by any bank or other institution; and

(e)
obligations under direct or indirect guarantees in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (d) above;

provided, however, that "Indebtedness" shall not include obligations both (A)
classified as accounts payable or accrued liabilities under GAAP and (B)
incurred in the ordinary course of business;
"Indemnified Amounts" has the meaning ascribed thereto in Section 9.1;
"Indemnified Parties" has the meaning ascribed thereto in Section 9.1;
"Initial Closing Date" means February 8, 2010;
"Insurance Policies" means any comprehensive, collision, fire, theft or other
insurance policy maintained by an Obligor with respect to one or more Financed
Vehicles which is in an amount




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







not less than 50% of the market value of such Financed Vehicles and in which the
Seller or the Servicer is or is required to be named as loss payee;
"Investment" means, with respect to the Trust, the aggregate of the amounts paid
to the Seller in respect of Cash Payments pursuant to this Agreement, reduced
from time to time by amounts actually distributed and applied on account of such
Investment pursuant to Article 2; provided, that if such Investment shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Investment shall be increased by the amount of such rescinded or returned
distribution, as though it had not been made;
"KAR Credit Facility" means that certain Amended and Restated Credit Agreement,
originally dated as of March 11, 2014, as amended by the Incremental Commitment
Agreement and First Amendment dated as of March 9, 2016, by and among KAR, as
borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the other
lenders and agents party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time;
"KAR Financial Covenant" means the financial covenant regarding KAR's maximum
consolidated senior secured leverage ratio as set forth in Section 8.1 of the
KAR Credit Facility. Such covenant (including all defined terms incorporated
therein) will survive the termination of the KAR Credit Facility and can only be
amended, modified, added or terminated from time to time with the prior written
consent of the Trust; provided, however, that as long as KAR's senior secured
debt shall be rated at least "BBB- (stable)" by Standard & Poor's and at least
"Baa3 (stable)" by Moody's, the financial covenant will conform with the
financial covenants required by KAR's Credit Facility or any replacement
facility without the consent of the Trust;
"KAR Financial Covenant Event" means any breach of the KAR Financial Covenant;
"KAR Financial Covenant Termination Event" means, following the occurrence of a
KAR Financial Covenant Event, the earliest to occur of (i) if a Trust Notice
Event has occurred, 120 days following the occurrence of such Trust Notice
Event, (ii) any KAR Restricted Amendment, and (iii) the occurrence of a Trust
Notice Event resulting in the KAR Credit Facility being accelerated;
"KAR Restricted Amendment" means any action under or amendment to the KAR Credit
Facility which, in the sole and absolute discretion of the Trust, results in or
may result in (i) an acceleration (in whole or in part) of principal or interest
or the amount of principal or interest due under the KAR Credit Facility, (ii)
the pledge of any additional collateral by the Seller under the KAR Credit
Facility other than newly acquired collateral of the same type already pledged
thereunder (e.g., a newly-acquired additional trademark is pledged where all
trademarks of the relevant entity had previously been pledged), or (iii) any
amendment to any provisions or the addition of any provision to the KAR Credit
Facility regarding the Seller or its assets;
"Loss Percentage" means, on any Settlement Date, the greatest of [*];
"Loss Reserve" means, for any date, an amount equal to the product of [*];




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







"Lot Check" means, with respect to an Obligor, a physical inspection of such
Obligor's Financed Vehicles and which may include a review of such Obligor's
books and records related thereto;
"Marine Craft" means [*];
"Material Adverse Effect" means any effect upon the business, operations,
property or financial condition of the Seller or the Servicer, as applicable,
which materially adversely affects (i) the interest of the Trust in the Pool
Assets, (ii) the collectability or credit quality of a Receivable forming part
of the Pool Assets, (iii) the legality, validity or enforceability of
Receivables, (iv) the Related Security or (v) the Seller or Servicer's, as
applicable, ability to perform its obligations hereunder;
"Moody's" means Moody's Investor Services, Inc. and its successors;
"Motorcycle" means [*];
"Net Cash Payment" means, with respect to the Purchase the amount set forth in
the Purchase Request as the "Net Cash Payment" and, in respect of each Increase,
the amount set forth in the related Increase Request as the "Net Cash Payment";
"Net Receivables Pool Balance" means, at any time, the amount determined
pursuant to the calculation in Schedule "H";
"Net Spread" means, in respect of a Collection Period, the annualized percentage
equivalent of a fraction, the numerator of which is the excess of (x) the sum of
(i) all Finance Charge and Floorplan Fee Collections received and applied during
such Collection Period (including recoveries and Collections received in respect
of Defaulted Receivables), and (ii) the Adjusted Net Spread Amount for such
Collection Period, if applicable over (y) the sum of, without duplication, (i)
the Carry Costs for such Collection Period, plus (ii) the aggregate amount of
Receivables that became Defaulted Receivables during such Collection Period,
plus (iii) the aggregate amount of non-cash adjustments that reduced the
Principal Balance of any Pool Receivable during such Collection Period (but
excluding any Receivable that was included in the calculation of Net Spread
pursuant to clause (y)(ii) above in any previous Collection Period); and the
denominator of which is the average Pool Balance during such Collection Period;
"New Car" means a "new motor vehicle" within the meaning of Regulation 333/08
under the Motor Vehicle Dealer Act, 2002 (Ontario);
"Normal Concentration Percentage" for any Obligor (other than Obligors subject
to Special Concentration Percentages) means at any time, [*];
"Notes" means the short-term debt obligations issued by the Trust in connection
with the transactions contemplated hereby;
"Notional Servicer Fee" means, for any Collection Period, an amount equal to [*]
times the average aggregate net book value of all Pool Receivables outstanding
during such Collection Period;




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







"Obligor" means any Person who is obligated to make payment on a Receivable
including any co-signer or guarantor;
"Operation of Law Claim" means any mechanic's lien, supplier's lien,
materialman's lien, landlord's lien or similar lien arising and having priority
governed by operation of law but not including any Security Interest arising
pursuant to a written security agreement and which can only be perfected
pursuant to the provisions of a PPSA;
"Paydown Date" means any day prior to the occurrence of a Trigger Date on which:
(a)
the Servicer has failed to deliver a Servicer Report or a Portfolio Certificate
in accordance with the terms hereof;

(b)
any of the statements contained in Section 3.2(b) are not satisfied and have not
been waived by the Trust; or

(c)
the Trust's Share is greater than 100%;

"Payment Rate" means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of the last day of each Collection Period
by dividing [*];
"Person" means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated organization, association, board
or body established by statute, government (or any agency or political
subdivision thereof) or other entity;
"Pool Assets" means each Pool Receivable and the Related Security with respect
thereto;
"Pool Balance" means, on a particular date, the aggregate Principal Balance of
the Receivables Pool on that date;
"Pool Receivable" means any Receivable forming part of the Receivables Pool;
"Portfolio Certificate" means a certificate substantially in the form of
Schedule "D" thereto;
"PPSA" means the Personal Property Security Act (Ontario) and the comparable
legislation of any other province or territory of Canada;
"Prime Rate" means, at any time and from time to time, the fluctuating annual
interest rate most recently established by Bank of Montreal which it refers to
as its "prime rate";
"Principal Balance" means, with respect to any Receivable, the then unpaid
principal amount of all advances or loans made to the related Obligor pursuant
to the related Contract by the Seller, to the extent that [*];
"Program Fee Side Letter" means the letter agreement between the Seller and the
Securitization Agent dated December 20, 2016 as the same may be amended, varied
or replaced from time to time;




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







"Program Limit" means $125 million or such greater amount as the Seller and the
Trust may agree upon in writing;
"PST" means amounts payable under a statute of any province or territory in
Canada imposing a single stage retail sales tax;
"Purchase" means the purchase of the Trust's Co-Ownership Interest effected
pursuant to Section 2.2(a);
"Purchase Price" means the sum of the Cash Payments and the Deferred Purchase
Price;
"Purchase Request" means the written request sent to the Trust by the Seller
pursuant to Section 2.1 in form annexed hereto as Schedule "A";
"Quebec Assignment" means the form of assignment attached hereto as Schedule
"G";
"Receivable" means any right to payment from an Obligor arising under a
Contract, whether such indebtedness or other obligations constitute accounts,
chattel paper, instruments or general intangibles, arising from the providing of
financing and other services by the Seller to (i) new, used and wholesale
automobile, light truck or other Specialty Vehicle dealers or (ii) wholesale
auctions under an Auction Credit, and includes the right to payment of any
interest or finance charges and other obligations of such Obligor with respect
thereto;
"Receivables Pool" means all present Receivables (other than Excluded
Receivables) and all future Receivables (other than Excluded Receivables) and
all Related Security with respect to such Receivables; provided that the
Receivables Pool shall not include any such interests (other than proceeds of
such interests) created after the Final Termination Date;
"Records" means all contracts, books, records, microfiche and other documents
and information (including computer programmes, tapes, diskettes, data
processing software and related property and rights) maintained by or on behalf
of the Seller evidencing or otherwise relating to any Pool Receivables,
including the Contracts related thereto, or relating to any of the related
Financed Vehicles, Obligors, Related Security, Collections or the Deposit
Accounts and shall include all such records, information and material maintained
or required to be maintained by the Servicer in respect thereof but excluding
for greater certainty the financial statements of the Seller and its Affiliates;
"Recreational Vehicle" means [*];
"Register" has the meaning ascribed thereto in Section 10.14;
"Related Security" means, with respect to any Receivable:
(a)
the Related Vehicle and Proceeds Security;

(b)
all of the Seller's interest in all warranties, indemnities, service obligations
and other contract rights issued or granted by, or otherwise existing under
applicable





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







law against, the Obligor or the manufacturer in respect of the related Financed
Vehicle;
(c)
all guarantees and Security Interests (other than the Related Vehicle and
Proceeds Security) from time to time, if any, purporting to secure payment of
such Receivable, whether pursuant to the Contract related to such Receivable, or
otherwise, together with all financing statements or other instruments
describing any collateral securing such Receivable, and including all Security
Interests (other than the Related Vehicle and Proceeds Security) granted by any
Person (whether or not the primary Obligor on such Receivable) under or in
connection therewith and purporting to secure payment of such Receivable;

(d)
all Records relating to such Receivable, including all original Contracts;

(e)
all service contracts and other contracts and agreements relating to such
Receivable; and

(f)
all proceeds of or relating to any of the foregoing, including proceeds of or
relating to the Receivable;

"Related Vehicle and Proceeds Security" means with respect to any Receivable,
the Seller's Security Interest in the related Financed Vehicle, and all proceeds
thereof including proceeds of Insurance Policies;
"Related Vehicle Security" means with respect to any Receivable, the Seller's
Security Interest in the related Financed Vehicle excluding all proceeds thereof
but including proceeds of Insurance Policies;
"Remittance Date" means Tuesday of each week or, if Tuesday is not a Business
Day, the next Business Day, or any other Business Day agreed to by the Servicer
and the Securitization Agent; provided that, after the Termination Date, the
Trust may designate additional Business Days as Remittance Dates in its
discretion;
"Rental Receivable" means a Receivable which satisfies all the requirements of
the definition of Eligible Receivable except [*], provided [*], (ii) such
Receivable must have a current maturity of [*], (iii) the terms of the related
Contract as they apply to such Receivable require [*], (iv) the Obligor thereof
must be otherwise current on its obligations under the related Contract, (v) if
applicable, [*];
"Replacement Servicer" means, at any time following a Servicer Transfer, the
Person whom the Trust designates from time to time by written notice given to
the Seller in accordance with Section 5.13 as the Replacement Servicer;
"Replacement Servicer Fee" means, in respect of any Collection Period, if the
Backup Servicer is the Replacement Servicer, the amount referred to in the
Backup Servicing Agreement or Backup Servicing Fee Letter, and if a Person other
than the Seller, an Affiliate of the Seller or the Backup Servicer is the
Replacement Servicer, the actual fee payable to such Person,




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







calculated and payable monthly based on the aggregate net book value of all Pool
Receivables outstanding as at each Settlement Date;
"Reporting Date" means, in respect of a Collection Period, the 15th day of the
following calendar month or, if such day is not a Business Day, the next
following Business Day;
"Salvage Vehicle" means any vehicles [*] provided that such vehicle [*] For
purposes of the Net Receivables Pool Balance calculation, the value of
Receivables that are originated for the purpose of financing Salvage Vehicles is
limited to [*];
"Securitization Agent" means BMONB, in its capacity as securitization agent of
the Trust;
"Security Interest" means a lien, security interest, hypothec, title retention
agreement, pledge, assignment (whether or not by way of security), charge,
encumbrance, mortgage, right of set-off, lease or other right or claim of any
Person;
"Seller's Retained Interest" has the meaning ascribed thereto in Section 2.3;
"Seller's Share" means 100% minus the Trust's Share;
"Servicer" means the Person designated as the Servicer for the time being
pursuant to Sections 5.1 and 5.13 which shall be the Seller initially and, after
a Servicer Transfer, means any Replacement Servicer (including, for greater
certainty, the Backup Servicer to the extent it is the Replacement Servicer);
"Servicer Report" means a report substantially in the form of Schedule "C";
"Servicer Termination Event" has the meaning ascribed thereto in Section 5.11;
"Servicer Transfer" has the meaning ascribed thereto in Section 5.12;
"Settlement Date" means, in respect of a Collection Period, the last day of the
Collection Period;
"Special Concentration Percentage" means, as a percentage of the aggregate
Eligible Receivables [*] at such time, without duplication:
(i)
[*];

(ii)
[*];

(iii)
[*];

(iv)
[*];

(v)
[*];

(vi)
[*];







WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(vii)
[*];

(viii)
[*];

(ix)
[*]; and

(x)
[*];

"Special Obligors" means any Obligors, together with their Affiliates,
identified as a "Special Obligor" on the most recent Servicer Report by the
Servicer;
"Specialty Vehicles" means [*];
"Specified Ineligible Receivable" means any Pool Receivable that the Servicer
has identified as a "Specified Ineligible Receivable" pursuant to Section 2.16;
"Standard & Poor's" means Standard & Poor's Rating Service, a division of The
McGraw Hill Companies Inc., and its successors;
"Standby Fee" has the meaning ascribed thereto in the Program Fee Side Letter;
"Supplemental Yield Reserve Amount" means any cash amount deposited in the Cash
Reserve Account as mutually agreed to by the Securitization Agent, Bank of
Montreal and the Seller, less any reduction of the “Supplemental Yield Reserve
Amount” in accordance with Section 2.14;
"Tangible Net Worth" means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of such Person's intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights, service marks and brand names and capitalized software;
"Tax" means any withholding, stamp, general corporation, property, capital,
large corporations, excise, GST, PST, sales or other tax or any fee, levy,
assessment or other governmental charge, including any related penalties or
interest (excluding any tax imposed upon the Trust with respect to its income);
"Tax Credit" has the meaning ascribed thereto in Section 9.5;
"Termination Date" means the earlier of:
(a)
the Trigger Date;

(b)
January 31, 2020, which date may be extended by notice from the Trust to the
Seller upon agreement to such extension by the Seller and the Trust; and

(c)
the date the Seller designates as the Termination Date upon 30 days' notice to
the Trust;

"Tractor" means [*];




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







"Tranche Amount" means, on any date, the principal amount of Notes outstanding
on such date;
"Tranche Period" means the period beginning on a Remittance Date and ending on
the day immediately prior to the next occurring Remittance Date; provided that
the first Tranche Period shall be the period beginning on the date of the
Purchase and ending on the day immediately prior to the first Remittance Date;
"Tranche Rate" means (a) at any time prior to the occurrence of a Trigger Event,
[*], and (b) at any time on or after the occurrence of a Trigger Event, [*];
"Transition Expenses" means all reasonable costs and expenses (including
reasonable legal fees) incurred by the Backup Servicer in connection with
transferring servicing obligations under this Agreement, which shall not exceed
the cap established in the Backup Servicing Agreement or the Backup Servicing
Fee Letter;
"Trigger Date" means the day that, in accordance with Section 6.2, is declared
as, or automatically becomes, the Trigger Date;
"Trigger Event" has the meaning ascribed thereto in Section 6.1;
"Trust Notice Event" means, following the occurrence of a KAR Financial Covenant
Event, the Trust has provided the Seller with written notice of the Trust's
declaration of a KAR Financial Covenant Termination Event;
"Trust's Co-Ownership Interest" has the meaning ascribed thereto in Section 2.3;
"Trust's Share" means on any Business Day before the Termination Date, the
percentage computed as:
I + DP + LR
NRPB







WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







where:
I
=
the Investment at the time of computation, reduced by the aggregate amount
deposited in the Collection Account on (i) with respect to any Servicer Report,
the last Business Day of the immediately prior Collection Period, or (ii) with
respect to any Portfolio Certificate, the last Business Day of the prior
calendar week, provided that in the case of each of (i) and (ii) above, an equal
amount is wired to the Trust on the immediately following Remittance Date to pay
down the Investment,
DP
=
the aggregate unfulfilled purchase amounts of the Trust at such time,
LR
=
the Loss Reserve at the time of computation,
NRPB
=
the Net Receivables Pool Balance at the time of computation,



and, on any Business Day on or after the Termination Date, the Trust's Share
calculated as of the last Business Day prior to the Termination Date; and
"USA PATRIOT ACT" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended.
1.2
Headings

The division of this Agreement into Articles, Sections, Schedules and other
subdivisions, the provision of a table of contents and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation of this Agreement. The terms "this Agreement", "hereof",
"hereunder" and similar expressions refer to this Agreement and not to any
particular Article, Section, Schedule or other portion hereof and include the
recitals and any agreement supplemental hereto. Unless something in the subject
matter or context is inconsistent therewith, references herein to particular
Articles, Sections and Schedules are to the particular Articles, Sections and
Schedules of this Agreement.
1.3
Number, Gender, Etc.

Words importing the singular number shall include the plural and vice versa;
words importing gender shall include all genders. Any use of the term
"including" in this Agreement shall be read as, and shall mean, "including,
without limitation".
1.4
Non-Business Days

Whenever any payment to be made hereunder shall be stated to be due or any
action to be taken hereunder shall be stated to be required to be taken on a day
other than a Business Day, unless otherwise specifically provided for herein,
such payment shall be made or such action shall be taken on the next succeeding
Business Day.






WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







1.5
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein. Each
of the parties hereto hereby attorns to the non-exclusive jurisdiction of the
courts of the Province of Ontario.
1.6
References to Statutes

All references herein to any statute or any provision thereof shall, unless
otherwise specified herein, mean such statute or provision as the same may be
amended, re-enacted or replaced from time to time.
1.7
Severability

In the event that one or more of the provisions contained in this Agreement
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality or enforceability of the remaining provisions hereof
shall not be affected or impaired thereby. Each of the provisions of this
Agreement is hereby declared to be separate and distinct.
1.8
Currency

All amounts expressed herein in terms of money refer to lawful currency of
Canada and all payments to be made hereunder shall be made in such currency.
1.9
Schedules

The following Schedules annexed hereto are incorporated herein by reference and
are deemed to be part hereof:
Schedule "A"
-
Form of Purchase Request
Schedule "B"
-
Location of Records
Schedule "C"
-
Form of Servicer Report
Schedule "D"
-
Form of Portfolio Certificate
Schedule "E"
-
Deposit Accounts
Schedule "F"
-
Form of Increase Request
Schedule "G"
-
Form of Quebec Assignment
Schedule "H"
-
Net Receivables Pool Balance Calculation







WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








ARTICLE 2    
PURCHASES AND INCREASES
2.1
Purchase Request and Increase

(a)
At any time on or after February 8, 2010 and on or prior to February 15, 2010,
the Seller may, by delivery of an appropriately completed Purchase Request to
the Trust, request the Trust to purchase an undivided co-ownership interest in
the Receivables Pool from the Seller. The Purchase Request shall specify (i) the
amount of the Cash Payments to be paid to the Seller (which shall not be less
than $30,000,000 and shall be an integral multiple of $100,000) and the Net Cash
Payment to be paid to the Seller, and (ii) the date of such Purchase.

(b)
From time to time after the Purchase hereunder up to the Termination Date, the
Seller may, by delivery of an appropriately completed Increase Request delivered
to the Trust at least one Business Day prior to the date of the proposed
Increase, request the Trust to increase the Investment and the amount of its
undivided co-ownership interest in the Receivables Pool. The Increase Request
shall specify, (i) the amount of the Cash Payment and the Net Cash Payment to be
paid to the Seller, (ii) the date of such Increase (which shall be a Remittance
Date), and (iii) the account number of the Seller into which the Net Cash
Payment should be deposited.

(c)
Notwithstanding the foregoing, the Trust may, in its sole discretion by written
notice to the Seller and the Servicer by 5:00 p.m. on the date of receipt of an
Increase Request, elect to fund any requested Increase no later than the [*] day
following the Seller's delivery of an Increase Request (the "Deferred Increase
Date"), rather than on the requested Increase date. In the event that the Trust
so elects to defer funding an Increase, subject to the adjustment of the
Investment for certain purposes as described in Section 2.1(d), the Trust shall
be obligated to fund such Increase no later than such Deferred Increase Date so
long as all applicable conditions precedent to such Increase pursuant to Section
3.2 were satisfied on the related requested Increase date (regardless of whether
such conditions precedent to funding are not satisfied thereafter or on the
Deferred Increase Date). The Trust may (in its sole discretion) fund such
Increase on any Business Day prior to such Deferred Increase Date. Subject to
any adjustment of the Cash Payment payable as described in Section 2.1(d), the
Seller shall be obligated to accept the proceeds of any such Increase on the
date funded by the Trust.

(d)
Future Increase Requests and reports shall be calculated on a pro forma basis
including any unfulfilled Increases in the calculation of the Investment (e.g.,
the calculation of the Trust's Share shall include such unfulfilled Increases).
For the avoidance of doubt, any payments required by clause (c) of the
definition of Paydown Date shall be satisfied first by reducing the current
balance of any unfulfilled Increases to zero before allocating the Trust's Share
of Collections to





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







the Trust. In addition, no unfulfilled Increase shall accrue Funding Discount or
be included in the calculation of fees hereunder until funded.
2.2
Purchase and Sale

(a)
If the conditions precedent in Section 3.1 (in the case of the Purchase
hereunder) and Section 3.2 are satisfied or have not been satisfied but have
been waived by the Trust, on the date specified in the Purchase Request, the
Seller shall sell, assign and transfer to the Trust, and the Trust shall
purchase, an undivided co-ownership interest in the Receivables Pool, having the
terms and attributes and conferring upon the Trust the entitlements and property
rights set out in Section 2.3, for the Purchase Price applicable to the
Purchase, and the Trust shall deposit the applicable Cash Deposit Amount into
the Cash Reserve Account and pay to the Seller the Net Cash Payment in respect
thereof on the date of such Purchase. Upon the making of such payment and
deposit, all of the Seller's right, title and interest in and to an undivided
co-ownership interest in the Receivables Pool shall be sold, assigned and
transferred to the Trust on a fully serviced basis without recourse (except as
provided by this Agreement), without the need of any formality or other
instrument of assignment.

(b)
If the conditions precedent in Section 3.2 are satisfied or have not been
satisfied but have been waived by the Trust, on the date specified in an
Increase Request, the Seller shall sell, assign and transfer to the Trust, and
the Trust shall purchase, an additional undivided co-ownership interest in the
Receivables Pool, having the terms and attributes and conferring upon the Trust
the entitlements and property rights set out in Section 2.3, for the additional
Purchase Price applicable to the Increase, and the Trust shall deposit the
applicable Cash Deposit Amount into the Cash Reserve Account and pay to the
Seller the Net Cash Payment in respect thereof on the date of such Increase and
thereafter the Investment shall be increased by the amount of the Cash Payment
and the Trust's Share shall be calculated based on such increased Investment.
Upon the making of such payment and deposit pursuant to the Increase Request, an
additional interest in the Receivables Pool shall be sold, assigned and
transferred to the Trust on a fully serviced basis without recourse (except as
provided by this Agreement), without the need of any formality or other
instrument of assignment, such that the Trust's Share shall be calculated based
on such increased Investment.

(c)
In addition to Sections 2.2(a) and 2.2(b), but subject to the last sentence of
this Section 2.2(c), the Seller shall, on the date hereof, execute and deliver
to the Trust the Quebec Assignment. For greater certainty, to the extent there
is any conflict or inconsistency between this Agreement and the Quebec
Assignment, the Quebec Assignment shall govern.

2.3
Ownership Interests

The undivided co-ownership interests in the Receivables Pool to be conveyed to
and owned by the Trust pursuant to the terms hereof shall constitute and
comprise property interests in the




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







Receivables Pool that shall entitle the Trust to receive amounts from the
Trust's Share of Collections from Receivables and other amounts constituting the
Receivables Pool in the amounts, at the times and on the terms and conditions
herein provided. Such undivided co-ownership interest is not intended and shall
not be construed as merely a contractual or personal right against the Seller
but rather as an interest in rem. The undivided co-ownership interest in the
Receivables Pool acquired by the Trust by way of the Purchase and any Increases
in accordance with Section 2.1 are collectively referred to herein as the
"Trust's Co- Ownership Interest." The undivided ownership interest in the
Receivables Pool not constituting the Trust's Co-Ownership Interest shall be
retained by the Seller and shall constitute and comprise property interests in
the Receivables Pool that shall entitle the Seller to receive amounts from the
Seller's Share of Collections from Receivables and other amounts constituting
the Receivables Pool in the amounts, at the times and on the terms and
conditions herein provided. Such undivided ownership interest in the Receivables
Pool not constituting the Trust's Co-Ownership Interest is referred to herein as
the "Seller's Retained Interest". The Seller and Trust shall hold the Seller's
Retained Interest and Trust's Co-Ownership Interest, respectively, as tenants in
common.
2.4
Transfer From Deposit Accounts to Collection Account

On each Business Day, all amounts on deposit in each Deposit Account shall be
transferred by the Servicer from such Deposit Account to the Collection Account.
2.5
Allocations of Seller's Share of Collections Before the Termination Date

The Seller hereby authorizes and directs the Servicer, on each Business Day
which is prior to the occurrence of the Termination Date, to allocate from the
Seller's Share of Collections for such day, the following amounts in the
following order:
(a)
to the Replacement Servicer, an amount equal to the Seller's Share of the sum of
any Replacement Servicer Fee and any Collection Costs, and any arrears thereof,
and to the Backup Servicer, the Seller's Share of any Backup Servicing Fees and
Transition Expenses, and any arrears thereof;

(b)
in respect of the Cash Reserve Account, the amount, if any, by which the balance
on deposit in the Cash Reserve Account is less than the Cash Reserve Required
Amount; and

(c)
to the Seller, any remaining balance on account of the Seller's Retained
Interest.

2.6
Allocation of Trust's Share of Collections Before the Termination Date

The Trust hereby authorizes and directs the Servicer, on each Business Day which
is prior to the occurrence of the Termination Date, to allocate from the Trust's
Share of Collections for such day and from amounts available in the Cash Reserve
Account pursuant to Section 2.14, the following amounts in the following order
of priority:
(a)
to the Replacement Servicer, an amount equal to the Trust's Share of the sum of
any Replacement Servicer Fee and any Collection Costs, and any arrears thereof,





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







and to the Backup Servicer, the Trust's Share of the Backup Servicing Fees and
Transition Expenses, and any arrears thereof;
(b)
to the Trust, an amount equal to the sum of the Funding Discount and the Standby
Fees accrued through such day;

(c)
to the Trust, subject to Section 2.1(d), if such Business Day is a Paydown Date,
an amount up to the amount of the Investment for application in reduction of the
Investment; provided that if a Paydown Date has occurred pursuant to clause (c)
of the definition of Paydown Date, the amount to be applied in reduction of the
Investment shall only be the amount (subject to such amounts being in integral
multiples of $100,000) necessary to cause the Trust's Share to be reduced to an
amount equal to or less than 100%;

(d)
into the Cash Reserve Account, the amount, if any (after giving effect to
Section 2.5(b)), by which the balance on deposit in the Cash Reserve Account is
less than the Cash Reserve Required Amount;

(e)
to the Trust, if a voluntary paydown of the Investment is being made, for
application in reduction of the Investment in accordance with Section 2.13;

(f)
to the relevant Indemnified Party, an amount equal to the aggregate amounts owed
to such Indemnified Party pursuant to Sections 9.1 or 9.4 that remain unpaid;

(g)
to the Trust, any other amounts owing to the Trust hereunder; and

(h)
to the Seller, any remaining balance as Deferred Purchase Price.

2.7
Payments from Collection Account

Amounts on deposit in the Collection Account deposited pursuant to Section 2.4
shall be paid out and applied by the Servicer as follows:
(a)
amounts allocated for the benefit of the Replacement Servicer and Backup
Servicer pursuant to Sections 2.5(a) and 2.6(a) shall be paid to the Replacement
Servicer and Backup Servicer, as applicable, when due and payable;

(b)
amounts allocated pursuant to Sections 2.5(b) and 2.6(d) shall be deposited to
the Cash Reserve Account;

(c)
amounts allocated pursuant to (i) Section 2.6(b) shall be paid to the Trust on
each Remittance Date and (ii) Section 2.6(g) shall be paid to the Trust on the
second Remittance Date of each month;

(d)
amounts allocated pursuant to Sections 2.6(c) and 2.6(e) shall be paid to the
Trust on each Remittance Date and the Investment shall be reduced by the amounts
distributed and applied pursuant to such Sections;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(e)
amounts allocated for the benefit of an Indemnified Party pursuant to Section
2.6(f) shall be paid when due and payable to such Indemnified Party or as such
Indemnified Party may otherwise direct; and

(f)
amounts allocated pursuant to Section 2.5(c) shall be paid to the Seller in
respect of the Seller's Retained Interest on each Business Day and amounts
allocated pursuant to Section 2.6(h) shall be paid to the Seller in respect of
Deferred Purchase Price on each Business Day.

For greater certainty, priority shall be determined by the priority of
allocations under Sections 2.5 and 2.6 and not by the order in which payments
and deposits are referred to in this Section 2.7.
2.8
Allocation and Payment of Seller's Share of Collections After a Termination Date

The Seller hereby authorizes and directs the Servicer, on each Business Day on
or after the occurrence of a Termination Date, to allocate from the Seller's
Share of Collections for such day, the following amounts in the following order:
(a)
to the Replacement Servicer, an amount equal to the Seller's Share of the sum of
any Replacement Servicer Fee and any Collection Costs, and any arrears thereof,
and to the Backup Servicer, the Seller's Share of any Backup Servicing Fees and
Transition Expenses, and any arrears thereof;

(b)
to the relevant Indemnified Party, an amount equal to the aggregate amounts owed
to such Indemnified Party pursuant to Sections 9.1 or 9.4 that remain unpaid;
and

(c)
to the Seller, the balance on account of the Seller's Retained Interest.

2.9
Allocation of Trust's Share of Collections After a Termination Date

The Trust hereby authorizes and directs the Servicer, on each Business Day which
is on or after the Termination Date, to allocate from the Trust's Share of
Collections for such day and amounts available in the Cash Reserve Account
pursuant to Section 2.14, the following amounts in the following order of
priority:
(a)
to the Replacement Servicer, an amount equal to the Trust's Share of the sum of
any Replacement Servicer Fee and any Collection Costs, and any arrears thereof,
and to the Backup Servicer, the Trust's Share of the Backup Servicing Fees and
Transition Expenses, and any arrears thereof;

(b)
to the Trust, an amount equal to the Funding Discount accrued through such day;

(c)
to the Trust, an amount equal to the Investment;

(d)
to the extent the amounts payable under Section 2.8(b) have not been satisfied
in full, to the relevant Indemnified Party, an amount equal to the aggregate
amounts





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







owed to such Indemnified Party pursuant to Sections 9.1 or 9.4 that remain
unpaid;

(e)
to the Trust, any other amounts owing to the Trust hereunder; and

(f)
to the Seller, the balance, as Deferred Purchase Price.

2.10
Payments from Collection Account After a Termination Date

Amounts on deposit in the Collection Account deposited pursuant to Section 2.4
shall be paid out and applied by the Trust as follows:
(a)
amounts held on deposit for the benefit of the Replacement Servicer pursuant to
Sections 2.8(a) and 2.9(a) shall be paid to the Replacement Servicer when due
and payable;

(b)
amounts held on deposit for the benefit of the Backup Servicer pursuant to
Sections 2.8(a) and 2.9(a) shall be paid to the Backup Servicer when due and
payable;

(c)
amounts held on deposit for the benefit of an Indemnified Party pursuant to
Sections 2.8(b) and 2.9(d) shall be paid to such Indemnified Party or as such
Indemnified Party may otherwise direct, when due and payable;

(d)
amounts allocated pursuant to Sections 2.9(b) and 2.9(e) shall be paid to the
Trust on such dates as the Trust may determine;

(e)
amounts allocated pursuant to Section 2.9(c) shall be paid to the Trust on each
Remittance Date and the Investment shall be reduced by such amounts distributed;
and

(f)
amounts allocated pursuant to Section 2.8(c) shall be paid to the Seller in
respect of the Seller's Retained Interest on each Business Day and amounts
allocated pursuant to Section 2.9(f) shall be paid to the Seller on account of
Deferred Purchase Price on each Business Day.

For greater certainty, priority shall be determined by the priority of
allocations under Sections 2.8 and 2.9 and not by the order in which payments
and deposits are referred to in this Section 2.10.
2.11
Purchases Limited by Program Limit

No Purchase or Increase may be made hereunder if, after giving effect thereto,
the Investment would exceed the Program Limit.










WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







2.12
Program Limit

The Seller may, upon at least 30 days written notice to the Trust, reduce in
part the unused portion of the Program Limit; provided that each partial
reduction shall be in the amount of at least $1,000,000 or an integral multiple
thereof and shall be effective on a Remittance Date.
2.13
Voluntary Paydown of Investment

If at any time the Seller wishes to reduce the Investment, the Seller shall (i)
provided the reduction can be fully paid on a Remittance Date, provide details
thereof in a Servicer Report or Portfolio Certificate one day prior to such
Remittance Date, or (ii) give the Trust, the Servicer and the Backup Servicer at
least two Business Days' prior written notice thereof (including the amount of
such proposed reduction and the proposed date on which such reduction will
commence).
Following the delivery of such notice, on the proposed date of commencement of
such reduction and on each day thereafter, the Servicer shall allocate all
amounts available for allocation under Section 2.6(e) to the Trust until the
aggregate amount allocated shall equal the desired amount of reduction, provided
that,
(a)
unless otherwise agreed by the Trust, the amount of any such reduction shall be
not less than $1,000,000 and shall be an integral multiple of $1,000,000, and
the Investment after giving effect to such reduction shall be not less than $30
million, and

(b)
the Seller shall use reasonable efforts to choose a reduction amount, and the
date of commencement thereof, so that to the extent practicable such reduction
shall commence and conclude in the same Collection Period.

2.14
Cash Reserve Account

To the extent that on any Business Day before the Termination Date the Trust's
Share of Collections is less than the sum of the amounts referred to in Sections
2.6(a) through 2.6(c), the Trust shall apply, by deposit to the Collection
Account, any amounts on deposit in the Cash Reserve Account to make the
allocations specified in Sections 2.6(a) through 2.6(c) on such Business Day. On
each Remittance Date prior to the Termination Date, any Cash Reserve Excess
Amount shall, if requested by the Seller, be paid to the Seller on account of
Deferred Purchase Price. On any Business Day, prior to the Termination Date, any
Supplemental Yield Reserve Amount, if requested by the Seller and with the
consent of the Securitization Agent and Bank of Montreal, shall be paid to
Seller; provided, the Supplemental Yield Reserve Amount will be reduced by the
amount of such payment. On the Termination Date, the balance of the Cash Reserve
Account shall be deposited to the Collection Account and applied under Section
2.9.










WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







2.15
Calculations

In making all allocation and payments of Collections and amounts on deposit in
the Cash Reserve Account hereunder, the Servicer shall use the information
contained in the most recently delivered Servicer Report or Portfolio
Certificate, as applicable, including any Servicer Report or Portfolio
Certificate delivered on the day of such allocation or payment.
2.16
Specified Ineligible Receivables

At any time prior to a Receivable first being referenced in a Servicer Report or
a Portfolio Certificate as an Eligible Receivable, the Servicer (so long as the
Seller is the Servicer) may designate such Receivable as a "Specified Ineligible
Receivable" (which designation may take the form of a specification that a
certain class or category of Receivables to be created after such designation
will be treated as "Specified Ineligible Receivables"). In addition, the
Servicer (so long as the Seller is the Servicer) may, on behalf of the Seller,
(i) designate an existing Receivable as a "Specified Ineligible Receivable" or
(ii) designate an existing Specified Ineligible Receivable as a Receivable
(i.e., no longer a "Specified Ineligible Receivable"), in each of cases (i) and
(ii) with the prior written consent of the Trust. For the avoidance of doubt,
any Receivable which was treated as an Eligible Receivable hereunder at any time
may not be treated as a "Specified Ineligible Receivable" without the prior
written consent of the Trust. The Servicer (so long as the Seller is the
Servicer) shall identify the aggregate Principal Balance of all such "Specified
Ineligible Receivables" on each Servicer Report. To the extent the Servicer has
from time to time identified a Receivable as a "Specified Ineligible Receivable"
in accordance with this Section, for so long as such Receivable is a Specified
Ineligible Receivable, such Receivable (i) shall not be included as an Eligible
Receivable by the Seller or the Servicer hereunder, (ii) shall not be included
in any calculations of the Delinquency Ratio or the Default Ratio or other
Receivables Pool information (other than a statement of the aggregate Principal
Balance of such Specified Ineligible Receivables) hereunder and (iii) shall not
be considered a Receivable for purposes of Section 6.1.
2.17
Collection Account

Subject to this Section 2.17, the Servicer shall be entitled to access the
Collection Account and the Collections deposited therein, and may withdraw funds
deposited to the Collection Account and payable to the Seller pursuant to
Sections 2.7(f) and 2.10(f) prior to the relevant Remittance Date.
Notwithstanding anything else contained in this Agreement, the Trust may notify
the Servicer that it no longer wishes the Servicer to have the access rights
described in this Section 2.17 and/or to be authorized to allocate and pay the
amounts referred to in Sections 2.5, 2.6, 2.7, 2.8, 2.9 and 2.10. Upon receipt
of such notice, the Servicer will have no further access or other rights with
respect to the Collection Account and the Trust, or its nominees, will assume
the duties of the Servicer under the aforementioned Sections 2.5 through 2.10.









WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







     ARTICLE 3    
CONDITIONS PRECEDENT
3.1
Conditions Precedent for the Initial Purchase

Prior to the Purchase occurring hereunder, the following shall have occurred, or
the Seller shall have delivered to the Trust the following, as the case may be,
in each case in form and substance satisfactory to the Trust, acting reasonably:
(a)
a certificate of an officer of the Seller attaching copies of its constating
documents;

(b)
a certificate of status for the Seller in the Province of Ontario and a
certificate of compliance for the Performance Guarantor in the State of
Delaware;

(c)
resolutions of the board of directors of the Seller approving and authorizing
the execution, delivery and performance of this Agreement and the other
documents to be delivered by the Seller hereunder, and the Purchase and any
Increase hereunder up to the Program Limit, certified by a senior officer of the
Seller to be in full force and effect as of the Initial Closing Date;

(d)
incumbency certificates of the officers of the Seller executing this Agreement
and the other documents to be delivered by the Seller hereunder showing their
names, offices and specimen signatures on which certificates the Trust shall be
entitled to conclusively rely until such time as the Trust receives from the
Seller a replacement certificate meeting the requirements of this Section
3.1(d);

(e)
a copy of the Credit and Collection Policies and sample copies of each of the
forms of Contract and other documents used or acquired by the Seller in each of
the provinces of Canada with respect to Financed Vehicles and the Related
Security, including credit application forms;

(f)
reports showing the results of the searches conducted in the Provinces of
Ontario and Quebec against the Seller and its predecessors on the Business Day
immediately preceding the Initial Closing Date to determine the existence of any
Security Interests in the Pool Assets;

(g)
copies of verification statements, officially stamped or marked to indicate that
copies of such documents have been filed with the appropriate Governmental
Authorities in the Provinces of Ontario and Quebec or, if officially stamped
copies are not available prior to the Initial Closing Date, photocopies of
documents accepted for filing or registration, of all financing statements or
other similar statements or other registrations, if any, filed in such province
or provinces with respect to the Purchase to ensure recognition as against third
parties of the interests of the Trust in the Pool Assets; in each case showing
the Seller's address as 1717 Burton Road, Vars, Ontario, K0A 3H0;







WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(h)
evidence that such Persons as the Trust may have designated who have registered
financing statements or similar instruments against the Seller shall have
entered into such agreements or acknowledgements or amended their registrations,
filings or recordings so as to negate any Security Interest or other interest in
the Pool Assets capable of encumbering or defeating the interests of the Trust
therein;

(i)
executed copies of this Agreement, the Program Fee Side Letter, the Quebec
Assignment and the other agreements and instruments called for hereunder;

(j)
an opinion of counsel to the Seller (including certain matters under Quebec Law)
dated as of the Initial Closing Date, which opinions may rely on an officer's
certificate of the Seller as to certain factual matters;

(k)
an opinion of counsel to the Performance Guarantor dated as of the Initial
Closing Date;

(l)
Blocked Account Agreements with respect to the Deposit Accounts executed by the
banks or other financial institutions at which each of the Deposit Accounts are
located shall have been be executed and delivered to the Trust in form
satisfactory to the Trust; and

(m)
such other documentation as may be required by the Trust or its counsel, Bennett
Jones LLP or the Seller or its counsel, Osler Hoskin & Harcourt LLP, acting
reasonably.

3.2
Conditions Precedent in Favour of the Trust for Purchase/All Increases

Prior to the Purchase and all Increases hereunder, the following shall have
occurred, or the Seller shall have delivered to the Trust the following, as the
case may be, in each case in form and substance satisfactory to the Trust,
acting reasonably:
(a)
the Trust shall have received the Purchase Request or Increase Request duly
executed by the Seller;

(b)
immediately prior to, at the time of and after giving effect to the Purchase or
Increase, the following statements will be true, and the Seller, by accepting
any payment pursuant to Section 2.2 in respect of the Purchase or any Increase,
will be deemed to have certified that:

(i)
the representations and warranties of the Seller contained in Section 4.1 are
correct on and as of the date of purchase as though made on and as of such date;
and

(ii)
no event has occurred and is continuing, or would result from the effecting of
such Purchase or Increase, that constitutes a Trigger Event or would constitute
a Trigger Event by further requirement that notice be given or time elapse or
both; and





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(c)
all other documents, instruments, opinions and agreements required by the terms
hereof to be delivered to the Trust shall have been so delivered and shall be
satisfactory in form and substance to the Trust, acting reasonably, and the
Trust shall have received such other approvals, opinions or documents as it may
reasonably request.


ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
4.1
General Representations and Warranties of the Seller

The Seller represents and warrants to the Trust (in its capacity as Seller and
as Servicer), and acknowledges that the Trust is relying upon such
representations and warranties in consummating the transactions contemplated
hereby that as of the Closing Date and as of the date of each Increase:
(a)
the Seller is a corporation duly incorporated and existing under its
jurisdiction of incorporation, the Seller is not a "non-resident" of Canada for
the purposes of the Income Tax Act (Canada) and the Seller is duly qualified,
licensed or registered in each of the provinces of Canada to carry on its
present business and operations, except where the failure to be so qualified,
licensed or registered could not reasonably be expected to have a Material
Adverse Effect;

(b)
the execution, delivery and performance by the Seller of this Agreement and all
other instruments, agreements and documents to be delivered by it hereunder, and
the transactions contemplated hereby and thereby, are within the Seller's
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Seller's constating documents or by-laws, (ii) any resolution
of its board of directors (or any committee thereof) or shareholders or (iii)
any law or any contractual restriction binding on or affecting the Seller
(including pursuant to any indentures, loan or credit agreements, leases,
mortgages or security agreements), the contravention of which could reasonably
be expected to have a Material Adverse Effect, and do not result in or require
the creation of any Security Interest (other than any Security Interest created
pursuant to this Agreement and the Related Security, the Blocked Account Claims,
or Security Interests permitted by this Agreement), upon or with respect to any
of its properties, and the consummation of the transactions contemplated hereby
does not require approval of shareholders or approval or consent of any Person
under any contract to which the Seller is a party;

(c)
no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Seller of this Agreement or any other
instrument, agreement or document to be delivered hereunder or thereunder except
(i) those that have already been given, filed or obtained, as the case may be,
and (ii) financing statements filed in favour of the Trust;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(d)
this Agreement and the other instruments, agreements and documents executed in
connection herewith constitute legal, valid and binding obligations of the
Seller enforceable against it in accordance with their terms, subject to (a)
applicable bankruptcy, reorganization, winding-up, insolvency, moratorium and
other laws of general application limiting the enforcement of creditors' rights;
(b) the fact that the granting of equitable remedies such as specific
performance and injunction is within the discretion of a court of competent
jurisdiction; and (c) general principles of equity;

(e)
all filings, recordings, registrations or other actions required under this
Agreement have been made or taken in Ontario (the parties acknowledge that in
Quebec such filings, recordings, registrations or other actions shall be taken
immediately following closing), in order to validate, preserve, perfect or
protect the interests (including the co-ownership interest) of the Trust in, and
the rights of the Trust to collect, any and all of the Pool Assets, including
the right to enforce the Related Security;

(f)
as of the date hereof, the chief executive office of the Seller is located in
Ontario and the books, Records and documents related to the Receivables in which
the Seller has an interest and other printed information (excluding policies or
certificates of insurance) evidencing or relating to the Pool Assets, the
Obligors and the related Financed Vehicles are located at the offices shown in
Schedule "B";

(g)
the Records contain all information reasonably necessary for the enforcement and
Collection by the Trust of the Pool Assets, including the name, address and
phone number of each Obligor, the Principal Balance and any accrued interest and
fees on each Pool Receivable, the vehicle identification number of each related
Financed Vehicle and the payment history of the Obligor with respect to each
Pool Receivable, as such information may change from time to time;

(h)
each Servicer Report and Portfolio Certificate fully and accurately summarizes
the information contained therein and reflects all of the Pool Receivables and
the adjusted Principal Balances;

(i)
there is no order, judgment or decree of any court, arbitrator or similar
tribunal or Governmental Authority purporting to enjoin or restrain, and there
are no proceedings before any court, arbitrator or similar tribunal or
Governmental Authority seeking to enjoin or restrain the Seller from effecting
the Purchase or any Increase hereunder, or the Seller, its agents or the Trust
from making any collection in respect thereof, which could reasonably be
expected to have a Material Adverse Effect;

(j)
there are no actions, suits or proceedings in existence or, to the knowledge of
the Seller, pending or threatened, against or affecting the Seller or its
Affiliates, or the property of the Seller or of any such Affiliates, in any
court, or before any





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







arbitrator of any kind, or before or by any governmental body, which could
reasonably be expected to have a Material Adverse Effect;
(k)
the transactions contemplated herein do not require compliance with the Bulk
Sales Act (Ontario) or any similar legislation of any other jurisdiction;

(l)
all documents, computer files, microfiche or other records and materials
containing information or disclosure relating to the Seller, the Backup
Servicer, the Performance Guarantor, the Obligors, the Financed Vehicles and the
Pool Assets made available to the Trust from time to time will be true and
correct in all material respects;

(m)
the computer records of the Seller which contain particulars of the Pool Assets
will contain notations, marks or other designations sufficient to identify that
an interest in the Pool Assets has been sold by the Seller to the Trust
hereunder;

(n)
the Records relating to the Pool Assets are current and reflect all material
transactions between the Seller and the Obligors under such Pool Assets and any
other Person in respect thereof;

(o)
each Pool Receivable included as an Eligible Receivable in the calculation of
the Net Receivables Pool Balance is an Eligible Receivable as of the date of
such calculation;

(p)
the Credit and Collection Policies in their current form do not contain any
amendments or new policies or practices when compared to the historical policies
and practices of the Servicer that would have adversely affected the historical
collection results that have been furnished to the Trust;

(q)
since December 31, 2015, there has been no material adverse change in the
business, operations, property or financial condition of the Seller or AFC, the
ability of the Seller or AFC to perform its obligations under this Agreement or
the other documents delivered or to be delivered by it hereunder or the
collectability of the Pool Receivables, or which affects the legality, validity,
or enforceability of this Agreement or the other documents delivered or to be
delivered by it hereunder; and

(r)
the Seller is not: (i) a country, territory, organization, person or entity
named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person that
resides or has a place of business in a country or territory named on such lists
or which is designated as a "Non-Cooperative Jurisdiction" by the Financial
Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a "Foreign Shell Bank"
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdictions designated by the





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.
4.2
Survival

Subject to Section 10.13, the representations, warranties and covenants of the
Seller (in its capacity as Servicer) contained in this Agreement shall survive
the consummation of the transactions contemplated by this Agreement.
4.3
Representations and Warranties of the Trust

The Trust represents and warrants to the Seller, and acknowledges that the
Seller is relying upon such representations and warranties in consummating the
transactions contemplated hereby, that:
(a)
the Trust is validly existing under the laws of the Province of Ontario;

(b)
the execution, delivery and performance by it of this Agreement and the other
documents to be delivered by it hereunder (i) are within its powers and (ii) do
not contravene: (A) the documents pursuant to which it was established, (B) in
any material respect, any law, rule or regulation applicable to it, (C) any
material contractual restriction binding on or affecting it or its property, or
(D) any material order, writ, judgement, award, injunction or decree binding on
or affecting it or its property;

(c)
no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by it of this Agreement or any other
document to be delivered by it hereunder other than those which have been
obtained or completed;

(d)
this Agreement constitutes a legal, valid and binding obligation enforceable
against it in accordance with its terms subject to (a) applicable bankruptcy,
reorganization, winding-up, insolvency, moratorium and other laws of general
application limiting the enforcement of creditors' rights; (b) the fact that the
granting of equitable remedies such as specific performance and injunction is
within the discretion of a court of competent jurisdiction; and (c) general
principles of equity;

(e)
there is no pending or, to its knowledge, threatened, action or proceeding
affecting it or any of its assets before any court, governmental agency or
arbitrator which would, if determined adversely, have a material adverse effect
on the Seller's rights or interests hereunder; and

(f)
it is not a non-resident of Canada within the meaning of the Income Tax Act
(Canada).









WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







4.4
Survival

Subject to Section 10.13, the representations and warranties of the Trust
contained in this Agreement shall survive the consummation of the transactions
contemplated by this Agreement.

ARTICLE 5    
ADMINISTRATION
5.1
Designation of the Servicer

The Trust hereby designates the Seller as the initial Servicer under this
Agreement and by executing and delivering this Agreement, the Seller agrees to
accept its designation as the Servicer until a Servicer Transfer, and hereby
agrees to perform the duties and obligations of the Servicer pursuant to the
terms hereof, at no cost to the Trust. Subject to the provisions of this
Agreement, the Servicer shall administer, service and collect the Pool Assets as
agent for the Trust until the Final Termination Date and the Trust shall not
terminate the Seller as Servicer except in accordance with Section 5.12. The
Servicer may, in accordance with the terms of the Credit and Collection
Policies, subcontract with any Person for the administration and collection of
the Pool Receivables; provided however, that the Servicer shall remain liable
for the performance of the duties and obligations so subcontracted and all other
duties and obligations of the Servicer pursuant to the terms hereof.
5.2
Standard of Care

The Servicer, as agent for the Trust (to the extent provided herein), shall
perform its duties hereunder with reasonable care and diligence, using that
degree of skill and attention that the Servicer exercises in managing,
servicing, administering, collecting on and performing similar functions
relating to comparable Receivables that it services for itself or other Persons.
5.3
Authorization of Servicer

Without limiting the generality of the authority granted by the designation of
any Person as Servicer, and subject to the other provisions of this Agreement,
the Servicer is hereby authorized and empowered by the Trust to take any and all
reasonable steps in its name and on its behalf necessary or desirable, and not
inconsistent with the sale, transfer and assignment of an undivided co-ownership
interest in the Pool Assets to the Trust, except that the Servicer shall not be
required to notify any Person of the Trust's interest therein until the
occurrence of a Trigger Event (other than a Trigger Event pursuant to Section
6.1(ee)), in the reasonable determination of the Servicer, to collect all
amounts due under any and all Pool Assets, including, to execute and deliver, on
behalf of the Trust and its successors and assigns, any and all instruments of
satisfaction or cancellation, or partial or full release or discharge, and all
other comparable instruments, with respect to the Pool Assets and, after
delinquency of any Pool Receivable, and to the extent permitted under and in
compliance with applicable law and regulations, to commence proceedings with
respect to enforcing payment of such Pool Receivable and the Related Security,
and adjusting, settling or compromising the account or payment thereof, to the
same extent as the Seller could have done if it had continued to own the Pool
Assets. The Trust shall furnish the Servicer with any powers of attorney and
other documents that are within the




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







ability of the Trust to furnish and which are reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder as agent of the Trust.
5.4
Enforcement of Contracts

The Servicer is authorized to enforce and protect the Trust's rights and
interests in, to and under the Pool Assets and the Trust's right to receive
payment in respect thereof, and the Servicer may commence or defend proceedings
in the name of the Trust (or any agent thereof, including the Servicer) for the
purpose of enforcing or protecting any rights under any of the Pool Assets or
against any Obligor personally. Unless the Trust shall have given its express
prior written consent thereto, the Servicer shall not take any action that would
make the Trust a party to any litigation. Notwithstanding the foregoing, the
Servicer need not seek the Trust's consent to make the Trust a party to
litigation incidental to the enforcement by the Servicer of any of the Pool
Assets.
5.5
Assignment for Purpose of Enforcement

If the Servicer shall commence a legal proceeding to enforce any rights under
any of the Pool Assets or against an Obligor personally in accordance with this
Agreement, the Trust shall thereupon be deemed to have automatically assigned
its interest in any affected Pool Asset to the Servicer as of the day prior to
such commencement, solely for the purpose of and only to the extent necessarily
incidental to the enforcement by the Servicer of such rights. The Servicer shall
hold any such assigned interest in a Pool Asset in trust for the Trust and the
same shall be deemed to have been automatically re-assigned to the Trust when
the assignment to the Servicer ceases to be necessary for the enforcement by the
Servicer of such rights. If in any enforcement suit or legal proceeding it shall
be held that the Servicer may not enforce a right under a Pool Asset on the
grounds that it shall not be a real party in interest or a holder entitled to
enforce rights in respect of the Pool Asset, the Trust shall, at the Servicer's
expense and direction, take such steps as are necessary to enforce the Pool
Asset.
5.6
Deposit of Collections

The Servicer shall deposit, or cause to be deposited, all Collections, to the
Deposit Accounts as soon as reasonably possible and in any event, within one
Business Day of receipt. All Collections deposited to the Deposit Accounts shall
be held for the benefit of the Trust and the Seller, shall only be invested in
Eligible Investments and shall be withdrawn from the Deposit Accounts only in
accordance with the terms of this Agreement. Notwithstanding the foregoing, the
Servicer shall be entitled to reimburse itself out of Collections for any
amounts paid by it to [*] pursuant to Section 8 of the Blocked Account Agreement
in respect of chargebacks relating to cheques, drafts and other payment items
dishonoured or otherwise returned for insufficient funds.
5.7
Description of Services

The Servicer shall, unless the Trust directs otherwise, take or cause to be
taken all such reasonable actions as may be necessary or advisable from time to
time to administer and service each Pool Receivable and the Related Security and
the related Collections in accordance with the provisions of the Credit and
Collection Policies, this Agreement and applicable law. Without




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







limiting the generality of the foregoing, the Servicer shall, in accordance with
and subject to the Credit and Collection Policies, with respect to each Pool
Receivable:
(a)
take or cause to be taken all such actions as may be necessary or desirable from
time to time to collect the Pool Receivable in accordance with the terms and
provisions of the applicable Contract and in accordance with the terms of this
Agreement;

(b)
keep an individual record with respect to the Pool Receivable and post to it all
payments received under or in respect of such Pool Receivable;

(c)
deposit all Collections in respect of the Pool Receivable to the Deposit
Accounts as required by Section 5.6, regardless of any defence, set-off right or
counterclaim;

(d)
give timely notice to the Obligor of the Pool Receivable of any payment or other
default thereunder within the Servicer's knowledge;

(e)
record the Pool Receivable as being delinquent or defaulted in accordance with
the Credit and Collection Policies;

(f)
investigate all delinquencies and defaults under the Pool Receivable;

(g)
respond to all reasonable enquiries of the Obligor of the Pool Receivable or
other obligors under the Related Security;

(h)
take such steps as are reasonably necessary or appropriate to maintain the
perfection and priority, as the case may be, of the Security Interests, if any,
created pursuant to the Pool Receivable and the Related Security and, subject to
Sections 5.7(m) and (n) to refrain from releasing or subordinating any such
Security Interest in whole or in part except to the extent that the Servicer
would have done so in a similar situation with respect to other Receivables
administered by it on its own behalf;

(i)
make all payments to Governmental Authorities and others where a statutory lien
or deemed trust having priority over the Trust's interest in any of the Pool
Assets has arisen (provided that nothing herein shall preclude the Servicer from
contesting any claim in the ordinary course of business and in good faith);

(j)
subject to Sections 5.3 and 5.4, determine the advisability of taking action and
instituting and carrying out legal proceedings with respect to the Pool
Receivable and the Related Security in case of default by the Obligor under such
Pool Receivable and take such action and institute and carry out such legal
proceedings determined by it to be advisable;

(k)
maintain Records with respect to the Pool Receivable and the Related Security
and, subject to Section 10.9, grant representatives of the Trust reasonable
access to examine and make copies of such Records and a reasonable opportunity
to





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







discuss matters relating to the administration and servicing of the Pool
Receivable and the Related Security with personnel of the Servicer involved in
such administration and servicing during business hours, including the
opportunity to see and review information systems and software in operation;
(l)
hold as trust property for and on behalf of the Trust and the Seller, free and
clear, as against creditors of the Seller, of all Security Interests and rights
of others other than Government and Employee Claims, Operation of Law Claims and
those created pursuant to this Agreement, all Records with respect to the Pool
Receivable at any one or more of the offices identified in Schedule "B" until
the Final Termination Date;

(m)
execute and deliver all such assignments, releases and discharges of the Pool
Receivable and the Related Security as are required by the terms thereof and
upon receipt of all amounts due thereunder or as necessary to allow the Servicer
to liquidate and sell a Financed Vehicle in accordance with the Credit and
Collection Policies;

(n)
settle, compromise and otherwise deal with any claims under the Pool Receivable
or the Related Security if necessary, advisable or otherwise permitted in
accordance with the terms of the related Contract, this Agreement and the Credit
and Collection Policies; and

(o)
maintain a complete list of Excluded Receivables and shall update such list on a
timely basis for all changes thereto.

5.8
Affirmative Covenants of the Servicer

From the date hereof until the Final Termination Date, the Servicer covenants
and agrees that it will, unless the Trust shall otherwise consent in writing:
(a)
comply in all respects with all applicable laws, rules, regulations and orders
with respect to it, its business and properties, all Pool Assets and the
performance of its obligations as Servicer, such compliance to include paying
before the same become delinquent all Taxes and Security Interests imposed upon
the Servicer or its property in accordance with its normal policies with respect
thereto, except to the extent the same are contested in good faith and by
appropriate proceedings or where failure to do so could not reasonably be
expected to have a Material Adverse Effect;

(b)
preserve and maintain its corporate existence, rights, franchises and privileges
in the jurisdiction of its incorporation, and qualify and remain qualified as an
extra-provincial corporation or other out-of-jurisdiction corporation in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualifications could reasonably be expected to have a
Material Adverse Effect;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(c)
hold as trust property for and on behalf of the Trust and the Seller, at any one
or more of the offices designated under the heading "Location of Records" in
Schedule "B" (provided that, as may be necessary, originals may be delivered to
any law firm acting on behalf of the Servicer in connection with any claims or
proceedings connected with a Pool Asset) with respect to each Pool Receivable,
until the obligations in respect of such Pool Receivable have been satisfied,
the following documents or instruments, which are hereby constructively
delivered to the Trust:

(i)
the original Contracts applicable to the Pool Receivables;

(ii)
the original credit application, credit analysis and credit agency report
(unless no such report could be obtained in respect of the Obligor) and "credit
bureau score" and "custom score" records, if any, relating to the Obligor, all
in accordance with the Credit and Collection Policies;

(iii)
all other documents that the Servicer shall keep on file, in accordance with its
customary procedures, evidencing the Related Security; and

(iv)
any and all other documents that the Servicer shall keep on file, in accordance
with its customary procedures, relating to a Receivable, an Obligor or any
Financed Vehicles;

(d)
comply with the Credit and Collections Policies in regard to the Pool Assets and
otherwise, as applicable, in performing its covenants hereunder, except to the
extent that non-compliance therewith would not materially adversely affect the
Trust's interest in any Pool Assets with respect thereto or the collectability
or enforceability thereof, it being agreed for the purposes of this Agreement
that the invalidity or loss of priority of any material Security Interest in any
Financed Vehicle comprising part of the Related Security related to any Pool
Receivable would materially adversely affect the Trust's interest therein;

(e)
at its own expense, employ and provide general administrative, supervisory and
accounting staff and general overhead as may from time to time be reasonably
required to carry out its obligations hereunder and cause its employees to
perform their responsibilities in collecting and administering the Pool Assets
in the same manner as if the Pool Assets were owned by the Seller, except (i) to
the extent necessary or desirable to accommodate the exercise by the Trust of
its rights under this Agreement, or (ii) as otherwise required hereby;

(f)
pay from its own funds all general administrative and out-of-pocket expenses and
other costs incurred by it in carrying out its obligations hereunder and all
fees and expenses of any administrator appointed or subcontractor retained by
it;

(g)
cause the computer records of the Seller which contain particulars of the Pool
Assets to contain notations, marks or other designations sufficient to identify
that an interest in the Pool Assets has been sold by the Seller to the Trust
hereunder;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(h)
maintain and implement administrative and operating procedures (including an
ability to recreate Records in the event of the destruction of the originals of
such Records) to keep and maintain, and keep and maintain all Records and other
information reasonably necessary or advisable to enable the Servicer to produce
the information required to be produced by it pursuant hereto or reasonably
necessary or advisable for the enforcement of all of the Pool Receivables and
Related Security (including Records adequate to permit the daily identification
of all Collections under and adjustments to each Pool Receivable);

(i)
at any time and from time to time during regular business hours, upon five
Business Days' prior notice, subject to Section 10.9, (A) assemble such of the
Records or copies thereof as may reasonably be requested by the Trust and make
same available to the Trust at the principal place of business of the Servicer
and, if the Records cannot be provided solely at such office, at such other
offices of the Servicer or its Affiliates where Records are kept, and permit the
Trust, its agents or representatives, to examine and make copies, as reasonably
required, of such Records and (B) permit the Trust or its agents to visit the
offices and properties of the Seller for the purpose of discussing matters
relating to the Pool Assets and the Servicer's performance hereunder with any of
the Servicer's officers or employees having knowledge of such matters, provided
that the Trust shall act reasonably to minimize any disruption to the Servicer
in connection therewith; provided that prior to the occurrence of a Cash Reserve
Event or a Trigger Event, the Trust shall not be reimbursed for more than two
such examinations in any year, if a Cash Reserve Event has occurred and is
continuing, the Trust shall not be reimbursed for more than four such
examinations in any year and, if a Trigger Event has occurred and is continuing,
the Trust shall be reimbursed for all such examinations;

(j)
to the extent the Records consist in whole or in part of computer programs which
are licensed by the Servicer, the Servicer will, forthwith upon the occurrence
of the first Servicer Termination Event, use its best efforts to arrange for the
licence or sublicence of such programs to the Trust for the limited purpose of
permitting the Trust or any Replacement Servicer to administer and collect the
Pool Assets and to enforce the rights acquired by the Trust in respect of the
Related Security;

(k)
at its expense, timely and fully perform and comply in all material respects
with all material provisions, covenants and other promises required to be
observed by the Seller under the Contracts in connection with the Pool Assets;

(l)
permit the Trust at any reasonable time and from time to time to inspect the
data processing systems used by the Servicer to service, administer and collect
the Pool Receivables and the Related Security and, in the event that the Seller
is not the Servicer, to permit the Servicer to use, through the Seller only (and
not directly), any computer or computer related equipment, together with all
necessary software, that had been used by the Seller to service, administer and
collect the Pool Receivables and the Related Security immediately prior to the





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







Seller ceasing to be the Servicer, provided that the Trust shall act reasonably
to minimize any disruption to the Servicer in connection therewith;
(m)
give the Trust not less than 30 days' prior written notice of any change in the
address of its chief place of business and chief executive office, and written
notice promptly after any change in the address of an office listed under the
heading "Location of Records" in Schedule "B", and each such notice shall be
deemed to amend Schedule "B" accordingly;

(n)
provide to the Trust not less than 30 days' prior notice of any change in the
name of the Servicer as stated in its constating documents;

(o)
co-operate with, and offer such assistance as may reasonably be requested by,
the chartered accountants selected by the Trust to furnish reports in respect of
the Trust, the Purchase, any Increases and the servicing of the Pool Assets
under this Agreement;

(p)
upon request of the Trust and with the Servicer's written consent, such consent
not to be unreasonably withheld, request the Servicer's auditors to assist the
Trust's auditors to the extent and in such manner as is reasonably required for
the Trust's auditors to report on the status of the Pool Assets under this
Agreement;

(q)
make or cause to be made all filings, recordings, registrations and take all
other actions in each jurisdiction necessary to validate, preserve, perfect or
protect the co-ownership interests of the Trust in the Pool Assets including,
the right to enforce the Related Security; and

(r)
following the occurrence and during the continuation of a Termination Event or a
Cash Reserve Event, the Servicer shall provide to the Backup Servicer and the
Trust (if requested) on a daily basis an electronic download with respect to the
Pool Receivables in form and substance acceptable to the Backup Servicer (and
which shall include, but not be limited to, all Records related to each
Receivable required by the Backup Servicer to service and collect such
Receivable) and a Portfolio Certificate (including information with respect to
all Collections received and all Receivables acquired by the Seller). Following
the occurrence and during the continuation of a Cash Reserve Event, the Trust
shall have the right to require the Seller or the Servicer to, and upon such
request the Seller or the Servicer, as applicable, shall, assemble copies of all
of the Contracts and make the same available to the Backup Servicer or other
third-party custodian specified by, and at a place selected by, the Trust within
30 days.

5.9
Reporting Requirements of the Servicer

From the date hereof until the Final Termination Date, the Servicer covenants
and agrees that it will, unless the Trust shall otherwise consent in writing,
deliver to the Trust:
(a)
on each Reporting Date, a Servicer Report relating to the Pool Assets during the
related Collection Period and relating to all transactions between the Seller in
its





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







capacity as Servicer and the Trust during such Collection Period, such report to
be current as of the close of business of the Servicer on the related Settlement
Date;
(b)
on the first Business Day of each week, a Portfolio Certificate relating to the
Pool Assets as of the close of business of the Servicer on the last day of the
prior week;

(c)
upon the Trust's reasonable request therefor, a listing by Obligor of all Pool
Receivables and current aging report for all Delinquent Receivables;

(d)
forthwith after the occurrence of each Servicer Termination Event and each event
or the existence of any fact which, with the giving of such notice or lapse of
time or both, may constitute a Servicer Termination Event, a statement of a
senior financial officer or accounting officer of the Servicer setting forth
details as to such Servicer Termination Event or fact or event and the action
which the Servicer has taken and is proposing to take with respect thereto; and

(e)
promptly, from time to time, such other documents, records, information or
reports with respect to the Pool Assets or the conditions or operations,
financial or otherwise, of the Servicer as the Trust may from time to time
reasonably request.

5.10
Negative Covenants of the Servicer

From the date of this Agreement until the Final Termination Date, the Servicer
covenants and agrees that it will not, unless the Trust shall otherwise consent
in writing:
(a)
except as otherwise provided herein, whether by operation of law or otherwise,
purport to sell, assign or otherwise dispose of, or create or suffer to exist
any Security Interest upon or with respect to the Seller's or the Trust's
interest in the Pool Assets if the effect of such Security Interest would be to
cause the related Pool Receivable not to be an Eligible Receivable, or assign
any right to receive payment under, or to enforce the Servicer's interest in,
any of the Pool Assets, provided that the Servicer may enter into arrangements
with collection agencies, private investigation firms and law firms to directly
collect and hold payments of Receivables in trust for the benefit of the Trust
and the Seller in accordance with the Credit and Collection Policies;

(b)
without the prior written consent of the Trust, make any change in the Credit
and Collection Policies which could reasonably be expected to have a Material
Adverse Effect, or make any change to its credit, collection and administration
practices and procedures with respect to Pool Receivables or Receivables which
are to become Pool Receivables, provided that prior written consent shall not be
required for changes to standard operating procedures (excluding any changes to
credit underwriting criteria), however, the Trust can prevent a change, or
require that a change be reversed, by notifying the Servicer that the Trust
reasonably believes such a change would have a material adverse impact on the
Pool Receivables;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(c)
after the occurrence and during the continuance of a Trigger Event, extend the
maturity or adjust the Principal Balance or otherwise modify the terms of any
Pool Receivable in any material respect, or amend, modify or waive any term or
condition of any related Contract in any material respect;

(d)
release any security, guarantee or insurance securing any indebtedness under any
of the Pool Receivables, except to the extent that granting such release is in
accordance with this Agreement, the Credit and Collection Policies and the
Servicer's usual practices as an obligee or such security or insurance is
replaced in a form acceptable to the Trust, acting reasonably;

(e)
take any action that adversely affects the perfection, validity or protection of
the Trust's rights to collect amounts owing in respect of the Pool Receivables
and the proceeds thereof, including the right to enforce the Related Security,
except to the extent that the Servicer would have done so in a similar situation
with respect to other similar receivables administered by it on its own behalf;

(f)
enter into any transaction of reorganization, amalgamation or arrangement, or
liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution)
or sell, lease or otherwise dispose of its assets as an entirety or
substantially as an entirety; except that the Servicer may enter into a
transaction of reorganization, amalgamation, or arrangement, so long as (i) such
transaction could not reasonably be expected to have a Material Adverse Effect,
(ii) as a condition to the completion of such transaction, the continued or
reorganized corporation shall have executed an agreement of assumption to
perform every obligation of the Servicer hereunder and under the other
agreements, instruments and documents executed and delivered by the Servicer
hereunder or otherwise contemplated hereby, (iii) the Backup Servicer shall have
provided its written consent and acknowledged its continuing obligations under
the Backup Servicer Agreement in respect of the obligations of such continued or
reorganized corporation, and (iv) the Performance Guarantor shall have provided
its written consent and acknowledged its continuing obligations under this
Agreement in respect of the obligations of such continued or reorganized
corporation; or

(g)
resign as Servicer (provided, for greater certainty, that nothing herein
contained shall limit the ability of the Trust to appoint a Replacement Servicer
in accordance with the provisions of this Agreement).

5.11
Servicer Termination Events

The occurrence or existence of one or more of the following events or facts
which is continuing and has not been remedied by the Servicer or the Backup
Servicer within the time period specified if any, with respect to such events or
facts shall constitute a "Servicer Termination Event":
(a)
the Servicer fails to make any payment or deposit to be made by it hereunder and
such failure continues for two Business Days after the occurrence of such
failure;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(b)
any failure on the part of the Servicer to duly perform or observe any material
term, condition, covenant or agreement of the Servicer set forth in this
Agreement (other than Section 5.10(f)) or any document executed in connection
herewith, other than such as are specifically referred to in paragraph (a)
above, which failure continues unremedied for a period of 30 days after the date
on which the Servicer receives written notice thereof from the Trust specifying
the default or breach;

(c)
any representation or warranty made by the Servicer (or any of its officers) in
or pursuant to this Agreement, the Purchase Request, any Increase Request, any
Servicer Report, any Portfolio Certificate or any document executed in
connection herewith or therewith proves to have been false or incorrect in any
material respect when made and has not been cured within 30 days after written
notice thereof has been received by the Servicer from the Trust;

(d)
the taking of possession by an encumbrancer (including a receiver, receiver
manager or trustee) of any assets of the Servicer (other than solely to perfect
a security interest therein), or the levying or enforcement or a distress or
execution or any similar process against any part of the assets of the Servicer
that remains unsatisfied for 30 days after the Servicer becoming aware thereof,
which materially adversely affects the Servicer's ability to perform its
obligations hereunder;

(e)
the issuance or levying of a writ of execution, attachment or similar process
against all or a substantial portion of the property of the Servicer, the Backup
Servicer or the Performance Guarantor, in connection with any judgment against
the Servicer, the Backup Servicer or the Performance Guarantor in any amount
that materially affects the property of the Servicer, the Backup Servicer or the
Performance Guarantor if such writ of execution, attachment or similar process
shall not have been stayed or dismissed after 45 days;

(f)
any failure on the part of the Servicer to duly perform or observe the terms of
Section 5.10(f);

(g)
any of the Servicer, AFC or the Performance Guarantor shall generally not pay
its debts as they become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceedings shall be instituted by or against the Servicer or
the Performance Guarantor seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief by the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, if such
proceeding has been instituted against the Servicer or the Performance
Guarantor, as the case may be, either such proceeding has not been stayed or
dismissed within 45 days or any of the actions sought in such proceeding
(including the entry of an order for relief or the





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







appointment of a receiver, trustee, custodian or other similar official) are
granted, or the Servicer or the Performance Guarantor take any corporate action
to authorize any of the actions described in this Section 5.11(g); and
(h)
the filing by the Servicer, AFC or the Performance Guarantor of a notice of
intention to make a proposal under the Bankruptcy and Insolvency Act, the
Companies' Creditors Arrangement Act or any other similar legislation in the
applicable jurisdiction, to some or all of its creditors.

5.12
Effecting a Servicer Transfer

At any time after the occurrence of a Servicer Termination Event that has not
been subsequently waived in writing by the Trust, the Trust may effect a
termination of a Servicer's designation as Servicer hereunder (a "Servicer
Transfer") by giving notice to the Servicer of its decision to terminate the
Servicer's engagement as Servicer, which termination shall take effect at the
time specified in such notice, or, failing the specification of any time, upon
the appointment of a Replacement Servicer. Any waiver delivered by the Trust
will only be effective with respect to the specific matters in respect of which
it is given and shall not be applicable to any further event or occurrence. The
Trust acknowledges that any written waiver it delivers will be irrevocable by
the Trust.
5.13
Appointment of Replacement Servicer

At any time after the occurrence of a Servicer Termination Event, the Trust may
by instrument in writing delivered to the Servicer designate and appoint as the
Replacement Servicer any Person;
5.14
Additional Servicer Covenants Following a Servicer Transfer

From and after a Servicer Transfer until the Final Termination Date, the
Servicer and the Seller covenant and agree that they shall, in addition to any
other obligations, upon the request of the Trust:
(a)
instruct the Obligor of each Pool Receivable (and any other Persons, if
applicable, in the case of the Related Security) to remit all payments due under
the Pool Receivables and Related Security to the Replacement Servicer;

(b)
remit to the Replacement Servicer all payments, if any, received by the
predecessor Servicer from Obligors and from other Persons, if applicable, under
the Pool Assets;

(c)
segregate all cash, cheques and other instruments constituting Collections in a
manner acceptable to the Trust and, immediately upon receipt, deposit all such
cash, cheques and instruments, duly endorsed or with duly executed instruments
of transfer, to an account specified by the Replacement Servicer;

(d)
cause the computer records of the Seller which contain particulars of the Pool
Assets to contain notations, marks or other designations sufficient to identify
that an interest in the Pool Assets has been sold by the Seller to the Trust
hereunder;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(e)
deliver copies or originals of all Records (including computer diskettes or
tapes containing all information necessary or reasonably desirable to enable the
Trust or its agent to collect the amounts owing under the Pool Receivables and
the Related Security, together with a printed copy or microfiche of all such
information) to the Trust or as it may direct in writing (or retain the same in
segregated storage if so directed), and provide the Trust or its agent with all
reasonable assistance necessary to decipher the information contained on the
computer diskettes or tapes; and

(f)
perform any and all acts and execute and deliver any and all documents as may
reasonably be requested by the Trust in order to effect the purposes of this
Agreement or to enable the Replacement Servicer to collect and enforce the Pool
Receivables and any Related Security and Collections related thereto.

5.15
Trust Rights Following a Servicer Transfer

Upon a Servicer Transfer, the Trust may, but is not required to, at any time
(unless prior to such time the Seller shall have purchased from the Trust and
satisfied all of its obligations with respect to such purchase, all of the Pool
Receivables), directly or through the Replacement Servicer, without limitation:
(a)
perform the services, duties and functions of the Servicer specified in Article
5 of this Agreement with respect to the Pool Assets as the Trust reasonably
deems fit;

(b)
notify any Obligor of the purchase by the Trust and the sale, transfer and
assignment by the Seller of any Pool Assets under this Agreement;

(c)
contact any Obligor for any reasonable purpose, including for the performance of
audits and verification analyses, and the determination of account balances and
other data maintained by the predecessor Servicer;

(d)
direct any Obligor to make all payments on account of any Pool Receivables or
Related Security directly to the Trust at an address designated by the Trust or
to such third party (including the Replacement Servicer) or bank or depositary
as may be designated by the Trust;

(e)
request any Obligor to change the instructions for any direct debit or
electronic funds transfer otherwise payable to the Seller or the Servicer; and

(f)
proceed directly against any Obligor and take any and all other actions, in the
Seller's name or otherwise, necessary or reasonably desirable to collect the
Pool Receivables, enforce the Related Security or effect any related result.

5.16
Power of Attorney; Further Assurances

(a)
The Seller hereby grants to the Trust an irrevocable power of attorney, with
full power of substitution, coupled with an interest, to take in the name of the
Seller or in the name of the Trust, acting reasonably, all steps necessary or
advisable to





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







endorse or negotiate an instrument, bill of exchange or other writing or to
otherwise enforce or realize on any Pool Asset or other right of any kind held
or owned by the Seller or transmitted to or received by the Seller or the Trust
as payment on account or otherwise in respect of the Pool Asset, and to execute
and deliver, in the Seller's name and on the Seller's behalf, such instruments
and documents necessary or desirable to evidence or protect the ownership of the
Trust in the Pool Assets and to execute and file, in the Seller's name and on
the Seller's behalf, such recording, registration, financing or similar
statements (including any amendments, renewals and continuation statements)
under applicable laws, including the PPSA, in such jurisdictions where it may be
necessary to validate, perfect or protect the ownership of the Trust as
aforesaid. The Seller shall execute and deliver such additional documents and
shall take such further actions as the Trust may reasonably request to effect or
evidence the sale, assignment and transfer of the Pool Assets, and the Trust's
ownership interest therein or otherwise necessary or desirable in furtherance of
the foregoing. The Seller shall execute and deliver to the Trust such powers of
attorney as may be necessary or appropriate to enable the Trust to endorse for
payment any cheque, draft or other instrument delivered to the Trust in payment
of any amount under or in respect of a Pool Asset.
(b)
The Trust hereby covenants and agrees that it will not exercise any of the
rights conferred by Section 5.16(a) except upon the occurrence of a Trigger
Event and then only in respect of the Pool Assets.

5.17
Deemed Collections

(a)
If, on any day prior to the Final Termination Date, any Pool Receivable is
either (i) reduced or cancelled as a result of any breach by the Seller or the
Servicer of its obligations hereunder or of the terms of the related Contract;
or (ii) reduced or cancelled as a result of a set-off in respect of any claim by
the applicable Obligor against the Seller or the Servicer (whether such claim
arises out of the same or a related transaction or an unrelated transaction or
the loss of or interference with the right of the Obligor to quiet enjoyment of,
and continued possession of, the Financed Vehicle), the Servicer or the Seller
and the Servicer (on a joint and several basis), so long as the Servicer is the
Seller or an Affiliate thereof, as the case may be shall, for all purposes
hereof, be irrebuttably deemed to have received a Collection of such Receivable
in the amount of such reduction or cancellation and shall deposit such amount to
the Deposit Accounts in accordance with the terms of Section 5.6.

(b)
If on any day prior to the Final Termination Date any Security Interest, other
than a Blocked Account Claim, is validly asserted by any Person (other than the
Trust) against any Pool Receivable (as determined by a court of competent
jurisdiction or due to the agreement or acquiescence of the Seller or Servicer),
and such Security Interest has arisen by or through the action or inaction of
the Seller or the Servicer, and, with respect to any Security Interest granted
by or arising through an Obligor and asserted against a Financed Vehicle, such
Security Interest ranks





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







in priority to or pari-passu with the interest of the Trust, the Seller shall,
for all purposes hereof, be irrebuttably deemed to have received on such day, a
Collection of any affected Pool Receivable in full and shall deposit such
amounts to the Deposit Accounts in accordance with the terms of Section 5.6.
(c)
If on any day prior to the Final Termination Date it is discovered or determined
(i) that any Pool Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance was not an Eligible Receivable
on the date of such calculation, or (ii) the Servicer, so long as the Servicer
is the Seller or an Affiliate thereof, has extended, amended or otherwise
modified a Contract in contravention of Section 5.10(c), the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in
full.

(d)
If the Seller or Servicer has been deemed, pursuant to Section 5.17(a), (b) or
(c) to have received a Collection of any Pool Receivable in full, upon deposit
by the Seller or Servicer to the Collection Account of the amount thereof, the
Trust will be deemed to have sold to the Seller or Servicer, as the case may be,
without further instrument or formality, the related Pool Receivables together
with the Related Security in respect thereof free and clear of all Security
Interests arising through the Trust but otherwise on an "as is, where is" basis
without recourse to, or representation or warranty of the Trust.


ARTICLE 6    
TRIGGER EVENTS
6.1
Meaning of Trigger Event

The term "Trigger Event" means any of the following events or circumstances:
(a)
the Seller or the Servicer fails to make any payment or deposit to be made by it
hereunder and such failure continues for two Business Days after the occurrence
of such failure;

(b)
any failure on the part of the Seller to duly perform or observe any material
term, condition, covenant or agreement of the Seller set forth in this Agreement
(other than Section 7.3(c)) or any document executed in connection herewith,
other than such as are specifically referred to in paragraph (a) above, which
failure continues unremedied for a period of 30 days after the date on which the
Seller receives written notice thereof from the Trust specifying the default or
breach;

(c)
a Servicer Termination Event occurs;

(d)
any representation or warranty made by the Seller (or any of its officers) in or
pursuant to this Agreement, the Purchase Request, any Increase Request, any
Servicer Report, any Portfolio Certificate or any document executed in
connection herewith or therewith proves to have been false or incorrect in any
material respect when made and has not been cured within 30 days after written
notice thereof has been received by the Seller from the Trust;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(e)
the taking or possession by an encumbrancer (including a receiver, receiver
manager or trustee) of any assets of the Seller (other than solely to perfect a
security interest therein) or the levying or enforcement or a distress or
execution or any similar process against any of the assets of the Seller that
remains unsatisfied for 30 days after the Seller becoming aware thereof, which
materially adversely affects the Seller's ability to perform its obligations
hereunder;

(f)
the issuance or levying of a writ of execution, attachment or similar process
against all or a substantial portion of the property of the Seller, in
connection with any judgment against the Seller in any amount that materially
affects the property of the Seller if such writ of execution, attachment or
similar process shall not have been stayed or dismissed after 45 days;

(g)
any failure on the part of the Seller to duly perform or observe the terms of
Section 7.3(c);

(h)
the filing by the Seller of a notice of intention to make a proposal under the
Bankruptcy and Insolvency Act, the Companies' Creditors Arrangement Act or any
other similar legislation in the applicable jurisdiction, to some or all of its
creditors;

(i)
the Seller shall generally not pay its debts as they become due, or shall admit
in writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceedings shall be instituted
by or against the Seller seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief by the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, if such
proceeding has been instituted against the Seller either such proceeding has not
been stayed or dismissed within 45 days or any of the actions sought in such
proceeding (including the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official) are granted, or the
Seller take any corporate action to authorize any of the actions described in
this Section 6.1(i);

(j)
the Seller shall fail to transfer to any Replacement Servicer when required any
rights, pursuant to the Agreement, which the Seller then has with respect to the
servicing of the Pool Receivables;

(k)
(i) a default shall occur in the payment when due (subject to any applicable
grace period), whether by acceleration or otherwise, of any Indebtedness of the
Seller, AFC or the Performance Guarantor or (ii) a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness, and, in the case of either clause (i) or clause (ii), the
Indebtedness with respect to which non-payment and/or non-performance shall have
occurred and is

    




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







continuing exceeds, at any point in time, with respect to the Seller and AFC,
$1,000,000 and with respect to the Performance Guarantor, $35,000,000, in the
aggregate for all such occurrences;
(l)
this Agreement, the Purchase or any Increases shall for any reason (other than
pursuant to the terms hereof) cease to create, or shall for any reason cease to
be, a valid and enforceable perfected co-ownership interest in each Pool
Receivable and the Collections with respect thereto;

(m)
as of any Settlement Date, the arithmetic average of the Default Ratios for the
most recent [*] shall exceed [*] or the Default Ratio as of any Settlement Date
shall exceed [*];

(n)
as of any Settlement Date, the arithmetic average of the Delinquency Ratios for
the most recent [*] shall exceed [*] or the Delinquency Ratio as of any
Settlement Date shall exceed [*];

(o)
as of any Settlement Date, the arithmetic average of the Net Spread for the most
recent [*] shall be [*];

(p)
the Tangible Net Worth of the Seller shall be less than [*] or the Tangible Net
Worth of AFC shall be less than [*] (provided that if GAAP is adjusted such that
leases that were previously treated as operating leases are treated as debt, the
parties shall negotiate in good faith to adjust this provision to reflect a
level which takes into consideration such change);

(q)
any material adverse change shall occur in the reasonable business judgment of
the Trust in the collectability of the Receivables or the business, operations,
property or financial condition of the Seller or the Performance Guarantor;

(r)
this Agreement shall cease to be in full force and effect with respect to the
Performance Guarantor, the Performance Guarantor shall fail to comply with or
perform any provision of this Agreement, or the Performance Guarantor (or any
Person by, through or on behalf of the Performance Guarantor) shall contest in
any manner the validity, binding nature or enforceability of this Agreement with
respect to the Performance Guarantor;

(s)
the sum of all of the Seller's Indebtedness, net of [*], exceeds [*] (provided
that if GAAP is adjusted such that leases that were previously treated as
operating leases are treated as debt, the parties shall negotiate in good faith
to adjust this provision to reflect a level which takes into consideration such
change),

(t)
the Seller's Indebtedness (excluding guarantees) to equity ratio is greater than
[*] (provided that if GAAP is adjusted such that leases that were previously
treated as operating leases are treated as debt, the parties shall negotiate in
good faith to adjust this provision to reflect a level which takes into
consideration such change),





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(u)
the aggregate of the Principal Balances of all Eligible Receivables shall be
less than $30 million;

(v)
a Blocked Account Agreement in favour of the Trust in place with respect to any
Deposit Account shall have terminated other than as a result of any action by
the Trust (and not been replaced) or shall be of no force and effect or
otherwise unenforceable;

(w)
AFC shall not hold, directly or indirectly, 100% of the outstanding share
capital of the Seller, or the Performance Guarantor shall not hold, directly or
indirectly, at least 80% of all of the outstanding share capital of AFC;
provided that, for greater certainty, the pledge as security by the Seller or
the Performance Guarantor, as the case may be, of all or any of such shares
shall not be a Trigger Event hereunder;

(x)
the amount on deposit in the Cash Reserve Account shall at any time before the
Termination Date fail to equal or exceed the Cash Reserve Required Amount for a
period of [*];

(y)
(i) any of the Seller or the Servicer shall have asserted that this Agreement or
any document executed herewith to which it is a party is not valid and binding
on the parties thereto; or (ii) any court, governmental authority or agency
having jurisdiction over any of the parties to any of such documents or any
property thereof shall find or rule that any material provisions of any of such
documents is not valid and binding on the parties thereto and all appeals
therefrom have been decided or the time to appeal has run;

(z)
the Backup Servicer shall resign or be terminated and no successor Backup
Servicer reasonably acceptable to the Trust shall have been appointed pursuant
to a replacement Backup Servicing Agreement, within 90 days of such resignation
or termination, as applicable; unless on or prior to the first day on which a
Backup Servicer is required to be appointed pursuant to this paragraph (z), the
Performance Guarantor's senior unsecured debt shall be rated at least "BBB-" by
Standard & Poor's and "Baa3" by Moody's; provided, that a Trigger Event shall be
deemed to occur if no Backup Servicer reasonably acceptable to the Trust shall
have been appointed within 90 days following any subsequent withdrawal,
suspension or downgrade of such senior unsecured debt ratings of the Performance
Guarantor below "BBB-" by Standard & Poor's or below "Baa3" by Moody's or, if
the applicable rating is "BBB-" by Standard & Poor's or "Baa3" by Moody's, the
placement of such ratings on credit watch or similar notation;

(aa)
the occurrence of a KAR Financial Covenant Termination Event;

(bb)
the average Payment Rate for the [*] is less than [*];

(cc)
at any time the Trust Share exceeds 100%, and such condition shall continue
unremedied for five days after any date, any Servicer Report or Portfolio
Certificate is required to be delivered;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(dd)
as reported on its consolidated balance sheet, AFC shall fail to maintain (as
measured as of the last Business Day of each calendar week) cash and cash
equivalents (including, without limitation, any intercompany receivable payable
by KAR to AFC upon demand) of at least [*], at least [*] of which must
constitute unrestricted cash (i.e., cash that is neither (i) pledged to a third
party unrelated to the KAR Credit Facility, nor (ii) in an account in which a
third party unrelated to the KAR Credit Facility has a perfected security
interest; or

(ee)
the Termination Date shall have occurred.

6.2
Action Upon Occurrence of a Trigger Event

Upon the occurrence of any Trigger Event described in Sections 6.1(a), (b), (c),
(d), (g), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), (v), (w), (x), (y),
(z), (aa), (bb), (cc), and (dd) provided such Trigger Event has not been
subsequently waived in writing by the Trust, the Trust or its authorized agent
may, by notice to the Seller declare the Trigger Date to have occurred on the
date specified in such notice. Upon the occurrence of any other Trigger Event
described in Section 6.1, the Trigger Date will occur automatically, without the
necessity of any notice. Upon any such declaration or automatic occurrence, the
Trust will have, in addition to its rights and remedies hereunder and under any
documents related hereto, all other rights and remedies under applicable laws
and otherwise, which rights and remedies will be cumulative. Notwithstanding the
above, the Trust may waive any Trigger Event in its sole discretion and, if
given, such waiver shall be irrevocable.
6.3
Optional Repurchase of Pool Receivables

If, at any time the Pool Balance is less than 10% of the highest ever Pool
Balance, the Servicer may elect, by notice to the Trust, to purchase all of the
Pool Receivables and the Related Security. The purchase by the Servicer of all
of the Pool Receivables and the Related Security shall be effective upon the
payment by the Servicer to the Trust of an amount equal to the sum of (i) the
then outstanding Investment, (ii) the Funding Discount, and (iii) any other
fees, costs and expenses incurred by the Trust in connection with this Agreement
to the date of or as a result of such purchase, including any interest and other
costs required to be paid on outstanding Notes. Upon the payment to the Trust of
such amount by deposit to the Collection Account, the Trust shall transfer,
assign and convey to the Servicer or as it may direct all of the Trust's right,
title and interest in, to and under such Pool Receivables and the Related
Security related thereto, without recourse, and subject only to the
representations and warranties of the Trust that such right, title and interest
is held beneficially by it and is transferred, assigned and conveyed to the
Servicer or as it may direct free and clear of any Security Interests created,
suffered or permitted to exist by the Trust.

ARTICLE 7    
GENERAL COVENANTS AND POWER OF ATTORNEY
7.1
Affirmative Covenants of the Seller

From the date hereof until the Final Termination Date, the Seller covenants and
agrees that it will, unless the Trust shall otherwise consent in writing:




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(a)
comply in all respects with all applicable laws, rules, regulations and orders
with respect to it, its business and properties and all Pool Assets, such
compliance to include paying before the same become delinquent all Taxes and
Security Interests imposed upon the Seller or its property in accordance with
its normal policies with respect thereto, except to the extent the same are
contested in good faith and by appropriate proceedings or where failure to do so
could not reasonably be expected to have a Material Adverse Effect;

(b)
preserve and maintain its corporate existence, rights, franchises and privileges
in the jurisdiction of its incorporation, and qualify and remain qualified as an
extra-provincial corporation or other out-of-jurisdiction corporation in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect;

(c)
at any time and from time to time during regular business hours, upon five
Business Days' prior written notice, subject to Section 10.9, (A) assemble such
of the Records or copies thereof in its possession or control as may reasonably
be required by the Trust and make same available to the Trust at the principal
place of business of the Seller and, if the Records cannot be provided solely at
such office, at such other offices of the Seller or its Affiliates where Records
are kept, and permit the Trust, its agents or representatives, to examine and
make copies, as reasonably requested, of such Records and (B) permit the Trust
or its agents to visit the offices and properties of the Seller and its
Affiliates for the purpose of discussing matters relating to the Pool Assets and
the Seller's performance hereunder with any of the Seller's officers or
employees having knowledge of such matters, provided that the Trust shall act
reasonably to minimize any disruption to the Seller in connection therewith;
provided that prior to the occurrence of a Cash Reserve Event or a Trigger
Event, the Trust shall not be reimbursed for more than two such examinations in
any year, if a Cash Reserve Event has occurred and is continuing, the Trust
shall not be reimbursed for more than four such examinations in any year and, if
a Trigger Event has occurred and is continuing, the Trust shall be reimbursed
for all such examinations;

(d)
at its expense, timely and fully perform and comply in all material respects
with all material provisions, covenants and other obligations required to be
observed, complied with or performed by the Seller under the Contracts relating
to the Pool Assets;

(e)
give the Trust at least 30 days' prior written notice of any change in the
address of its chief place of business and chief executive office, and written
notice promptly after any change in the address of an office listed under the
heading "Location of Records" in Schedule "B", and each such notice shall be
deemed to amend Schedule "B" accordingly;

(f)
provide to the Trust not less than 30 days' prior notice of any change in the
name of the Seller as stated in its constating documents;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(g)
co-operate with, and offer such assistance as may reasonably be requested by,
the chartered accountants selected by the Trust to furnish reports in respect of
the Trust, the Purchase and any Increase and the servicing of the Pool Assets
under this Agreement;

(h)
upon request of the Trust and with the Seller's written consent, such consent
not to be unreasonably withheld, request the Seller's auditors to assist the
Trust's auditors to the extent and in such manner as is reasonably required for
the Trust's auditors to report on the status of the Pool Assets under this
Agreement;

(i)
conduct Lot Checks of each Obligor in accordance with the Seller's customary
practices or on such more frequent intervals as may be reasonably requested by
the Trust;

(j)
promptly after becoming aware thereof, but in any event no later than two
Business Days thereafter, provide the Trust with notice of any Servicer
Termination Event that is continuing when the Seller becomes aware thereof; and

(k)
make or cause to be made all filings, recordings, and registrations and take all
other actions in each jurisdiction necessary or appropriate to validate,
preserve, perfect or protect the co-ownership interests of the Trust in the Pool
Assets, including the right to enforce the Related Security.

7.2
Reporting Requirements of the Seller

From the date hereof until the Final Termination Date, the Seller covenants and
agrees that it will, unless the Trust shall otherwise consent in writing,
deliver to the Trust:
(a)
within five Business Days after the Seller becomes aware of a material adverse
change in the business, operations, properties or condition (financial or
otherwise) (other than matters of a general economic nature) of the Seller, the
Backup Servicer or the Performance Guarantor, or of an occurrence of a breach of
its obligations under this Agreement, notice of such change or occurrence
together with a statement by a responsible officer of the Seller specifying the
facts, the nature and period of existence of any such breach, condition or event
and the action the Seller has taken, is taking and proposes to take with respect
thereto;

(b)
within five Business Days of the Seller becoming aware thereof, notice of any
litigation or other court or arbitration proceeding affecting the Seller which
could reasonably be expected to have a Material Adverse Effect;

(c)
within five Business Days of the Seller becoming aware thereof, notice of any
litigation or other court or arbitration proceeding affecting the Backup
Servicer or the Performance Guarantor which could reasonably be expected to have
a Material Adverse Effect;

(d)
as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Seller, the unaudited financial statements of the Seller
and, as soon





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







as available but in any event within 90 days after the end of the fiscal year of
the Seller, the unaudited financial statements of the Seller;
(e)
as soon as available and in any event within 90 days after the end of the fiscal
year of the Performance Guarantor, the audited consolidated balance sheet of the
Performance Guarantor and its consolidated subsidiaries as of the end of such
year and the related audited consolidated statements of income and of cash flows
for such year; reported on by KPMG LLP or other independent certified public
accountants of nationally recognized standing;

(f)
promptly after the sending or filing thereof, copies of all reports which the
Seller sent to any holders of securities which it has offered to the public;

(g)
forthwith after the occurrence of each Trigger Event and each event or the
existence of any fact which, with the giving of notice or lapse of time or both,
may constitute a Trigger Event, a statement of a senior financial officer or
accounting officer of the Seller setting forth details as to such Trigger Event
or fact or event and the action which the Seller has taken and is proposing to
take with respect thereto;

(h)
notice of any material change to the Credit and Collection Policies or change to
the standard operating practices or procedures;

(i)
promptly, from time to time, such other documents, records, information or
reports with respect to the Pool Assets or the conditions or operations,
financial or otherwise, of the Seller as the Trust may from time to time
reasonably request; and

(j)
promptly after any changes, the current list of Excluded Receivables.

7.3
Negative Covenants of the Seller

From the date of this Agreement until the Final Termination Date, the Seller
covenants and agrees that it will not, unless the Trust shall otherwise consent
in writing:
(a)
except as otherwise provided herein, and whether by operation of law or
otherwise, purport to sell, assign or otherwise dispose of, or create or suffer
to exist any Security Interest upon or with respect to the Seller's or the
Trust's interest in the Pool Assets if the effect of such Security Interest
would be to cause the related Pool Receivable not to be an Eligible Receivable,
or assign any right to receive payment under, or to enforce the Seller's
interest in, any of the Pool Assets, provided, that the Seller or Servicer may
sell the interest of the Seller and the Trust in Defaulted Receivables including
any Contracts and Related Security with respect thereto and any judgement
obtained thereon to any Person who is not an Affiliate of the Seller or Servicer
(and does not own 5% or more of any equity interest in the Servicer or any
Affiliate thereof and in which the Servicer does not own, directly or
indirectly, 5% or more of the equity of such Person) on arm’s-length terms in
order to maximize collections thereon;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(b)
take any action that adversely affects the perfection, validity or protection of
the Trust's rights to collect amounts owing pursuant to the Pool Assets and the
proceeds thereof, including the right to enforce the Related Security, except to
the extent that the Seller would have done so in a similar situation with
respect to other similar receivables administered by it on its own behalf; or

(c)
enter into any transaction of reorganization, amalgamation or arrangement, or
liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution)
or, other than with respect to sales, assignments, leases, licences or transfers
of computer hardware and software, or of leases and licences relating thereto or
any rights or benefits thereunder, in the ordinary course of business, sell,
lease or otherwise dispose of its assets as an entirety or substantially as an
entirety; except that the Seller may enter into a transaction of reorganization,
amalgamation, or arrangement, so long as (i) such transaction could not
reasonably be expected to have a Material Adverse Effect, (ii) as a condition to
the completion of such transaction, the continued or reorganized corporation
shall have executed an agreement of assumption to perform every obligation of
the Seller hereunder and under the other agreements, instruments and documents
executed and delivered by the Seller hereunder or otherwise contemplated hereby,
(iii) the Backup Servicer shall have provided its written consent and
acknowledged its continuing obligations under the Backup Servicer Agreement in
respect of the obligations of such continued or reorganized corporation and (iv)
the Performance Guarantor shall have provided its written consent and
acknowledged its continuing obligations under this Agreement in respect of the
obligations of such continued or reorganized corporation.

7.4
Covenants of the Trust

The Trust covenants and agrees that it will:
(a)
until the Final Termination Date, use commercially reasonably efforts to ensure
that the fair value of the Pool Assets held by it will constitute no more than
one-half of the total fair value of all assets owned by it; and

(b)
not use personal information relating to Obligors received from the Seller other
than in connection with the collection, servicing and administration of the Pool
Assets and for other reasonable purposes ancillary thereto, all in accordance
with and as allowed by applicable law.


ARTICLE 8    
PERFORMANCE GUARANTEE
8.1
Performance Guarantee

The Performance Guarantor hereby unconditionally and irrevocably guarantees to
the Trust, the due and prompt performance, payment and observance by the
Servicer (to the extent the Servicer is the Seller or an Affiliate thereof) of
all of the terms, conditions, covenants, agreements, indemnities, liabilities
and obligations of any kind whatsoever (collectively, the "Guaranteed




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







Obligations") strictly in accordance with the terms hereof (the "Performance
Guarantee"). If for any reason whatsoever, the Servicer shall fail to perform,
pay or observe any of the Guaranteed Obligations, the Performance Guarantor
shall forthwith perform, pay and observe, as applicable, any such of the
Guaranteed Obligations as they may be required to be performed, paid or observed
in accordance with the terms of this Agreement.
8.2
Guarantee Unconditional

The obligations of the Performance Guarantor pursuant to this Article 8 are
continuing, unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged, diminished, limited, impaired
or otherwise affected by (and the Performance Guarantor hereby waives, to the
fullest extent permitted by applicable law):
(a)
any extension, modification, amendment or renewal of, or indulgence with respect
to, or substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time;

(b)
any failure or omission to enforce any right, power or remedy with respect to
the Guaranteed Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Guaranteed Obligations or any part
thereof;

(c)
any waiver of any right, power or remedy or of any default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof;

(d)
any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guarantees with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof;

(e)
the enforceability or validity of the Guaranteed Obligations or any part thereof
or the genuineness, enforceability or validity of any agreement relating thereto
or with respect to any collateral securing the Guaranteed Obligations or any
part thereof;

(f)
the application of payments received from any source to the payment of
indebtedness of the Seller or the Servicer other than the Guaranteed
Obligations, any part thereof or amounts which are not covered by this
Agreement, even though the Trust might lawfully have elected to apply such
payments to any part or all of the Guaranteed Obligations;

(g)
any other act, or omission to act, or delay of any kind by any of the Servicer,
the Seller, the Trust or any other person or any other circumstance whatsoever,
whether similar or dissimilar to the foregoing, which might, but for the
provisions of this Section 8.2, constitute a legal or equitable discharge,
defense, limitation or

    




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







reduction of the Performance Guarantor's obligations hereunder (other than the
payment or extinguishment in full of all of the Guaranteed Obligations); or
(h)
the existence of any claim, set-off or other rights which the Performance
Guarantor may have at any time against the Seller, the Servicer or any other
Person, including any Obligor, whether in connection with any transactions under
this Agreement, any related document or any other transaction,

The foregoing provisions apply (and the foregoing waivers by the Performance
Guarantor will be effective) even if the effect of any action (or failure to
take action) by the Trust is to destroy or diminish the Performance Guarantor's
subrogation rights, the Performance Guarantors' right to proceed against the
Servicer or Seller for reimbursement, the Performance Guarantors' right to
recover contribution from any other guarantor or any other right or remedy which
may be available to the Performance Guarantor.
8.3
Recourse against Servicer

The Trust shall not be required to exhaust its recourse against the Servicer,
Seller or any other person, or under any other security or guarantee, before
being entitled to performance by the Performance Guarantor under this Agreement.
8.4
Authorization by the Performance Guarantor

The Trust may continue to effect Increases without notice to or authorization
from the Performance Guarantor regardless of the Servicer's or Seller's
financial or other condition at the time of any such transaction. The
Performance Guarantor represents and warrants to the Trust that it has adequate
means to obtain from the Servicer and the Seller on a continuing basis all
information concerning the financial condition of the Servicer and the Seller,
and agrees with the Trust that the Trust shall not have any obligation to
disclose or discuss with the Performance Guarantor any information which it has
respecting the financial condition of the Servicer and the Seller.
8.5
No Subrogation

Until all of the Guaranteed Obligations have been paid or performed in full, the
Performance Guarantor shall not exercise any right of subrogation to, and the
Performance Guarantor waives, to the fullest extent permitted by law, any right
to enforce, any remedy which the Trust now has or may hereafter have against the
Servicer or the Seller in respect of the Guaranteed Obligations and the
Performance Guarantor waives any benefit of, and any right to participate in,
any security now or hereafter held by the Trust for the Guaranteed Obligations.
The Performance Guarantor authorizes the Trust, subject to applicable law, to
take any action or exercise any remedy which the Trust now has or may hereafter
have against the Servicer or the Seller in respect of the Guaranteed
Obligations, without notice to the Performance Guarantor.
8.6
Stay of Acceleration

If acceleration of the time for payment of any amount payable by the Servicer or
the Seller in respect of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







reorganization of the Seller or the Servicer or any moratorium affecting the
payment of the Guaranteed Obligations, all such amounts otherwise subject to
acceleration will nonetheless be payable by the Performance Guarantor hereunder
forthwith upon demand by the Trust.
8.7
Representations and Warranties

The Performance Guarantor represents and warrants to the Trust, that as at the
date hereof and at each date that an Increase occurs:
(a)
it is a corporation duly incorporated, validly existing and in good standing
under the laws of Delaware;

(b)
it has full power and authority to execute and deliver this Agreement and to
perform the terms and conditions hereof and is duly qualified, licensed or
registered in each relevant jurisdiction to carry on its present business and
operations except where the failure to be so qualified, licensed or registered
does not and will not materially adversely affect such operations or its ability
to perform its obligations hereunder, as applicable;

(c)
the execution, delivery and performance by the Performance Guarantor of this
Agreement, and the transactions contemplated hereby, are within the powers of
the Performance Guarantor, have been duly authorized by all necessary corporate
or other action (as applicable) and do not contravene (i) the constating
documents or by-laws of the Performance Guarantor, or (ii) any law or any
contractual restriction binding on or affecting the Performance Guarantor, the
contravention of which could be expected to materially adversely affect the
Performance Guarantor's ability to perform its obligations hereunder, does not
result in or require the creation of any Security Interest upon or with respect
to the Performance Guarantor's properties, and the consummation of the
transactions contemplated hereby does not require approval of shareholders or
partners or approval or consent of any Person under any contract to which the
Performance Guarantor is a party, except, to the extent such approvals have been
granted;

(d)
no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Performance Guarantor of this
Agreement, other than those that have been obtained or made, as the case may be,
or any filings required after the date hereof with any securities regulators;

(e)
this Agreement constitutes a legal, valid and binding obligation of the
Performance Guarantor, enforceable against it in accordance with its terms
subject to (i) applicable bankruptcy, reorganization, winding-up, insolvency,
moratorium and other laws of general application limiting the enforcement of
creditors' rights; (ii) the fact that the granting of equitable remedies such as
specific performance and injunction is within the discretion of a court of
competent jurisdiction; and (iii) general principles of equity;





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(f)
there has been no material adverse change in the business of the Performance
Guarantor since the date of the most recent audited financial statements of the
Performance Guarantor delivered to the Trust;

(g)
there is no order, judgment or decree of any court, arbitrator or similar
tribunal or Governmental Authority purporting to enjoin or restrain, and there
are no proceedings before any court, arbitrator or similar tribunal or
Governmental Authority which might materially adversely affect the Performance
Guarantor's ability to perform its obligations hereunder; and

(h)
there are no actions, suits or proceedings in existence or, to the Performance
Guarantor's knowledge, pending or threatened, against or affecting it or its
property in any court, or before any arbitrator of any kind, or before or by any
governmental body, in respect of which there is a reasonable possibility of an
adverse determination that could materially adversely affect the Performance
Guarantor's financial condition or materially adversely affect the ability of
the Performance Guarantor to perform its obligations under this Agreement; and

(i)
it is not: (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a "Non-Cooperative Jurisdiction" by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a "Foreign Shell Bank" within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdictions
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

8.8
Payments

All payments to be made by the Performance Guarantor under this Performance
Guarantee shall be made in full, without set-off or counterclaim and without
deduction for any taxes, levies, duties, fees, deductions, withholdings,
restrictions or conditions of any nature whatsoever. If at any time, or from
time to time, any applicable law, regulation or international agreement requires
the Performance Guarantor to make any such deduction or withholding from any
such payment other than as a result of the Trust or any assignee thereof being a
non-resident of Canada for purposes of the Income Tax Act (Canada), the sums due
from the Performance Guarantor with respect to such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, the Trust receives a net sum equal to the sum which it would have
received had no deduction or withholding been required, and the Performance
Guarantor shall indemnify the Trust on an after tax basis with respect to any
such deduction or withholding, including with respect to any taxes payable by
the Trust on any increased amounts payable under this Article 8.




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








ARTICLE 9    
INDEMNIFICATION
9.1
Indemnification by the Seller

Without limiting any other rights which the Trust may have hereunder or under
applicable law, the Seller hereby agrees to indemnify the Trust and the
Securitization Agent, and their respective officers, agents, trustees and
assigns (collectively, the "Indemnified Parties"), from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable legal fees and disbursements, and any costs associated with the
appointment of a Replacement Servicer, resulting from the Seller's or Servicer's
breach of any of its duties or obligations hereunder (all of the foregoing being
collectively referred to as "Indemnified Amounts") awarded against or reasonably
incurred by any of the Indemnified Parties and arising out of or as a result of
the Seller's or Servicer's breach or violation of this Agreement, excluding,
however, amounts (i) resulting solely from the failure of any Obligor to pay an
amount owing under a Pool Receivable, or (ii) resulting from gross negligence or
wilful misconduct on the part of the Trust or the Securitization Agent. Without
limiting the generality of the foregoing but subject to the restrictions in
clauses (i) and (ii) above, the Seller shall indemnify the Indemnified Parties
for Indemnified Amounts awarded or incurred as aforesaid relating to or
resulting from:
(a)
the failure of any information contained in a Servicer Report or a Portfolio
Certificate to be true and correct (including the failure of a Pool Receivable
included in the calculation of Net Receivables Pool Balance to be an Eligible
Receivable as of the date of such calculation), or the failure of any other
information provided to the Trust or the Securitization Agent with respect to
Receivables or this Agreement to be true and correct;

(b)
the failure of any representation or warranty or statement made or deemed made
by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct in all respects when made;

(c)
the failure by the Seller to comply with any applicable law, rule or regulation
with respect to any Pool Assets or the related Contract; or the failure of any
Pool Assets or the related Contract to conform to any such applicable law, rule
or regulation;

(d)
the failure to vest in the Trust a valid and enforceable perfected first ranking
(as against the Seller and creditors of the Seller) co-ownership interest in the
Pool Receivables and the Related Security and Collections with respect thereto;

(e)
the failure to have filed, or any delay in filing, financing statements or other
similar instruments or documents under the PPSA of any applicable jurisdiction
or other applicable laws with respect to any Pool Receivables and the Related
Security and Collections in respect thereof, whether at the time of the Purchase
or any Increase at any subsequent time;

(f)
any dispute, claim, offset or defense (other than discharge in bankruptcy of the
Obligor) of the Obligor to the payment of any Pool Receivable (including,





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from or
relating to the transaction giving rise to such Receivable or relating to
collection activities with respect to such Receivable (if such collection
activities were performed by the Seller or any of its Affiliates acting as
Servicer or by any agent or independent contractor retained by the Seller or any
of its Affiliates);
(g)
any failure of the Seller to perform its duties or obligations in accordance
with the provisions hereof or to perform its duties or obligations under the
Contracts;

(h)
any products liability or other claim, investigation, litigation or proceeding
arising out of or in connection with goods, insurance or services that are the
subject of or secure any Contract;

(i)
the commingling of Collections of Pool Assets at any time with other funds;

(j)
any investigation, litigation or proceeding related to this Agreement or the use
of proceeds of Purchases or in respect of any Pool Receivable, Related Security
or Contract;

(k)
any reduction in the Investment as a result of the payment of allocations of
Collections pursuant to Sections 2.7(d), 2.10(e) or 2.13, in the event that all
or a portion of such payments shall thereafter be rescinded or otherwise must be
returned for any reason;

(l)
any tax or governmental fee or charge (other than any tax upon or measured by
net income or gross receipts), all interest and penalties thereon or with
respect thereto, and all reasonable out-of-pocket costs and expenses, including
the reasonable fees and expenses of counsel in defending against the same, which
may arise by reason of the purchase or ownership of the Trust's Co-Ownership
Interest or other interests in the Receivables Pool or in any Related Security
or Contract;

(m)
the failure by the Seller or the Servicer to pay when due any taxes payable by
it, including, without limitation, the franchise taxes and sales, excise or
personal property taxes payable in connection with the Receivables;

(n)
the failure by the Seller or the Servicer to be duly qualified to do business,
to be in good standing or to have filed appropriate registration documents in
any jurisdiction;

(o)
the failure to vest and maintain vested in the Trust a perfected ownership
interest in respect of the Trust's Co-Ownership Interest free and clear of any
Security Interest created by or through the Seller, whether existing at the time
of the consummation of the transactions contemplated hereby or at any time
thereafter, other than Security Interests created by or arising through the
Trust;







WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







(p)
any claim for personal injury, death, property damage or product liability which
may arise by reason of, result from or be caused by, or relate to the use,
operation, maintenance or ownership of, the Financed Vehicles; and

(q)
any material failure of the Seller to perform its duties or obligations, as
Servicer or otherwise, in accordance with the provisions of this Agreement.

9.2
Notification of Potential Liability

The Seller will, upon becoming aware of circumstances that could reasonably be
expected to result in material liability of the Seller under this Article 9,
promptly notify the Trust thereof.
9.3
Litigation

At the request of the Trust, the Seller shall, at its expense, co-operate with
the Trust in any action, suit or proceeding brought by or against the Trust
relating to any of the transactions contemplated by this Agreement or any of the
Pool Assets (other than an action, suit or proceeding by the Seller, the Backup
Servicer, the Performance Guarantor or any of their respective Affiliates
against the Trust or by the Trust against the Seller, the Backup Servicer, the
Performance Guarantor or any of their respective Affiliates). In addition, the
Seller agrees to notify the Trust and the Trust agrees to notify the Seller, at
the Seller's expense, promptly upon learning of any pending or threatened
action, suit or proceeding, if the judgment or expenses of defending such
action, suit or proceeding would be covered by Section 9.1 (except for an
action, suit or proceeding by the Seller, the Backup Servicer, the Performance
Guarantor or any of their respective Affiliates against the Trust or by the
Trust against the Seller, the Backup Servicer, the Performance Guarantor or any
of their respective Affiliates and except for ordinary course litigation
relating to the enforcement of the Pool Assets) and to consult with the Trust,
concerning the defence and prior to settlement; provided, however, that if (i)
the Seller shall have acknowledged that Section 9.1 would cover any judgment or
expenses in any action, suit or proceeding, and (ii) in the sole determination
of the Trust, acting reasonably, the Seller has the financial ability to satisfy
such judgment or expenses, then the Seller shall have the right, on behalf of
the Trust but at the Seller's expense, to defend such action, suit or proceeding
with counsel selected by the Seller, and shall have sole discretion as to
whether to litigate, appeal or enter into an exclusively monetary settlement.
9.4
Tax Indemnity

The Seller agrees to defend and to save the Indemnified Parties harmless from
and against any and all liabilities arising out of the transactions contemplated
by this Agreement with respect to or resulting from any delay by the Seller in
paying or any omission to pay any Taxes otherwise required under this Agreement
to be paid or withheld and remitted by or on behalf of the Seller on its own
behalf, on behalf of the Trust or on behalf of any Obligor. If the Seller shall
be required by law to deduct or withhold any Taxes from or in respect of any sum
payable by or on behalf of the Seller on its own behalf or on behalf of any
Obligor to the Trust hereunder or in connection with the execution, delivery,
filing and recording hereof and of the other documents to be delivered hereunder
and the consummation of the transactions contemplated hereby, or if




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







the Trust shall be required to pay any Taxes in respect of any sum received by
the Trust from the Seller hereunder:
(a)
the sum payable to the Trust shall be increased as may be necessary (or an
amount shall be owed to the Trust) so that, after all required deductions,
withholdings or payments in respect of such Taxes have been made, the Trust
receives or retains an amount equal to the sum that the Trust would have
received or retained had no such deductions, withholdings or payments been made;

(b)
the Seller shall make such deductions or withholdings; and

(c)
the Seller shall pay forthwith the full amount deducted or withheld to the
relevant taxation authority or other authority in accordance with applicable law
and will provide to the Trust copies of such forms as are required to be
provided to such authority evidencing the payment by the Seller.

For greater certainty, it is hereby acknowledged by the parties hereto that the
Seller shall not be liable to indemnify the Indemnified Parties under this
Section for any Taxes payable by, or required to be withheld by, the Seller on
account of Taxes payable on the income or gains of the Trust, Taxes payable by
virtue of the non-resident status of the Trust or Taxes payable on the capital
of the Trust.
9.5
Tax Credit

If a payment (a "Grossed-up Payment") made by the Seller includes an amount (a
"Gross-up") referred to in Section 9.4, and the Trust is able to apply for or
otherwise take advantage of any tax credit or deduction in computing income or
similar benefit by reason of any withholding or deduction made by the Seller in
respect of the Grossed-up Payment (such credit, deduction or benefit hereinafter
being referred to as a "Tax Credit"), then the Trust will, at the expense of the
Seller, use reasonable endeavours to obtain the Tax Credit and, if it realizes
the Tax Credit (whether by way of reducing taxes payable, receiving a tax
refund, or otherwise), the Trust shall, subject to the provisos to this Section
9.5, pay to the Seller such amount, if any (not exceeding the Gross-up) as is
determined by the Trust to be equal to the net after-tax value to the Trust of
such part of the Tax Credit as is reasonably attributable to such withholding or
deduction having regard to all dealings giving rise to similar credits,
deductions or benefits in relation to the same tax period and to the cost of
obtaining the same. Any such reimbursement shall be conclusive evidence of the
amount due to the Seller absent manifest error and shall be accepted by the
Seller in full and final settlement of its rights of reimbursement hereunder;
provided that notwithstanding the foregoing, (i) nothing herein contained shall
interfere with the right of the Trust to arrange its tax affairs in whatever
manner it deems fit and, in particular, the Trust shall not be under any
obligation to claim relief from its income or similar tax liability in respect
of any such deduction or withholding in priority to any other relief, claims,
credits or deductions available to it; and (ii) the Trust shall not be obligated
to disclose to the Seller any information regarding its tax affairs or tax
computations; provided, further, that if, as a result of (x) an audit of the
Trust by its auditors or by a taxing authority, or (y) any change to the affairs
of the Trust or to the available information concerning such affairs, which
change is relevant to the determination that reimbursement with respect to a Tax
Credit is payable to the Seller hereunder,




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







the Trust determines, in its reasonable discretion, that any such payment made
by the Trust to the Seller hereunder would not have been made had the Trust
known the results of such audit or anticipated such change, or would have been
made in a smaller amount, then the Seller shall pay to the Trust the amount of
such payment which the Trust so determines, acting reasonably, to have been an
overpayment.

ARTICLE 10    
MISCELLANEOUS
10.1
Liability of the Trust and the Securitization Agent

Neither BNY Trust Company of Canada or BMONB, nor any of their respective
directors, officers, agents or employees, will be liable pursuant to this
Agreement for any action taken or omitted to be taken by it or them hereunder or
in connection herewith, except for its or their own negligence or wilful
misconduct. Without limiting the generality of the foregoing, and
notwithstanding any term or provision hereof to the contrary, the Seller hereby
acknowledges and agrees that BMONB, in its capacity as Securitization Agent,
acts as agent for the Trust and, except as otherwise provided in the first
sentence of this Section, has no duties or obligations to, will incur no
liability to, and does not act as an agent in any capacity for, the Seller.
10.2
Delegation in Favour of Securitization Agent

The Trust may delegate to the Securitization Agent all or any of its powers,
rights and discretion hereunder, and the Securitization Agent may from time to
time take such actions and exercise such powers for and on behalf of the Trust
as are delegated to it or contemplated hereby and all such actions and powers as
are reasonably incidental thereto. Each of the Seller and the Servicer shall be
entitled to and be fully protected in relying on any instruction made or given
by the Securitization Agent, and shall have no liability to the Trust in respect
of such reliance.
10.3
Change in Circumstances

If, at any time:
(a)
the introduction of, or any change in, or in the interpretation, administration
application or implementation of, any applicable law or regulation by any court
or Governmental Authority, in each case, adopted, issued, taking effect or
occurring after the later of: (i) the date hereof; and (ii) the most recent date
on which the Termination Date is extended in accordance with the terms of this
Agreement; or

(b)
the compliance by any of the Trust, the Securitization Agent, BMONB and/or any
liquidity provider or credit enhancement provider to the Trust, or any of their
Affiliates (each, an "Affected Person"), with any changed or introduced
guideline, direction or request, or any change in the interpretation or
administration thereof made after the later of: (i) the date hereof; and (ii)
the most recent date on which the Termination Date is extended in accordance
with the terms of this Agreement, from or by any Governmental Authority or
professional self-regulating or governing body (including, for greater
certainty, the Office of the Superintendent of Financial Institutions Canada,
the Board of Governors of





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







the United States Federal Reserve System or any other body or entity governing
accounting treatment or reserve requirements) or any change in generally
accepted accounting principles including the adoption of International Financial
Reporting Standards (whether or not having the force of law);
has in the reasonable opinion of the Affected Person, the effect of:
(i)
(A) increasing the costs, expenses or liabilities of, or imposes, modifies or
deems applicable any reserve, assessment, fee, tax, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of, in each case any Affected Person (including as a result of a change
in the Affected Person's capital position), as such costs, expenses or
liabilities relate to the Trust making, funding or maintaining the Investment
hereunder, provided that in the case of BMONB or any of its Affiliates, such
increased costs, liabilities or expenses shall be limited to those that are
directly attributable to increases in regulatory capital of BMONB or such
Affiliates, (B) reducing the rate of return (on capital or otherwise) to any
Affected Person in connection with, or as a result of the Affected Person either
having to raise additional capital or incurring a deteriorated capital position
as a result of the Trust making, funding or maintaining the Investment
hereunder, (C) requiring the payment of any Taxes on or calculated with
reference to the capital or debt of any Affected Person or (D) requiring any
Affected Person to make any payment it would not otherwise be required to make;
or

(ii)
reducing the amount received or receivable by the Trust under this Agreement or
in respect of any Pool Receivable, and provided that any such introductions or
changes enumerated in clauses (a) and (b) above are of application across any
applicable industry in which such Affected Person participates and are not
limited in their application to one or more Affected Persons,

then the Seller shall, from time to time upon demand by the Trust, pay forthwith
to the Trust or the applicable Affected Person, either directly or indirectly
through the Trust, the amount of any such increased costs, expenses or
liabilities incurred, reduction in amounts received or receivable, reduction in
rate of return or required payment made or to be made; provided that the Seller
shall not be obligated to indemnify any Affected Person for any period in excess
of 30 days prior to receipt of such notice. The Trust shall deliver to the
Seller a certificate setting forth the cause and computation of the amount of
any such increased costs, expenses or liabilities, reduction in amounts received
or receivable, reduction in rate of return, or required payment made or to be
made, which computation may utilize such averaging and attribution methods as
the Trust, or the applicable Affected Person, believes to be fair, acting
reasonably. Upon becoming aware thereof, the Trust shall, as soon as reasonably
possible thereafter, notify the Seller of any event or circumstance which will
result in any payment being required to be made by the Seller pursuant to this
Section 10.3.






WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







10.4
Amendments, Waivers, Etc.

No amendment or waiver of any provision of this Agreement nor consent to any
departure by the Seller or the Trust therefrom shall be effective unless the
same shall be in writing and signed by (i) the Seller, the Trust and the
Performance Guarantor (with respect to an amendment) or (ii) the Trust (with
respect to a waiver or consent by it) or the Seller (with respect to a waiver or
consent by the Seller), as the case may be, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.
10.5
Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telecopied or electronic
transmission) and telecopied, mailed or delivered, to each party hereto, at its
address set forth under its name on the signature page hereof or at such other
address as shall be designated by such parties in a written notice to the other
party hereto. All such notices and communications shall be effective, in the
case of written notice, on the Business Day it is delivered, and, in the case of
notice by telecopy or electronic transmission, when telecopied or electronically
transmitted against receipt of answer back, in each case addressed as aforesaid.
10.6
No Waiver; Remedies

No failure on the part of the Trust to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
10.7
Binding Effect; Assignability

This Agreement shall be binding upon and enure to the benefit of the Seller, the
Performance Guarantor and the Trust, and their respective successors and
permitted assigns; provided, however, that (i) neither the Seller nor the
Performance Guarantor may assign its rights hereunder or any interest herein
without the prior written consent of the Trust, such consent not to be
unreasonably withheld or delayed, and (ii) prior to the occurrence of a Trigger
Date, the Trust may not assign its rights hereunder or any interest herein,
without the prior written consent of the Seller, such consent not to be
unreasonably withheld, provided that the Trust shall be permitted to assign its
rights hereunder and interests herein without consent of the Seller to any other
asset-backed commercial paper conduit administered by BMONB, to BMONB or any
Affiliates of BMONB and as security for the benefit of the holders of Notes.
10.8
Costs and Expenses

In addition to the rights of indemnification granted to the Trust under Article
9, the Seller shall pay to the Trust all reasonable out-of-pocket costs and
expenses (including the reasonable fees and disbursements of counsel on a
substantial indemnity basis) incurred by the Trust and its agents in connection
with the preparation of this Agreement, the consummation of the transactions
contemplated hereby and the enforcement of the Seller's obligations and
liabilities under this Agreement or under any related documents. The Servicer
shall also pay to the Trust




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







such expenses as the Trust and the Securitization Agent may reasonably incur and
such fees as the Trust and the Seller agree the Trust or the Securitization
Agent may charge in respect of each amendment to this Agreement and each waiver
of any provision of this Agreement requested by the Seller or required or
initiated as a result of the Seller's actions.
10.9
Confidentiality

Each of the Trust, the Seller, the Servicer, the Performance Guarantor and the
Securitization Agent shall make all reasonable efforts to hold all non-public
information obtained pursuant to this Agreement and the transactions
contemplated hereby or effected in connection herewith in accordance with its
customary procedures for handling its confidential information of this nature,
provided that, notwithstanding the foregoing, the Trust, the Seller, the
Servicer, the Performance Guarantor and the Securitization Agent may make
disclosure of such non-public information as requested or required by any
governmental agency or representative thereof or pursuant to legal process or
when required under applicable law, and to its professional advisors; provided
that, unless specifically prohibited by applicable law or court order, each
party hereto shall notify the other party hereto of any request by any
governmental agency or representative thereof for disclosure of any such
non-public information prior to disclosure of such information to permit the
party affected to contest such disclosure, if possible.
10.10
Effect of Agreement

Each of the Seller and the Trust hereby expressly acknowledges that this
Agreement, except as specifically provided with respect to the duties and
obligations of the Servicer, is intended to create a relationship of purchaser
and vendor. Each of the Seller and the Trust hereby expressly disclaims any
intention to establish a trust relationship (except to the extent expressly
provided herein) or to constitute either the Seller or the Trust as the agent of
the other except to the extent that the Seller, in its capacity as the Servicer,
is acting as an agent of the Trust. The Seller, on the one hand, and the Trust,
on the other, covenant with each other that they will not, at any time, allege
or claim that a relationship of trust or agency is created hereby, except as
otherwise expressly provided for herein.
10.11
Agreement Non-Exclusive

The parties hereby acknowledge and agree that this Agreement does not create any
rights of exclusivity between them.
10.12
No Set-off

All payments to be made by the Seller or the Servicer hereunder shall be made
without any deduction, set-off or counterclaim.
10.13
Termination

This Agreement shall remain in full force and effect until the Final Termination
Date; provided, however, that the Trust's rights and remedies with respect to
any incorrect representation or warranty made or deemed to be made by the Seller
herein and the indemnification and payment




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







provisions hereof shall be continuing and will survive any termination hereof
for a period of six years commencing on the Final Termination Date.
10.14
Discharge of Certain Registrations in the Province of Quebec

So long as no Servicer Termination Event shall have occurred, the Servicer shall
have the authority to sign, for and on behalf of the Trust, any document
reasonably required to be signed by the Trust and the Seller and filed in the
Register of Personal and Movable Real Rights (Quebec) (the "Register") for the
purpose of effecting the discharge of any hypothec, lease, sale with a
reservation of ownership, sale with a right of repurchase or any other
registration forming part of the Pool Assets and registered in the Register,
provided such discharge is granted by the Servicer in the ordinary course of its
business.
10.15
Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
10.16
Amendment and Restatement

This Agreement amends and restates in full and supersedes the Amended and
Restated RPA, and it is hereby confirmed by the parties hereto that all prior
actions of the parties made pursuant to the Amended and Restated RPA are
effective as if made hereunder.









WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first written above.
AUTOMOTIVE FINANCE CANADA INC.
 
 
 
 
Per:
/s/ Amy Wirges
 
Name Amy Wirges
Title Vice President of Finance and Treasurer




 
 
Address:
1717 Burton Road
Vars, ON
K0A 3H0


Attention: Vice President of Legal
Telecopier No.: 613-443-3436


With a copy to:
Automotive Finance Corporation
13085 Hamilton Crossing Blvd.
Suite 300
Carmel, Indiana
46032


Attention: Vice President of Legal
Telecopier No.: 866-929-3430


And to:
Automotive Finance Corporation
13085 Hamilton Crossing Blvd.
Suite 300
Carmel, Indiana
46032


Attention: Amy Wirges
Telecopier No.: 317-360-3766









WSLEGAL\047083\00034\17266544v3 Signature Page to the Fourth Amended and
Restated Receivables Purchase Agreement
I\113475037.1



--------------------------------------------------------------------------------







KAR AUCTION SERVICES, INC.
 
 
 
 
Per:
/s/ Rebecca C. Polak
 
Name Rebecca C. Polak
Title Executive Vice President, General Counsel and Secretary




Address:
13085 Hamilton Crossing Blvd.
Carmel, IN 46032
USA
Attention: Becca C. Polak
Executive Vice President and
General Counsel and Secretary
Telecopier No.: 317-249-4518



BNY TRUST COMPANY OF CANADA, in its capacity as trustee of PRECISION TRUST, by
its Securitization Agent, BMO NESBITT BURNS INC.
 
 
 
 
Per:
/s/ John Vidinovski
 
Name John Vidinovski
Title Managing Director




Per:
/s/ Chris Romano
 
Name Chris Romano
Title Managing Director
 
 
 
 
c/o BMO Nesbitt Burns Inc.
3rd Floor Podium
1 First Canadian Place
Toronto, Ontario
M5X 1H3


Attention: Managing Director
Securitization
Telecopier No.: 416-359-1910









WSLEGAL\047083\00034\17266544v3 Signature Page to the Fourth Amended and
Restated Receivables Purchase Agreement
I\113475037.1



--------------------------------------------------------------------------------








Schedule "A"

FORM OF PURCHASE REQUEST
TO:
PRECISION TRUST
c/o BMO NESBITT BURNS INC.
3rd Floor Podium 
1 First Canadian Place
Toronto, Ontario
M5X 1H3
Telecopier No.: (416) 359-1910

This Purchase Request is delivered to you pursuant to Section 2.1(a) of the
fourth amended and restated receivables purchase agreement dated as of December
20, 2016 (the "Receivables Purchase Agreement") between Automotive Finance
Canada Inc. (the "Seller"), KAR Auction Services, Inc. (the "Performance
Guarantor") and BNY Trust Company of Canada, in its capacity as trustee of
Precision Trust (in such capacity, the "Trust"). All initially capitalized terms
used herein, but not otherwise defined herein, have the meanings ascribed to
them in the Receivables Purchase Agreement.
The Seller represents and warrants as of the date hereof as follows:
(i)
the representations and warranties of the Seller contained in Section 4.1 of the
Receivables Purchase Agreement are correct on and as of the date of the Purchase
as though made on and as of such date;

(ii)
no event has occurred and is continuing, or would result from the effecting of
such Purchase, that constitutes a Trigger Event or would constitute a Trigger
Event by further requirement that notice be given or time elapse or both;

(iii)
the attached Portfolio Certificate (Schedule "D") fully and accurately reflects
the Pool Receivables and adjusted Principal Balances; and

Date of Purchase:
 
Cash Payment:
 
Cash Deposit Amount [*]:
 
Net Cash Payment:
 
Transferred to [*]:
 
 
 







WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------









DATED the      day of ●.
AUTOMOTIVE FINANCE CANADA INC.
Per:
 
 
[Name]
[Title]




Per:
 
 
[Name]
[Title]



 






WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








SCHEDULE "B"    

LOCATION OF RECORDS
Calgary – Branch 54
ADESA Calgary
1621 Veterans Boulevard NE Airdrie, AB T4A 2G6
 
 
Edmonton – Branch 129
ADESA Edmonton
1701 9th Street
Nisku, AB T9E 8M8
 
 
Halifax – Branch 61
ADESA Halifax
300 Sky Boulevard
Enfield, NS B2T1K3
 
 
Kitchener – Branch 53
218 Boida Ave. Unit #2, RR #1
Ayr, ON N0B1E0
 
 
Montreal – Branch 21
ADESA Montreal
300 Albert Mondou
St. Eustache, PQ J7R7A7
 
 
Ottawa – Branch 14
ADESA Ottawa
1717 Burton Rd
Vars, ON K0A3H0
 
 
Toronto – Branch 56
ADESA Toronto
55 Auction Lane
Brampton, ON L6T 5P4
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







Toronto – Branch 182
Toronto Impact Office
535 Wentworth Street S.W.
Oshawa, ON L1J 6G5




Vancouver – Branch 49
ADESA Vancouver
7111 No. 8 Road
Richmond, BC V6W 1L9
 
 
Winnipeg – Branch 113
ADESA Winnipeg
Box 19, Group 242, RR # 2
Winnipeg, MB R3C 2E6
 
 
Saskatoon – Branch 155
ADESA Saskatoon
618 – 48th Street East
Saskatoon, Saskatchewan S7K 6K4
 
 
Carmel Office
Automotive Finance Canada Inc.
c/o Automotive Finance Corporation
13085 Hamilton Crossing Blvd., Suite 300
Carmel, IN 46032

 






WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








SCHEDULE "C"    

FORM OF SERVICER REPORT
Automotive Finance Canada Inc.
 
 
 
 
 
 
 
Servicer Report
Dated:
 
 
 
 
All amounts in Canadian Dollars
# of Days in Month:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fourth Amended and Restated Receivables Purchase Agreement dated as of December
20, 2016 between Automotive Finance Canada Inc., as Seller and Servicer, KAR
Auction Services, Inc., as Performance Guarantor, and Precision Trust (the
"Agreement").
 
 
 
 
 
 
 
 
 
 
 
Part I
Representations & Warranties
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Servicer certifies that (i) the information provided in this Servicer Report
is true and complete, (ii) no Trigger Events, including no Servicer Termination
Events, have occurred, (iii) the Representations and Warranties are true and
correct, and (iv) the Servicer has satisfied all of its obligations under the
Agreement in all material respects, in each case as of the date hereof. In
addition, the Servicer confirms that no subservicing arrangements exist.
 
 
 
 
 
 
 
 
 
 
 
Automotive Finance Canada Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
Date:
 
 
 
 
 
 
 
 
Name: Dwayne Price
 
 
 
 
 
 
Title: Assistant Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part II
Program Limit, Investment Amount, and Trust's Share as of:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Program Limit (Termination Date: January 31, 2020)
 
125,000,000
 
 
1)
Aggregate Investment (Precision Trust)
 
 
 
 
2)
Unfulfilled Increases pending in connection with Deferred Increase Date
 
 
 
 
3)
Paydown Date reduction (cash in account paid next day)
 
 
 
4)
Adjusted Investment (1 + 2 - 3)
 
 
 
5)
Loss Reserve
 
 
 
 
6)
Net Receivables Pool Balance
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
Trust's Share = [(4+5 /6)]
 
 
 
 
Part III
Receivables Rollforward and Aging Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
See details as of calendar month end in Section I below.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part IV
Net Receivables Pool Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
See details as of calendar month end in Section II below.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part V
Reserves (see Section III for minimum reserves)
 
 
 
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Loss Reserve
 
Available overcollateralization
 
 
 
 
 
 
 
 
 
Minimum level
 
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.
Cash Reserve
Available Cash Reserve
 
 
[*]


 
 
 
 
 
 
Minimum level (min % * Investment)
 
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
C.
Supplement Yield Reserve Amount
% of Investment
 
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part VI
Trigger Events (see Section IV)
 
Actual
 
Trigger Level
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
[*]
 
 
 
 
 
 
 
 
 
B.
Eligible Receivables < CAD 30 million
 
 
30,000,000


 
 
 
C.
[*]
 
 
 
 
 
[*]


 
 
 
D.
[*]
 
 
 
 
 
[*]


 
 
 
E.
[*]
 
 
 
 
 
[*]


 
 
 
F.
[*]
 
 
 
 
 
[*]


 
 
 
G.
Net Spread test [*]
 
 
[*]


 
 
 
H.
[*]
 
 
 
 
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







Part VII
Financial Triggers & Covenants (see Section V)
 
Actual
 
Trigger Level
 
 
 
A.
Bankruptcy
 
 
 
 
 
 
 
B.
Material Adverse Change
 
 
 
 
 
 
C.
Change in Control (AFC < 100% of Seller; KAR < 80% of AFC)
 
 
 
 
 
 
D.
Cash Reserve < Cash Reserve Required Amount
 
 
 
 
 
 
E.
KAR Financial Covenant violation
 
 
 
 
 
 
F.
Default / cross acceleration of corporate Indebtedness (Seller or AFC > $1MM;
KAR > $35MM)
 
 
 
 
 
 
G.
AFC consolidated cash equivalents are at least [*] (incl. [*] unrestricted cash)
 
 
 
 
 
 
H.
Seller's Indebtedness limitation [*]
 
 
[*]


 
 
 
I.
Tangible Net Worth test (AFC)
 
 
[*]


 
 
 
J.
Tangible Net Worth test (AFCI)
 
 
[*]


 
 
 
K.
Leverage ratio (Indebtedness / equity); AFCI
 
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part VIII
Reporting Requirements
Timing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Reporting period
[*]
 
 
 
 
 
B.
Reporting dates
[*]
 
 
 
 
 
C.
Unaudited quarterly financial statements - Seller & Servicer
[*]
 
 
 
 
 
D.
Unaudited annual F/S - Seller & Servicer; audited consolidating KAR F/S
[*]
 
 
 
 
 
E.
KAR compliance certificate
[*]
 
 
 
 
 
F.
Material Changes to Servicer Report
[*]
 
 
 
 
 
G.
List of subservicers with contact information
[*]
 
 
 
 
 
H.
Changes to Excluded Receivables
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
  Section I - Receivables Rollforward and Aging Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Receivables Rollforward
Current Month
 
 
 
 
 
 
1)
Beginning Principal Balance
 
 
 
 
 
 
 
2)
Receivables Floorplanned
 
 
 
 
 
 
 
3)
Principal Receipts
 
 
 
 
 
 
 
4)
Write-Offs
 
 
 
 
 
 
 
5)
A/R Converted to Notes
 
 
 
 
 
 
 
 
Ending Principal Balance (1 + 2 - 3 - 4 - 5)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.
Finance Charge Collections
 
 
 
 
 
 
 
1)
Interest
 
 
 
 
 
 
 
2)
Floorplan Fee
 
 
 
 
 
 
 
3)
Other Fees
 
 
 
 
 
 
 
 
Finance Charge Collections (1 + 2 + 3)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C.
Write-Offs
 
 
Current Month
 
 
 
 
 
 
 
Total Write-Offs
 
 
 
 
 
 
 
 
Write-Offs [*]
 
 
 
 
 
 
 
 
Total Converted to Notes
 
 
 
 
 
 
 
 
Converted to Notes [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D.
Receivables Aging Report
 
 
 
 
 
 
 
1)
Current
 
 
 
 
 
 
 
2)
[*] days past due
 
 
 
 
 
 
 
3)
[*] days past due
 
 
 
 
 
 
 
4)
[*] days past due
 
 
 
 
 
 
 
5)
[*] days past due
 
 
 
 
 
 
 
6)
[*] days past due
 
 
 
 
 
 
 
 
Total Receivables (1 + 2 + 3 + 4 + 5 + 6)
 
 
 
 
 
 
 
 
Average maturity (ref purposes only)
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
Difference
 
 
 
 
 
 
 
E.
Payment Rate / Implied Turnover
 
 
 
 
 
 
1)
[*]
 
 
 
 
 
 
 
 
 
2)
[*]
 
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F.
Delinquent Receivables
 
 
 
 
 
 
 
 
Receivables [*] days past due
 
 
Specified Ineligible Receivables
 
 
 
 
 
 
 - Assets that are not eligible for the Net Receivables Pool Balance.
G.
Defaulted Receivables
 
 
 - These items are not included in the rollforward and are not aged.
 
Receivables [*] days past due
 
 
 - These items are however sold to and are assets of the Trust.
 
 
 
 
 
 
 
 
 
 
 
H.
Obligor Information
 
 
 
Affiliated Obligors
 
 
 
Number of active dealers
 
 
 
Dismantlers
 
 
 
 
Average dealer size / average dealer concentration
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Section II - Net Receivables Pool Balance
 
 
 
 
 
 
 
 
Net Receivables Pool Balance Calculation
 
In calculating NRPB, there should be no duplication of amounts previously
reduced from a different category.
 
 
 
 
 
 
 
 
A.
Total Pool Receivables
 
 
 
 
(A)
 
 
 
 
 
 
 
 
 
 
 
 
B.
Specified Ineligible Receivables
 
 
 
 
(B)
 
 
 
 
 
 
 
 
 
C.
Total Pool Receivables excluding Specified Ineligible Receivables
 
 
(A) - (B)


 
(C)
 
 
 
 
 
 
 
 
 
D.
Accounts Payable (Title Status "T" from "Title Absent Exclusions Report")
 
 
 
 
(D)
 
 
 
 
 
 
 
 
 
E.
Total Pool Receivables excluding Specified Ineligible Receivables and Title
Status "T"
 
 
(C) - (D)


 
(E)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
F.
ineligible Receivables
 
 
 
 
 
 
 
 
Non-Canadian residents, governmental, or other ineligible obligors
 
f1
 
 
 
 
Delinquent Receivables
 
f2
 
 
 
 
Defaulted Receivables
 
f3
 
 
 
 
Obligors with [*] Defaulted Receivables
 
f4
 
 
 
 
Short-pays
 
f5
 
 
 
 
NSF
 
f6
 
 
 
 
Ineligible contract terms
 
f7
 
 
 
 
Over [*] outstanding
 
f8
 
 
 
 
Rental [*] months on books
 
f9
 
 
 
 
Other ineligible vehicle types
 
f19
 
 
 
 
Sold out-of-trust
 
f11
 
 
 
 
Obligors subject to bankruptcy or insolvency proceedings
 
f12
 
 
 
 
Rental Receivables ([*])
 
f13
 
 
 
 
Rental Receivables ([*])
 
f14
 
 
 
 
Term [*] payoff
 
f15
 
 
 
 
 
 
 
Total ineligible Receivables
(sum f)


 
(F)
 
 
 
 
 
 
 
 
 
 
 
 
G.
Eligible Receivables
 
 
(E) - (F)


 
(G)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
H.
Normal Concentration Percentage
 
 
 
 
 
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration limit
Normal Concentration Percentage
Excess concentrations
 
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
h1
 
 
 
 
 
 
 
 
[*] * (G)
 
h2
 
 
 
 
 
 
 
 
[*] * (G)
 
h3
 
 
 
 
 
 
 
 
[*] * (G)
 
h4
 
 
 
 
 
 
 
 
[*] * (G)
 
h5
 
 
 
 
 
 
 
 
[*] * (G)
 
h6
 
 
 
 
 
 
 
 
[*] * (G)
 
h7
 
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
h8
 
 
 
 
 
 
 
 
[*] * (G)
 
h9
 
 
 
 
 
 
 
 
[*] * (G)
 
h10
(sum h)
 
 
 
 
 
 
 
[*] * (G)
 
h11
 
(H)
 
 
 
 
 
 
[*] * (G)
 
h12
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
I.
Special Concentration Percentage - Special Obligors
 
 
 
 
 
 
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration Limit
Special Concentration Percentage
Excess concentrations
 
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
i1
 
 
 
 
 
 
 
 
[*] * (G)
 
i2
 
 
 
 
 
 
 
 
[*] * (G)
 
i3
 
 
 
 
 
 
 
 
[*] * (G)
 
i4
 
 
 
 
 
 
 
 
[*] * (G)
 
i5
 
 
 
 
 
 
 
 
[*] * (G)
 
i6
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
[*] * (G)
 
i7
 
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
i8
 
 
 
 
 
 
 
 
[*] * (G)
 
i9
 
 
 
 
 
 
 
 
[*] * (G)
 
i10
(sum i)
 
 
 
 
 
 
 
[*] * (G)
 
i11
 
(I)
 
 
 
 
 
 
[*] * (G)
 
i12
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
J.
All Obligors exceeding [*] Normal Concentration Percentage (aggregate
concentration limit [*])
 
 
 
 
Obligor Name
Amount
 
Concentration Limit
Normal Concentration Percentage
Value of Receivables included for Obligors exceeding [*]
 
 
 
 
 
 
 
[*] * (G)
 
j1 (limited to 3%)
 
 
 
 
 
[*] * (G)
 
j2 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j3 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j4 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j5 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j6 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j7 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j8 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j9 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j10 (limited to 2%)
 
 
 
 
 
 
 
 
 
 
 
 
Total of Special Obligors exceeding [*]
(i)
(sum j)
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
Excess concentration
 
if (i) > (ii), then (ii) - (i)
 
 
(J)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
K.
Special Concentration Percentage - Specialty Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Motorcycles (including all-terrain vehicles)
(i)
 
 
 
 
 
 
 
 
All-Terrain Vehicles
(ii)
 
 
 
 
 
 
 
 
     All-Terrain Vehicles advance limit
(iii)
[*]
 
 
 
 
 
 
 
     All-Terrain Vehicles discounted amount
(ii) x (iii)
 
(iv)
 
 
 
 
 
 
     Total Motorcycles discounted amount
(i) - (ii) + (iv)
 
(x)
 
 
 
 
 
Discounted amount
 
 
 
(ii) *([*]-(iii))
 
 
k1
 
 
Salvage Vehicles
(v)
 
 
 
 
 
 
 
 
     Advance Limit
(vi)
[*]
 
 
 
 
 
 
 
     Salvage Vehicles discounted amount
 
(v) x (vi)
 
(y)
 
 
 
 
 
Discounted amount
 
 
 
(v) *([*]-(vi))
 
 
k2
 
 
 
 
 
 
 
 
 
 
 
 
 
Marine Crafts
(vii)
 
 
 
 
 
 
 
 
     Advance Limit
(viii)
[*]
 
 
 
 
 
 
 
     Marine Crafts discounted amount
 
(vii) x (viii)
 
(z)
 
 
 
 
 
Discounted amount
 
 
 
(vii) *([*]-(viii))
 
 
k3
 
 
 
 
 
 
 
 
 
 
 
 
 
Specialty Vehicle Type
Amount
 
Concentration limit
Special Concentration Percentage
Excess concentrations
 
 
 
 
 
[*]
 
l1
 
[*] * (G)
0
k4
 
 
 
 
[*]
 
l2
 
[*] * (G)
0
k5
 
 
 
 
[*]
 
l3
 
[*] * (G)
0
k6
 
 
 
 
[*]
 
l4
 
[*] * (G)
0
k7
 
 
 
 
[*]
 
l5
 
[*] * (G)
0
k8
 
 
 
 
[*]
 
l6
 
[*] * (G)
0
k9
 
 
 
 
[*]
 
l7
 
[*] * (G)
0
k10
 
 
 
 
Excess concentration
 
 
 
 
(sum k)


 
(K)
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
L.
[*] Specialty Vehicle Aggregate Special Concentration Percentage
 
 
 
 
 
Total Specialty Vehicles
(i)
 
sum (l1 - l7)
 
 
 
 
 
 
Excess concentration
(ii)
 
from (k4 - k10)
 
 
 
Total Specialty Vehicles, net of excess concentration
(i) - (ii)
 
(iii)
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(iv)
 
 
 
 
 
 
Excess concentration
 
 
 
if (iii) > (iv), then (iv) - (iii)
 
 
(L)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
M.
Special Concentration Percentage - Rental Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Rental Receivables
(i)
 
 
 
 
 
 
 
 
Obligor Rental Receivables excess concentrations
(ii)
 
 
 
 
 
 
 
 
Total Rental Receivables, net of Obligor excess concentrations
(iii)
 
(i) - (ii)
 
 
 
 
 
 
[*] Special Concentration Percentage * (G)
(iv)
 
 
 
 
 
 
 
 
Excess concentration
 
if (iii) > (iv), then (iii) - (iv)
 
 
 
(M)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
N.
Special Concentration Percentage - Minimum Curtailment Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables (excluding Rental) w/ curtailment pymt [*], but [*]
(i)
 
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
 
Excess concentration
if (i) > (ii), then (i) - (ii)
 
 
 
(N)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
O.
Special Concentration Percentage - Auction Credit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Auction Credits
(i)
 
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
 
Excess concentration
 
if (i) > (ii), then (i) - (ii)
 
 
 
(O)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
P.
Special Concentration Percentage - Term [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Receivables outstanding [*]
(i)
 
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
 
Excess concentration
 
if (i) > (ii), then (i) - (ii)
 
 
 
(P)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
Q.
Total of discounts and excess concentrations
 
 
(Sum H through P)
 
 
(Q)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
 
 
 
(G) + (Q)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION III - Minimum Reserves
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Loss Reserve Calculation
 
 
 
Total
 
[*] Delinquency Ratio
1)
[*]
 
 
 
 
 
 
 
Dec-16
[*]
2)
[*]
 
 
 
 
 
 
 
Nov-16
[*]
3)
[*]
 
 
 
 
 
 
 
Oct-16
[*]
 
 
Loss Reserve ((1 - 2) * 3)
 
 
 
 
 
Sep-16
[*]
 
 
 
 
 
 
 
 
 
Aug-16
[*]
 
Loss Percentage Calculation
 
 
 
 
 
Jul-16
[*]
4)
[*]
 
 
 
 
 
 
 
Jun-16
[*]
5)
[*]
 
 
 
 
 
 
 
May-16
[*]
6)
[*] (see below)
 
 
 
 
 
Apr-16
[*]
7)
Minimum Loss Percentage
 
 
 
 
 
Mar-16
[*]
 
 
Loss Percentage ([*])
 
 
 
 
[*]
 
Feb-16
[*]
 
 
 
 
 
 
 
 
 
Jan-16
[*]
 
Default Ratio Component
 
 
 
 
 
 
 
 
8)
[*]
 
 
 
 
 
 
 
[*] Avg Default Ratio
9)
[*]
 
 
 
 
 
 
 
Dec-16
[*]
10)
[*]
 
 
 
 
 
 
 
Nov-16
[*]
11)
[*]
 
 
 
 
 
 
 
Oct-16
[*]
 
 
Default Ratio Component ((10 / 11) * 9)
 
 
[*]
 
Sep-16
[*]
 
 
 
 
 
 
 
 
 
Aug-16
[*]
B.
Cash Reserve Event (Determination)
 
 
 
 
Jul-16
[*]
 
Adjusted Net Spread [*]
 
 
 
 
 
Jun-16
[*]
 
Adjusted Net Spread [*]
 
 
 
 
 
May-16
[*]
 
 
[*]
 
 
 
I.
 
 
Apr-16
[*]
 
 
[*]
 
 
 
 
[*]
 
Mar-16
[*]
 
 
 
 
 
 
 
 
 
Feb-16
[*]
 
 
 
 
 
 
 
 
 
Jan-16
[*]





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
Delinquency Ratio, current month
 
 
II.
 
 
 
 
 
 
[*]
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] avg Payment Rate
 
 
III.
 
 
 
 
 
 
Minimum Payment Rate
 
 
[*]
 
 
 
 
 
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash Reserve Event?
 
[*]
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C.
Cash Reserve Required Amount
 
 
 
 
 
 
 
Calculation date of most recent Cash Reserve Event ([*])
 
 
 
(fill in the date manually or "N/A")
 
Has the Cash Reserve Event been cured for [*]?
 
 
 
 
 
 
 
 
Cash Reserve Event trigger applicable (occurred and not cured for [*]) ?
 
 
 
 
 
 
1)
Application percentage
 
 
 
 
 
 
 
2)
Aggregate Investment
 
 
 
 
 
 
3)
Required amount based on Investment and performance [*]
 
 
 
 
 
 
4)
Supplement Yield Reserve Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash Reserve Required Amount [*]
 
 
 
 
 
 
 
Actual Cash Reserve balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D.
Collection Account Balance (RPA section 2.5 and 2.6 payments)
 
 
Total
 
 
 
 
1)
Collection Account balance
 
 
 
 
 
 
 
2)
Replacement Servicer Fee
 
 
 
 
 
 
 
3)
Collection costs
 
 
 
 
 
 
 
4)
Backup Servicing Fees
 
 
 
 
 
 
 
5)
Transition Expenses
 
 
 
 
 
 
 
6)
Funding Discount
 
 
 
 
 
 
 
7)
Standby Fees
 
 
 
 
 
 
 
8)
Paydown Date reduction (cash in account paid next day)
 
 
 
 
 
 
 
9)
Required payment to Cash Reserve Account [contingent]
 
 
 
 
 
 
 
10)
Required amounts owed to Indemnified Parties [contingent]
 
 
 
 
 
 
 
11)
 
Total RPA section 2.5 and 2.6 payments (2 thru 10)
 
 
 
 
 
 
 
Excess cash / (deficit) (1 - 11)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION IV - Trigger Events
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
XVI.
Trigger Events - Month End Only
 
 
 
 
 
 
A.
Participation Test
 
 
 
For Reference: calculation of numerator
 
1)
Investment
 
 
ADD
 
2)
Unfulfilled Increase
 
 
[*] days
 
3)
Loss Reserve
 
 
Total write-offs
 
4)
Paydown Date reduction (cash in account paid next day)
 
 
Total conv to notes
 
5)
Trust's Share (1 + 2 + 3 - 4)
 
 
DEDUCT
 
6)
Net Receivable Pool Balance
 
 
Write-offs [*]
 
 
Trust's Share % (5 / 6)
 
 
Conv to notes [*]
 
 
Trust's Share % limit
 
 
Total Defaulted
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.
Default Ratio Test
 
 
 
 
 
 
 
1)
Receivables [*] days past due + write-offs [*] past due
 
 
 
 
 
 
 
    + A/R conv to notes [*] past due
 
 
 
 
 
 
2)
Receivables floorplanned [*] prior (cash disbur.)
 
 
 
 
 
 
 
Default Ratio (1 / 2)
 
 
 
 
 
 
 
Maximum [*] Default Ratio
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
[*] avg Default Ratio
 
 
 
 
 
 
 
Maximum [*] avg Default Ratio
 
[*]


 
 
 
 
 
 
 
 
 
 
 
C.
Delinquency Ratio Test
 
 
 
 
 
 
1)
Total Delinquent Receivables
 
 
 
 
 
 
2)
Outstanding Balance of Pool Receivables
 
 
 
 
 
 
 
Delinquency Ratio (1 / 2)
 
 
 
 
 
 
 
Maximum [*] Delinquency Ratio
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
[*] avg Delinquency Ratio
 
 
 
 
 
 
 
Maximum [*] avg Delinquency Ratio
 
[*]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D.
Net Spread Test
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1)
Finance Charge Collections
 
 
 
 
 
 
2)
Funding Discount expensed during month
 
 
 
 
 
 
3)
Standby Fee (unused fee)
 
 
 
 
 
 
4)
Replacement Servicer Fee (if $0 there should be a Notional Servicer Fee)
 
 
 
 
 
 
5)
Notional Servicer Fee [*]
 
 
 
 
 
 
6)
Backup Servicing Fees
 
 
 
 
 
 
7)
Transition Expenses (if any)
 
 
 
 
 
 
8)
Other Fees > $100
 
 
 
 
 
 
9)
Defaults as defined for the Default Ratio test
 
 
 
 
 
 
10)
 
Subtotal - carry costs and losses (2 thru 9)
 
 
 
 
 
11)
Recoveries
 
 
 
 
 
 
 
12)
Collections on Defaulted Receivables
 
 
 
 
 
 
 
13)
Subtotal: excess Finance Charge Collections (1 - 10 + 11 + 12)
 
 
 
 
 
 
 
14)
Average aggregate balance Pool Receivables
 
 
 
 
 
 
 
 
Net Spread (before allocation of Supplemental Yield) ([*])
 
 
 
 
 
 
 
15)
Adjusted Net Spread Amount (allocation of Supplemental Yield)
 
 
 
 
 
 
 
16)
Subtotal: excess Finance Charge Collections + allocation (13 + 15)
 
 
 
 
 
 
 
17)
Average aggregate balance Pool Receivables
 
 
 
 
 
 
 
18)
Net Spread ([*])
 
 
 
 
 
 
 
 
Minimum [*] Net Spread
[*]
 
 
 
 
 
 
 
Compliance ([*] > [*])
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E.
Payment Rate
 
 
 
 
 
 
 
1)
Collections of principal on all Pool Receivables (excl. Collections of principal
on Spec. Ineligible Receivables)
 
 
 
2)
Beginning aggregate O/S Balance of Pool Receivables (excl. Collections of
principal on Spec. Ineligible Receivables)
 
 
 
3)
Payment Rate (1 / 2)
 
 
 
 
 
 
 
4)
[*] Payment Rate
 
 
 
 
 
 
 
5)
Minimum [*] Payment Rate
 
 
[*]


 
 
 
 
 
Compliance (4 > 5)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F.
Minimum Eligible Receivables
 
 
 
 
 
 
 
1)
Eligible Receivables
 
 
 
 
 
 
2)
Minimum Eligible Receivables
 
30,000,000


 
 
 
 
 
Compliance (1 > 2)
 
 
 
 
 
G.
Minimum Cash Reserve
 
 
 
 
 
 
1)
Amount on deposit in Cash Reserve
 
 
 
 
 
 
2)
Minimum Cash Reserve amount
 
[*]


 
 
 
 
 
Compliance (1 > 2)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION V - Financial Triggers & Covenants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A.
Tangible Net Worth Test
 
 
 
 
 
 
 
1
AFC
 
 
 
 
 
 
 
 
 
 
1)
AFC's Shareholder's Equity
 
 
 
 
 
 
2)
AFC's Intangible Assets
 
 
 
 
 
 
3)
Tangible Net Worth (1 - 2)
 
 
 
 
 
 
4)
Minimum Tangible Net Worth
 
[*]


 
 
 
 
 
Compliance (3 > 4)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
Seller - AFCI
 
 
 
 
 
 
1)
AFCI Shareholder's Equity
 
 
 
 
 
 
2)
AFCI's Intangible Assets
 
 
 
 
 
 
3)
Tangible Net Worth (1 - 2)
 
 
 
 
 
 
4)
Minimum Tangible Net Worth
 
[*]


 
 
 
 
 
Compliance (3 > 4)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.
Seller's Indebtedness (including Investment)
 
 
 
 
 
 
 
 
1)
Maximum Indebtedness ([*])
 
 
 
 
 
 
 
2)
All Indebtedness ([*])
 
 
 
 
 
 
 
 
Compliance (1 > 2)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C.
Seller's Indebtedness (including Investment) / Equity
 
 
 
 
 
 
 
1)
Maximum Indebtedness / equity
 
 
[*]


 
 
 
 
2)
AFCI Indebtedness / equity
 
 
 
 
 
 
 
 
Compliance (1 > 2)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D.
Seller Liquidity
 
 
 
 
 
 
 
1)
AFC cash and cash equivalents
 
 
 
 
 
 
 
2)
Minimum cash and equivalents
 
 
[*]


 
 
 
 
3)
AFC unrestricted cash
 
 
 
 
 
 
 
4)
Minimum unrestricted cash
 
 
[*]


 
 
 
 
 
Compliance (1 > 2 & 3 > 4)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
N/A
 
 
 
 
 
 
 
 
 
In Compliance
Yes
 
 
 
 
 
 
 
 
 
Violation
No
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








SCHEDULE "D"

FORM OF PORTFOLIO CERTIFICATE
Automotive Finance Canada Inc.

 
To:
Precision Trust
 
 
 
 
 
 
 
 
 
 
 
Reference is made to the Fourth Amended and Restated Receivables Purchase
Agreement, dated as of December 20, 2016, (herein, as amended or otherwise
modified from time to time, called the "Receivables Purchase Agreement"), among
Automotive Finance Canada Inc. (the "Seller"), KAR Auction Services, Inc. (the
"Performance Guarantor"), and BNY Trust Company of Canada, in its capacity as
trustee of Precision Trust (in such capacity "The Trust"). Capitalized terms
used but not otherwise defined herein are used as defined in the Receivables
Purchase Agreement.
  
 
 
 
 
 
 
Date
 
The Seller hereby certifies and warrants to you that the following is a true and
correct computation as of:
 
 
 
 
 
 
 
 
 
 
 
current Investment
 
 
 
 
 
[*]
 
 
 
 
plus, with respect to a request for an increase of the Purchasers' Investments,
the amount of such increase.
 
 
 
 
 
 
Investment after funding activity
1A
 
 
 
 
 
 
 
 
 
 
 
Current balance of unfufilled purchases subject to a Deferred Purchase Date
1B
 
 
 
 
 
 
 
 
 
 
 
Loss Reserve [*]
 
1C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL (1)
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
 
 
 
 
 
 
 
 
 
 
 
 
Total of all Receivables in the Receivables Pool (A) [Note: these letters
correspond to the Servicer Report.]
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Specified Ineligible Receivables (B)
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Title Attached Receivables (D)
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: ineligible Receivables (F)
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
 
 
 
 
 
 
 
 
 
 
 
Reduction for: Special Concentraion limi - [*]
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
TOTAL (2)
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








 
Carry Costs referenced in the RPA Section 2.6 have been set aside
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Aggregate Participation TEST:
(1) / (2)
 
 
 
Is Aggregate Participation less than or equal to [*]?
 
 
 
 
 
 
 
 
 
 
 
Cash Reserve [*]
 
 
 
 
 
 
Is Level One Trigger applicable?
 
 
 
 
 
 
 
 
 
 
 
 
[*]
times the Investment in 1A
 
 
 
 
 
 
 
 
 
 
 
 
Supplemental Yield Reserve Amount
 
 
 
 
 
 
 
 
 
 
 
 
Cash Reserve Required Amount
3A
 
 
 
 
 
 
 
 
 
 
 
Cash Reserve Account Balance
3B
 
 
 
 
 
 
 
 
 
 
Cash Reserve TEST: (3B must be greater than or equal to 3A)
 
 
 
 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the SELLER has caused this Portfolio Certificate to be
executed and delivered by the Servicer. In addition, as of the date of this
Portfolio Certificate, AFCI is in compliance with all Representations &
Warranties and Covenants. Also, no Termination Events have occurred under the
Receivables Purchase Agreement.
  
 
 
 
 
 
 
 
 
 
 
 
 
Automotive Finance Corporation, as Servicer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: _________________________________
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 



 






WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








SCHEDULE "E"    

DEPOSIT ACCOUNTS
Account Name
Account Type
Account Number
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 






WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








SCHEDULE "F"    

FORM OF INCREASE REQUEST
TO:
PRECISION TRUST
c/o BMO NESBITT BURNS INC.
3rd Floor Podium 
1 First Canadian Place
Toronto, Ontario
M5X 1H3
Telecopier No.: (416) 359-1910

This Increase Request is delivered to you pursuant to Section 2.1(b) of the
fourth amended and restated receivables purchase agreement dated as of December
20, 2016 (the "Receivables Purchase Agreement") between Automotive Finance
Canada Inc. (the "Seller"), KAR Auction Services, Inc. (the "Performance
Guarantor") and BNY Trust Company of Canada, in its capacity as trustee of
Precision Trust (in such capacity, the "Trust"). All initially capitalized terms
used herein, but not otherwise defined herein, have the meanings ascribed to
them in the Receivables Purchase Agreement.
The Seller represents and warrants as of the date hereof as follows:
(i)
the representations and warranties of the Seller contained in Section 4.1 of the
Receivables Purchase Agreement are correct on and as of the date of purchase as
though made on and as of such date; and

(ii)
no event has occurred and is continuing, or would result from the effecting of
such Purchase, that constitutes a Trigger Event or would constitute a Trigger
Event by further requirement that notice be given or time elapse or both; and

(iii)
the attached weekly Portfolio Certificate fully and accurately reflects the Pool
Receivables and adjusted Principal Balances.

Remittance Date:
 
Current aggregate Investment:
 
Increase to Investment (Cash Payment) (at least Cdn$500,000, increments of
Cdn$100,000):
 
Cash Reserve Required Amount [*]:
 
 
 
Current Cash Reserve Account balance:
 
Cash Deposit Amount (if req'd) Transferred to Precision Trust Cash Reserve
Account [*]: Net Cash Payment:
 
Transferred to Seller's Account No. [*]:
 







WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







DATED the      day of ●.
AUTOMOTIVE FINANCE CANADA INC.
Per:
 
 
[Name]
[Title]




Per:
 
 
[Name]
[Title]



 






WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








SCHEDULE "G"    

FORM OF QUEBEC ASSIGNMENT
(see attached)
 




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







Reference is made to a receivables purchase agreement dated as of February 8,
2010 (as may be amended, restated, supplemented or otherwise modified, the
“Purchase Agreement”) by and among Automotive Finance Canada Inc./Financement
d’Automobiles Canada Inc., a corporation existing under the laws of Ontario (the
“Seller”), KAR Auction Services, Inc., a corporation existing under the laws of
Delaware, as performance guarantor, and BNY Trust Company of Canada, in its
capacity as trustee of Precision Trust, a trust established under the laws of
the Province of Ontario (the “Trust”) concerning the sale and assignment by the
Seller to the Trust of an interest in the Receivables Pool. For good and
valuable consideration, the Trust and the Seller agree as follows:

INTERPRETATION
Definitions
In this Québec Assignment, the following terms shall have the following
meanings:
“Contract” means, with respect to any Obligor, collectively, the Dealer Note
issued by such Obligor, or similar agreement between such Obligor and the
Seller, any guarantee issued in connection therewith and each other agreement or
instrument executed by an Obligor pursuant to or in connection with any of the
foregoing, the purpose of which is to evidence, secure or support such Obligor's
obligations to the Seller under such Dealer Note or other similar agreement;
"Credit and Collection Policies" means the customary policies and practices of
the Servicer that have been delivered to the Trust relating to the
creditworthiness of Obligors, the making of collections and the enforcement of
Receivables and the Related Security as such policies and practices may be
amended from time to time in accordance with the Purchase Agreement;
“Dealer Note” means a demand promissory note and security agreement and any
other promissory note issued, or agreement made by, an Obligor in favour of the
Seller;
“Financed Vehicle” means [*];
“Obligor” means any Person who is from time to time obligated to make payments
on a Receivable including any co-signer or guarantor;
“Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated organization, association, board
or body established by statute, government (or any agency or political
subdivision thereof) or other entity;
“Québec Collections” means, with respect to Québec Receivables, (a) all funds
which are received by the Seller, the Servicer or the Trust in payment of any
amounts owed in respect of such Québec Receivables (including, without
limitation, principal payments, finance charges, floorplan fees, curtailment
fees, interest and all other charges), or applied (or to be applied) to amounts
owed in respect of such Québec Receivables (including, without limitation,
insurance payments and net proceeds of the sale or other disposition of vehicles
or other collateral or property of the related Obligors or any other Person
directly or indirectly liable for the payment of Québec Receivables applied (or
to be applied) thereto), (b) all Collections in respect of




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







Québec Receivables deemed to have been received pursuant to Section 5.17 of the
Purchase Agreement, (c) all other proceeds of Québec Receivables, and (d)
without duplication, all other amounts deposited to the Deposit Accounts or the
Collection Account under the Purchase Agreement;
“Québec Pool Assets” means the universality of all present and future Québec
Receivables together with all Related Security, all Québec Collections, and all
rights of action with respect to the foregoing;
“Québec Receivable” means each Receivable where either one of the following
conditions is satisfied:
(a)
the Obligor of such Receivable is located in the Province of Québec; or

(b)
such Receivable is payable to an address or an account in the Province of
Québec;

"Receivable" means any claim or right to payment from an Obligor arising under a
Contract, arising from the providing of financing and other services by the
Seller to new, used and wholesale automobiles or other motor vehicle dealers,
including the obligation to pay any finance charges and other obligations with
respect thereto;
“Records” means all contracts, books, records, microfiche and other documents
and information (including computer programmes, tapes, diskettes, data
processing software and related property and rights) maintained by or on behalf
of the Seller evidencing or otherwise relating to any Receivables, including the
Contracts related thereto, or relating to any of the related Financed Vehicles,
Obligors, Related Security, Collections or the Deposit Accounts and shall
include all such records, information and material maintained or required to be
maintained by the Servicer in respect thereof but excluding for greater
certainty the financial statements of the Seller and its Affiliates;
"Recreational Vehicle" means [*];
“Related Security” means, with respect to any Québec Receivable:
the Related Vehicle and Proceeds Security;
all of the Seller's interest in all warranties, indemnities, service obligations
and other contract rights issued or granted by, or otherwise existing under
applicable law against, the Obligor or the manufacturer in respect of the
related Financed Vehicle;
all guarantees and Security Interests (other than the Related Vehicle and
Proceeds Security) from time to time, if any, purporting to secure payment of
such Receivable, whether pursuant to the Contract related to such Québec
Receivable, or otherwise, together with all financing statements or other
instruments describing any collateral securing such Receivable, and including
all Security Interests (other than the Related Vehicle and Proceeds Security)
granted by any Person (whether or not the primary Obligor on such Québec
Receivable) under or




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







in connection therewith and purporting to secure payment of such Québec
Receivable;
all Records relating to such Québec Receivable, including all original
Contracts;
all service contracts and other contracts and agreements relating to such Québec
Receivable; and
all proceeds of or relating to any of the foregoing, including proceeds of or
relating to the Québec Receivable;
"Related Vehicle and Proceeds Security" means with respect to any Receivable,
the Seller's Security Interest in the related Financed Vehicle, and all proceeds
thereof including proceeds of Insurance Policies;
"Security Interest" means a lien, security interest, hypothec, title retention
agreement, pledge, assignment (whether or not by way of security), charge,
encumbrance, mortgage, right of set-off, lease or other right or claim of any
Person;


"Tractors" means [*].


Definitions
Terms with initial capital letters in this Québec Assignment which are not
defined herein shall have the meanings given to them in the Purchase Agreement.

SALE AND ALLOCATIONS
Assignment and Sale
The Seller hereby sells and assigns to the Trust, and the Trust hereby acquires
from the Seller, the Québec Pool Assets. Such sale and assignment of the Québec
Pool Assets constitutes an absolute sale and assignment of the Québec Pool
Assets.
Notwithstanding anything to the contrary, whenever the expression “Trust’s
Co-Ownership Interest” is used in the Purchase Agreement, it shall include a
100% ownership interest in the Quebec Receivables.
Purchase Price
The purchase price for the sale by the Seller to the Trust of the Québec Pool
Assets hereunder shall be calculated and paid in accordance with the terms of
the Purchase Agreement.
Entitlements
Quebec Collections shall be allocated with other Collections under Sections 2.5,
2.6, 2.8 and 2.9 of the Purchase Agreement provided that amounts allocated and
paid to the Seller under Sections




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







2.5(c) or 2.8 (c) of the Purchase Agreement in respect of Quebec Collections
shall be paid to the Seller as additional Deferred Purchase Price rather than
payments made in respect of the Seller’s Retained Interest.
Reconveyances
Following the Final Termination Date, the Trust shall, upon the written request
of the Seller, reconvey to the Seller the Québec Pool Assets consisting of (i)
the universality of all Québec Receivables arising on the Final Termination Date
or thereafter (and excluding, for greater certainty, the universality of all
Québec Receivables arising or existing at any time before the Final Termination
Date) and all related Québec Collections, (ii) all Related Security with respect
to each such Québec Receivable and (iii) all rights of action with respect to
the foregoing. Moreover, upon the written request of the Seller and in
furtherance of an optional repurchase of Pool Receivables under Section 6.3 of
the Purchase Agreement, the Purchaser shall reconvey to the Seller all of the
Quebec Pool Assets. Each reconveyance by the Trust to the Seller under this
Section 0 shall be effected without any representation or warranty (express,
implied, statutory or otherwise) except for the Trust’s warranty that the
reconveyed assets are not subject to any lien, hypothec, charge, security
interest, ownership interest, encumbrance or any other right or claim created
by, through, or in favour of, the Trust. The Trust shall sign all documents
required by the Seller in order to give effect to each such reconveyance, and
shall make all requisite registrations and give all required notices to render
it opposable to third parties.

MISCELLANEOUS
Purchase Agreement
This Québec Assignment shall be construed as having been executed in furtherance
of the Purchase Agreement and shall form an integral part thereof, provided that
the ownership of the Québec Pool Assets shall be determined in accordance with
the terms of this Québec Assignment and not by the terms of the Purchase
Agreement.
Notices
Notices for the purposes of this Québec Assignment shall be given in accordance
with the Purchase Agreement.
Governing Law
This Québec Assignment shall be governed by and construed in accordance with the
laws of the Province of Québec.
Severability
If, in any jurisdiction, any provision of this Québec Assignment or its
application to any party to this Québec Assignment or circumstance is
restricted, prohibited or unenforceable, such provision shall, as to such
jurisdiction, be ineffective only to the extent of such restriction, prohibition
or unenforceability without invalidating the remaining provisions of this Québec




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







Assignment and without affecting the validity or enforceability of such
provision in any other jurisdiction or without affecting its application to
other parties or circumstances.
Counterparts
This Québec Assignment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Québec Assignment by facsimile
shall be effective as delivery of a manually executed counterpart of this Québec
Assignment.
Successors and Assigns
This Québec Assignment may be assigned by the parties hereto only in accordance
with the provisions governing the assignment of the Purchase Agreement.
Section Headings
Section headings in this Québec Assignment are included herein for convenience
of reference only and shall not affect in any way the interpretation of any of
the provisions hereof.
Paramountcy
In the event of an inconsistency or conflict between the terms of this Québec
Assignment and the Purchase Agreement, the terms of this Québec Assignment shall
govern.
Limitation of Liability
This Québec Assignment has been entered into by BNY Trust Company of Canada (the
“Trustee”) solely in its capacity as trustee of the Trust and by the
Securitization Agent as agent for the Trust and is not binding on the Trustee or
the Securitization Agent in any other capacity. Save and except where a claim is
based on its own negligence or wilful misconduct, resort may not be had to, nor
recourse or satisfaction be sought from, the private property of the Trustee or
the Securitization Agent, or their respective directors, officers, employees, or
agents, and resort will be had solely to the property of the Trust held in trust
by the Trustee for the payment, performance or satisfaction of any liability or
obligation of the Trust or the Trustee hereunder.
Language.
The parties hereby confirm their express wish that the present agreement and all
documents, notices and agreements directly and indirectly related thereto be
drawn up in English. Les parties reconnaissent leur volonté expresse que la
présente convention ainsi que tous les documents, avis et conventions qui s'y
rattachent directement ou indirectement soient rédigés en langue anglaise.




WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------









The parties have executed this Québec Assignment as of February ___, 2010.
 
 


AUTOMOTIVE FINANCE CANADA
INC./FINANCEMENT D’AUTOMOBILES CANADA INC.
By:
 
 
Name:
 
Title:
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:



 
 
BNY TRUST COMPANY OF CANADA,
solely in its capacity as trustee of
PRECISION TRUST, by its Securitization Agent, BMO NESBITT BURNS INC.


By:
 
 
Name:
 
Title:












 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:



















WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------








SCHEDULE "H"    

NET RECEIVABLES POOL BALANCE CALCULATION
 
Net Receivables Pool Balance Calculation
 
In calculating NRPB, there should be no duplication of amounts previously
reduced from a different category.
 
 
 
 
 
 
A.
Total Pool Receivables
 
 
 
 
(A)
 
 
 
 
 
 
 
 
 
 
B.
Specified Ineligible Receivables
 
 
 
 
(B)
 
 
 
 
 
 
 
C.
Total Pool Receivables excluding Specified Ineligible Receivables
 
 
(A) - (B)
 
(C)
 
 
 
 
 
 
 
D.
Accounts Payable (Title Status "T" from "Title Absent Exclusions Report")
 
 
 
(D)
 
 
 
 
 
 
 
 
 
 
E.
Total Pool Receivables excluding Specified Ineligible Receivables and Title
Status "T"
(C) - (D)
 
(E)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







F.
ineligible Receivables
 
Non-Canadian residents, governmental, or other ineligible obligors
 
f1
 
 
 
Delinquent Receivables
 
f2
 
 
 
Defaulted Receivables
 
f3
 
 
 
Obligors with [*] Defaulted Receivables
 
f4
 
 
 
Short-pays
 
f5
 
 
 
NSF
 
f6
 
 
 
Ineligible contract terms
 
f7
 
 
 
Over [*] outstanding
 
f8
 
 
 
Rental [*] on books
 
f9
 
 
 
Other ineligible vehicle types
 
f19
 
 
 
Sold out-of-trust
 
f11
 
 
 
Obligors subject to bankruptcy or insolvency proceedings
 
f12
 
 
 
Rental Receivables ([*])
 
f13
 
 
 
Rental Receivables ([*])
 
f14
 
 
 
Term [*] payoff
 
f15
 
 
 
 
 
 
 
Total ineligible Receivables
(sum f)
 
(F)
 
 
 
 
 
 
 
 
 
 
G.
Eligible Receivables
 
 
(E) - (F)
 
(G)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







H.
Normal Concentration Percentage
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration limit
Normal Concentration Percentage
Excess concentrations
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
h1
 
 
 
 
 
 
 
[*] * (G)
 
h2
 
 
 
 
 
 
 
[*] * (G)
 
h3
 
 
 
 
 
 
 
[*] * (G)
 
h4
 
 
 
 
 
 
 
[*] * (G)
 
h5
 
 
 
 
 
 
 
[*] * (G)
 
h6
 
 
 
 
 
 
 
[*] * (G)
 
h7
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
h8
 
 
 
 
 
 
 
[*] * (G)
 
h9
 
 
 
 
 
 
 
[*] * (G)
 
h10
(sum h)
 
 
 
 
 
 
[*] * (G)
 
h11
 
(H)
 
 
 
 
 
[*] * (G)
 
h12
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







I.
Special Concentration Percentage - Special Obligors
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration Limit
Special Concentration Percentage
Excess concentrations
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
i1
 
 
 
 
 
 
 
[*] * (G)
 
i2
 
 
 
 
 
 
 
[*] * (G)
 
i3
 
 
 
 
 
 
 
[*] * (G)
 
i4
 
 
 
 
 
 
 
[*] * (G)
 
i5
 
 
 
 
 
 
 
[*] * (G)
 
i6
 
 
 
 
 
 
 
[*] * (G)
 
i7
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
[*] * (G)
 
i8
 
 
 
 
 
 
 
[*] * (G)
 
i9
 
 
 
 
 
 
 
[*] * (G)
 
i10
(sum i)
 
 
 
 
 
 
[*] * (G)
 
i11
 
(I)
 
 
 
 
 
[*] * (G)
 
i12
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







J.
All Obligors exceeding [*] Normal Concentration Percentage (aggregate
concentration limit [*])
 
 
 
 
Obligor Name
Amount
 
Concentration Limit
Normal Concentration Percentage
Value of Receivables included for Obligors exceeding [*]
 
 
 
 
 
[*] * (G)
 
j1 (limited to 3%)
 
 
 
 
 
[*] * (G)
 
j2 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j3 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j4 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j5 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j6 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j7 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j8 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j9 (limited to 2%)
 
 
 
 
 
[*] * (G)
 
j10 (limited to 2%)
 
 
 
 
 
 
 
 
 
 
 
Total of Special Obligors exceeding [*]
(i)
(sum j)
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
Excess concentration
 
if (i) > (ii), then (ii) - (i)
 
(J)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







K.
Special Concentration Percentage - Specialty Vehicles
 
 
 
 
 
 
 
 
 
 
 
Total Motorcycles (including all-terrain vehicles)
(i)
 
 
 
 
 
 
 
All-Terrain Vehicles
(ii)
 
 
 
 
 
 
 
     All-Terrain Vehicles advance limit
(iii)
[*]
 
 
 
 
 
 
     All-Terrain Vehicles discounted amount
(ii) x (iii)
 
(iv)
 
 
 
 
 
     Total Motorcycles discounted amount
 
 
(i) - (ii) + (iv)
 
(x)
 
 
 
 
Discounted amount
 
 
(ii) *([*]-(iii))
 
k1
 
Salvage Vehicles
(v)
 
 
 
 
 
 
 
     Advance Limit
(vi)
[*]
 
 
 
 
 
 
     Salvage Vehicles discounted amount
 
(v) x (vi)
 
(y)
 
 
 
 
Discounted amount
 
(v) *([*]-(vi))
 
k2
 
 
 
 
 
 
 
 
 
 
 
Marine Crafts
 
(vii)
 
 
 
 
 
 
 
     Advance Limit
(viii)
[*]
 
 
 
 
 
 
     Marine Crafts discounted amount
 
(vii) x (viii)
 
(z)
 
 
 
 
Discounted amount
 
(vii) *([*]-(viii))
 
k3
 
 
 
 
 
 
 
 
 
 
 
Specialty Vehicle Type
Amount
 
Concentration limit
Special Concentration Percentage
Excess concentrations
 
 
 
 
[*]
 
l1
 
[*] * (G)
 
k4
 
 
 
[*]
 
l2
 
[*] * (G)
 
k5
 
 
 
[*]
 
l3
 
[*] * (G)
 
k6
 
 
 
[*]
 
l4
 
[*] * (G)
 
k7
 
 
 
[*]
 
l5
 
[*] * (G)
 
k8
 
 
 
[*]
 
l6
 
[*] * (G)
 
k9
 
 
 
[*]
 
l7
 
[*] * (G)
 
k10
 
 
 
Excess concentration
 
 
(sum k)
 
(K)
 
 
 
 
 
 
 
 
Reduction to NRPB





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
L.
[*] Specialty Vehicle Aggregate Special Concentration Percentage
 
 
 
 
 
 
Total Specialty Vehicles
(i)
 
sum (l1 - l7)
 
 
 
 
 
Excess concentration
(ii)
 
from (k4 - k10)
 
 
 
 
 
Total Specialty Vehicles, net of excess concentration
(i) - (ii)
 
(iii)
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(iv)
 
 
 
 
 
Excess concentration
 
if (iii) > (iv), then (iv) - (iii)
 
(L)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
M.
Special Concentration Percentage - Rental Receivables
 
 
 
 
 
 
 
 
 
 
 
Total Rental Receivables
(i)
 
 
 
 
 
 
 
Obligor Rental Receivables excess concentrations
(ii)
 
 
 
 
 
 
 
Total Rental Receivables, net of Obligor excess concentrations
(iii)
 
(i) - (ii)
 
 
 
 
 
[*] Special Concentration Percentage * (G)
(iv)
 
 
 
 
 
 
 
Excess concentration
if (iii) > (iv), then (iii) - (iv)
 
 
 
(M)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
N.
Special Concentration Percentage - Minimum Curtailment Payment
 
 
 
 
 
 
 
 
 
 
 
Receivables (excluding Rental) w/ curtailment pymt [*], but [*]
(i)
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
Excess concentration
if (i) > (ii), then (i) - (ii)
 
 
 
(N)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





WSLEGAL\047083\00034\17266544v3
I\113475037.1

--------------------------------------------------------------------------------







O.
Special Concentration Percentage - Auction Credit
 
 
 
 
 
 
 
 
 
 
 
Total Auction Credits
(i)
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
Excess concentration
 
if (i) > (ii), then (i) - (ii)
 
 
 
(O)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
P.
Special Concentration Percentage - Term [*]
 
 
 
 
 
 
 
 
 
 
 
Total Receivables outstanding [*]
(i)
 
 
 
 
 
 
 
[*] Special Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
 
Excess concentration
 
if (i) > (ii), then (i) - (ii)
 
 
 
(P)
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
Q.
Total of discounts and excess concentrations
 
(Sum H through P)
 
(Q)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
 
 
 
(G) + (Q)
 
 









WSLEGAL\047083\00034\17266544v3
I\113475037.1